The next item is the recommendation for second reading, on behalf of the Committee on Legal Affairs, on the Council common position for adopting a directive of the European Parliament and of the Council on the patentability of computer-implemented inventions [11979/1/2004 – C6-0058/2005 – 2002/0047(COD)] (Rapporteur: Michel Rocard) (A6-0207/2005).
– Mr President, ladies and gentlemen, we are in the final stages of a long and fine parliamentary battle. I have to remind you what is at stake, although five minutes is an absurdly short time for such a complex problem.
There are three issues. The principle of the free movement of ideas, respect for competition and the rejection of the monopoly effect of patents, and finally the protection of individual inventors and small and medium-sized companies against the overwhelming might of a few very large corporations.
Everyone here wishes to clarify the law and believes that a directive is needed. No one here wants all software to be patentable. So, there should be no problem, except for the fact that a recent development, scarcely more than 20 years old, has complicated matters.
In the earliest days of the IT industry and when the first computer software was developed, no one ever thought of patenting it. Silicon Valley, Mr President, operated on this basis and developed for 20 or 30 years without patents. Software was protected by copyright, which was quite sufficient. Then, from the US, where there is no law on these matters, the idea emerged of extending patentability into this area. The starting point is the idea that the immaterial is not technical and that everything that connects to the material world and that uses matter, energy or tools is patentable. To be patentable, something must be new, inventive and capable of industrial application and must make a technical contribution. Everything that is a carrier or handler or that presents information to a software program which then processes it or that extracts the results of the software program's calculations in order to transfer them to the real world via a moving component or a signal – all of this is patentable, while the software program itself is not.
Later on, software programs were embedded inseparably in an invention in which carriers, software and handlers were again linked and inseparable. Then, inventions appeared in which only the software was new, while the carriers and handlers were old. We have therefore seen a number of courts and certain national patent offices, as well as the European Patent Office, committing the error of considering everything as technical, with the result that there are now 200 000 patents of this type, or more, in the USA, and 30 000 granted by the European Patent Office, notwithstanding Article 52, paragraph 2 of its basic charter, which stipulates that software programs are not patentable.
The abuses are well known and must not be forgotten: patents have been issued for teaching methods, commercial methods and guides for surgeons. In all these cases, if the software programs had been free, the whole of Africa could immediately have benefited from them, for instance in the fields of teaching or medicine. However, they are patented in the US, with the result that they are extremely expensive and out of the reach of the modern world. We have all condemned these abuses, including those of the European Patent Office, but its error has meant that the dividing lines are not clear.
Mr President, ladies and gentlemen, you are being asked to go back to first principles and to the law. However, some of our most prestigious industrial companies have not understood what we are doing. They are afraid of losing their protection, which we can understand in the short term, because the removal of protection will disturb the equilibrium in some areas. What do the largest companies do today? They swap portfolios of patents among one another to avoid the drawbacks of patentability suffered by anyone unable to take part in this game – namely anyone not as large as they are. Legal costs in all these companies’ research and development budgets are increasing relentlessly, and now exceed 20% just about everywhere. Two thirds of patents in force in the European territories are American or Asian, not European. Finally, when Siemens, GEM PLUS or Alcatel sell their mobile telephony divisions, these divisions go off to Asia, taking their patents with them, thereby depriving Europe of any chance of developing in these areas.
We therefore feel, Mr President, that, in the long term, the defence of our European industry is better served by liberty and by freedom of access than by patents. Moreover, China is training 2.5 million IT professionals every year. How can we face up to this challenge? The best way is freedom. Our leading industrialists should have grasped this, instead of which they have tried to use ridicule. What is more, this debate has given rise to a number of insults. For instance, it is a ‘man of the Middle Ages’ addressing you now. This is an indication of just how weak their position is. Our industrialist friends should admit that, just because an error has occurred, there is no reason to adapt our principles and law to fit in with it.
Turning now to the final problem, the TRIPS Treaty, ADPIC in French, can be interpreted in two ways. Either all software programs are patentable, in which case there is no problem: they all fall within the TRIPS (ADPIC) Treaty and WTO panels, but that is not what we want. Or alternatively, no software program is patentable: they all fall under the international laws of copyright. They also depend on the WTO panels, but with other rules. In the second case, we are also complying with the TRIPS treaty, although we are aware that the only thing prohibited by that treaty is the grey area. If there is a difference of opinion as to why a particular piece of software is patentable, the dividing line has ceased to be effective and the situation where ‘everything is patentable’ is possible, or at least is permissible.
Ladies and gentlemen, you are being invited here to reconcile principles, the law, consistency and clarity and merely to ask our major industrialists to make an effort to adapt – an adaptation which everything suggests will be much less painful than they believe.
. Mr President, as Commissioner McCreevy is unable to be present today, I will represent the Commission in this debate. I wish to begin by thanking Michel Rocard, the rapporteur on this complex and technical file, for his hard work on this dossier. I would also like to thank the shadow rapporteurs, who have also made a major contribution to the work of Parliament on this issue.
This proposal is not only relevant to inventions implemented on a standard computer – a laptop for instance – it covers many everyday consumer goods and devices increasingly important in our daily life, such as cars, washing machines, mobile phones, cameras, DVD players, TV sets, vacuum cleaners or medical equipment like scanners.
The proposed directive neither aims to abolish the current practice of the European Patent Office nor to extend it to cover the patenting of pure computer programs, as many of the opponents of the proposals have claimed. Indeed, many have equally – and mistakenly – claimed that the directive is introducing the notion of patentability of software inventions in EU patent practice for the first time. The proposed text clearly excludes patents for pure software, as well as patents for business methods as such. Only technical innovations embodied in a computer program and meeting the patentability criteria of novelty, inventiveness and industrial applicability can be patented.
A legal framework ensuring patent protection in this area is of key importance in enabling European industries, including small and medium-sized enterprises, to be competitive in a high-tech environment. Patents can guarantee a return on R[amp]D investments, attract venture capital and provide bargaining power. This has a spin-off effect which boosts innovation.
The Commission believes that the common position meets the requirement of introducing a predictable legal framework that promotes and rewards innovation.
Amendments seeking rejection of the common position have been tabled. I would like to point out that this would only increase legal uncertainty with respect to the inventions in question. Lack of harmonisation in this field would prejudice the competitiveness of the European undertakings and continue to be an obstacle to the smooth functioning of the internal market.
In this spirit, the Commission continues to support the line taken in the common position. We can accept amendments that introduce useful technical or contextual clarifications, subject to minor fine-tuning or interpretative statements where necessary, but the overall balance of the proposal must be maintained.
The current definition of technical contribution in the directive is taken from existing case-law so, while it might be possible to word it more elegantly, we cannot turn it around. Instead, it seems more useful to focus on the scope of patentable subject matter in Article 4, bringing the exclusions out more clearly. Changing them in contradiction with the European Patent Convention would, however, simply cause confusion. In addition, interoperability concerns can be addressed by allowing access where possible to necessary technologies while protecting the legitimate rights of inventors.
The report prepared by the Committee on Legal Affairs generally maintains the balanced approach of the Commission’s proposal. Nonetheless, there are some changes that should be made to bring the definitions and criteria into line with general patent law.
The Commission can accept additional reporting requirements, including the establishment of new advisory committees, provided that resource implications are borne in mind by Parliament.
The Commission cannot accept amendments which relate to the Commission’s right of initiative, or the relationship with non-Community institutions.
On key issues of substance, the Commission is strongly committed to promotion of interoperability as a means of fostering innovation and competition and to ensure that Community legislation does not act as a hindrance to different software development models – ‘proprietary’ or ‘open source’. It therefore maintains a certain flexibility as to the solution found to deal with interoperability, provided that our international obligations are respected.
On the scope of patentability, further clarification of the common position is acceptable but not significant changes departing from the current situation or from general patent law solutions. I should signal here that we see particular drafting problems with certain amendments relating to technical contribution and inventive step.
On claims to computer programs on a carrier, where such programs implement a patented invention, the Commission can accept any solution between the common position and the Commission’s original proposal, including alternative formulations to achieve the same objective of enforcing valid patents.
The Commission has noted the high number of amendments tabled in addition to the Legal Affairs Committee’s report. I will set out the Commission’s overall position on all amendments at the end of this morning’s debate.
. Mr President, Commissioner, ladies and gentlemen, it is most important in tomorrow’s vote to ensure that the Council common position which broadens the scope for the patentability of software does not pass through Parliament without amendments.
There has been an extraordinarily large number of problems with this proposal. The Commission and the Council have taken no account whatsoever of the amendments to the proposal for a directive that a majority in Parliament tabled at first reading. The most glaring example of this can be found on the Commission’s Scadplus website. To quote directly from there: ‘the Council's common position of May 2004 did not retain any of the substantive amendments introduced by the EP’. Parliament was therefore bypassed with a shrug of the shoulders. This is not the right way to proceed, neither here nor in any other matters relating to the codecision procedure.
I hope that a majority in Parliament will support the reasonable amendments made to the Council common position, and which render the requirements for the patentability of software more stringent than they are now. It is most important to prevent the granting of what are purely software and business designs in Europe. To some extent, current practice at the European Patent Office has drifted too far into a grey area, with patents being granted on flimsy grounds.
The scope for the patentability of software in Europe should not be broadened further. On the other hand, the majority of present-day technological products make use of software and patents granted for a technological product should not be rejected simply because the software forms a component of it. It is also important, however, to ensure that patents cannot be used to hinder the creation of compatible software. It is good that we share the Commission’s opinion on this.
The directive should support European innovative research and product development in the software sector. This means that unnecessary barriers to open source software development should not be erected, nevertheless taking into account the fact that patents are crucially important to many European companies. Academic research, both here and around the world, has shown, however, that research and development input is not dependent on patents or geography. Businesses should carry out software development where the best environment for innovation is available, regardless of the extent of patent protection in a geographical region. Nothing indicates that this patentable software has to be produced in Europe: it can be produced perfectly well in India, China or elsewhere in the world and then patented somewhere else.
The aim of the directive is to harmonise the way software patents are registered at the European Patent Office and in Member States, when they are granted. For that reason, I am in favour of the directive becoming law. The common problems associated with the patent systems, slowness, high cost, and so on, are not relevant to this debate, but it has now become obvious that there is a need for Community patents. A European Community patent should be speedily drafted.
I think it is likely that the amendments that Parliament adopts tomorrow will lead us to conciliation. I would like to remind everyone that if Parliament is not satisfied with the outcome of conciliation it can always reject the entire proposal even after conciliation. On no account should a bad directive be allowed to get through.
.  Mr President, I would like to start by extending warm thanks not only to our rapporteur, Mr Rocard, but also to Mrs McCarthy, who was our rapporteur at first reading stage, for both of them have done a very good job of guiding us to where we now are in this very difficult legislative process.
I was able to follow the proceedings from the very beginning, and none of the things that have gone on in relation to this draft directive on computer-implemented inventions can be described as everyday legislative work at European Union level. We have all experienced the sort of lobbying that one either finds intolerable or can regard as democracy in action, along with a lot of people assuring us that they, like we, want to see a high degree of willingness to be innovative on the part of European businesses. Despite this, there is scarcely one single definite form of words on which we have agreed.
We have just been presented with further confirmation of the fact that the Commission’s stance is extremely inflexible and that the Council’s Common Position is not in fact common to all its members. The longer we give this matter our attention, and the greater the depth in which we do so, the greater the clarity with which two things become apparent. Legislation has its limits, and I am sure that with this draft we have come up against them. Either we want to create clear and unambiguous definitions and rules for implementation, in which case there is the danger of us not going far enough and hence leaving no room for future developments, or we leave room for negotiation, and so legal certainty and legislative consistency lose out. In the normal way of things, such a conflict would be resolved by way of a legal system that worked and gave everyone, whether small or large, a more or less fair chance of legal protection and scrutiny. It is an unfortunate fact that we, in Europe, cannot take that for granted. It may be that we need, even more urgently than this directive, a truly European patent system and a working system of legal protection at European level that allows equal access to all, whether small or large.
This evening will see my group determining its final position, and I can at any rate assure you that we are very much of one mind in backing the amendments that our rapporteur, Mr Rocard, has tabled.
.  Mr President, Commission, ladies and gentlemen, I would like to express my gratitude to all of you, particularly Mr Rocard and Mr McCarthy, who have performed a small miracle with this directive – one that has caused so much tension and in respect of which a number of currents can be discerned that represent the different opinions in this House.
The key aim of this directive is to put a stop to the trickle of trivial patents through the European Patent Office in Munich in recent years, including for pure software that can apparently be patented. I have understood, and we are all agreed on this, that this directive’s common goal is to render this impossible. In principle therefore, this directive aims to improve and shore up Article 52 of the Munich Convention.
Being a lawyer, I went and looked up the relevant article. Legislation could not be expressed any more clearly than in Article 52 of the Munich Convention. Although this article is worded in very simple terms, it has, unfortunately, been interpreted incorrectly, or at least differently, in every Member State, and the result of that has been enormous legal uncertainty.
It is crucial to put a stop to trivial patents, because we have to protect and reinforce innovation and research, and with it competition and employment, within Europe. If there are no rewards, nobody will invent anything, and so I believe that a fair reward scheme should be introduced for inventors, and that they should be able to protect their ideas, their intellectual property. If not, I fear that, after labour-intensive production, which is already leaving for China, a huge number of corporate research and development departments will follow suit, particularly the multinationals, followed by the small and medium-sized enterprises. If that happens, then I think that we will live to regret the fact that it is so difficult to draft legislation in Europe, that we display a desperate lack of decisiveness and that we do not have the nerve to draft legislation which would strengthen our competitiveness globally. I think that it is regrettable for our children, as well as future generations, if we do not dare go ahead. I therefore hope that a strong directive will be drafted, and that seems to be the case.
What is the biggest problem? The biggest problem is that this House, the Commission and the Council have no democratic control over the European Patent Office, and that is what we want. That is why we Liberals have tabled Amendment 65, in which we ask for the whole of this directive to be rejected and ask the Commission to come forward with a European Community patent, so that this House can monitor the European Patent Office, which will then fall within the scope of European rules, and I think that we would have legal instruments and a legal organisation at our disposal. We would then be able to put harmonised legal procedures in place and shed light on the whole issue, which would mainly benefit the medium- and small-sized enterprises.
At the moment, if a small business wants to take legal action because of a patent infringement, it will cost them millions, which a small business can never afford. I hope that we as the Group of the Alliance of Liberals and Democrats for Europe reach a well-considered position, but I also hope that the entire directive will be voted out tomorrow so that the Commission can table a sound and well-founded proposal for a European patent that is incorporated in a directive such as this one, so that we can avail ourselves of a harmonised and well-considered directive.
.  Mr President, ladies and gentlemen, what we are deciding today is whether innovation will be possible in the IT sector and whether small and medium-sized businesses will have the freedom they need in order to develop. All and sundry – the patent’s opponents as much as its advocates – are currently asserting that that is what they want.
Nobody is openly admitting that they want to patent software. The difference is to be found in the amendments themselves, and in the number of back doors to be opened up to the patenting of software. What makes a difference is whether there is a clear dividing line between technical inventions, which will of course continue to be protected by patents, and software, which is, in any case, already protected by copyright. The question is whether we opt for ten to fifteen back doors and the attendant legal uncertainty or for small and medium-sized businesses’ freedom to develop?
If, today, you decide in favour of the Council’s Common Position, you will be choosing to leave the barn door wide open to the patent business as a whole, which will progressively take over the European market. You will thereby be voting for software to be fully covered by the TRIPS agreement, and in favour of ideas becoming tradable commodities on a market in which small and medium-sized businesses will have no chance whatever to keep up, because the costs involved in developing patents and defending them in court are too great. It is not acceptable that every small or medium-sized business should be required to seek out a patent attorney to defend its own innovations.
If, though, you add your support to the broad support that already exists for the 21 amendments, you will be giving innovative and creative SMEs room to move, that is to say, the space and opportunity to develop. These 21 amendments represent our attempt at correcting the mistake made by the governments, who had obviously taken the wrong boat and had bowed to pressure from the industry.
Let us not harbour any illusions about the fact that industry wants full patentability for software, as a good source of additional income with which to fill up the cash till and, of course, as a way of driving small and medium-sized businesses, along with innovation, out of the marketplace. That much is quite clear from some of the advertisements placed in and elsewhere by such companies as SAP and the like. Take a look at them, and you will realise just what the Council’s Common Position really adds up to.
The 21 amendments will enable us to have a free market, with companies competing in the market rather than in a court of law, and so I ask you to support these 21 amendments, which we urgently need if European innovation is to develop.
. – Mr President, ladies and gentlemen, this debate is indeed of huge importance because the stakes are extremely high. Intellectual freedom, technological innovation and Europe’s economic competitiveness are all in jeopardy, as scientists, professors, the student community, a number of organisations and small and medium-sized enterprises have all correctly pointed out.
The common position adopted by the Council on 7 March of this year is as unacceptable as the proposal for a directive tabled on 20 February 2002. Parliament had its say on the matter on 24 September 2004, yet the Council completely disregarded its opinion, and that is unacceptable.
As we said at the time, it is wrong to award patents to ideas, to knowledge and – who knows where it will end – to life itself. Accordingly, as we proposed at the time as regards the proposal for a directive on the patentability of computer-implemented inventions, we advocate that the Council common position be rejected. This is the most appropriate course of action at this time, and the only one that will prevent innovation and knowledge from following a very dangerous path.
As we know, the current copyright system already provides substantial protection for authors of software, giving them control over how their work is used. Yet it is wrong to jeopardise the idea that any person who knows how to do so should be able to sit at a computer and write the software that he or she wants to, or that businesses should be able to develop specific software to cater for their needs.
To concentrate the right to create software in the hands of the few would lead to dangerous restrictions. As we have seen, software has contributed towards the development of economies and has made it possible to make many tasks automatic and simplified at relatively low cost. Under a legal framework in which software is governed by patents this would not be possible.
A business or a person at home would be forced to hire a team of specialist lawyers before designing new software to check whether the idea might infringe a patent. This is therefore very dangerous ground. Unlike normal patents, which protect an invention, software patents actually encourage the improper use of ideas. In other words, software patents are tantamount to an attack on intellectual freedom and on European industry’s ability to create and develop new ideas.
What this boils down to is that software patents are simply legal mechanisms for concentrating the development of knowledge and the capacity for innovation into the hands of large multinational corporations such as Microsoft and others. Individuals and micro- and small and medium-sized enterprises would not have the wherewithal to compete in the courtroom with large companies over an abstract idea.
It is therefore crucial that we reject this Council position. As far as our Group is concerned, there is no need for any directive in this area, but were such a directive to exist, let us ensure at least that people’s rights to create innovative ideas and their intellectual freedom are safeguarded, and we trust that the proposals for amendments to which we put our name will be adopted.
. Mr President, computer entrepreneurs are amongst the most independent spirits in the world. I know how they feel, faced with the prospect of this directive. They, as much as anyone, reject the concept of restrictive monoliths. They know that the EU is just such a monolith. The directive is typical of the monolithic actions that they seek to reject.
I have worked hard in recent weeks to help computer SMEs resist this directive. However, I have come to realise that the amendments proposed by the rapporteur do not change the fundamental problem. Mr Rocard is trying to remove non-technical features of computer-controlled inventions from the scope of the directive. That in itself is laudable, but he is not seeking to stop the directive overall; in fact he is supporting it. As such, small computer companies are left, one might say, between a Rocard and a hard place.
Mr Rocard goes as far as to state in his explanatory statement that he supports the Council’s position in principle. His amendments do not reject the concept of harmonisation. They explicitly support it. One of them even says that the objective of the directive – namely to harmonise national rules on the patentability of computer-controlled inventions – cannot be properly achieved by the Member States. Sadly, Mr Rocard is one of those people, typical in the EU, who increasingly seem to think that the European Patent Office is some sort of subsidiary of the EU, when in fact it covers non-EU countries as well.
I reject this directive completely. That is why I will vote against it and Mr Rocard’s version of it. I have always said that, if the EU is the answer, it must have been a silly question. Today that is patently obvious!
. Mr President, at the outset I would like to pay a personal tribute to the rapporteur, Mr Rocard, who has had a very difficult task in trying to find compromises and agreements on this. However, it also saddens me to say that there have been many times when I have listened to the debate on this issue both in the committee and here in the Chamber and it seems that we are totally unconnected with the reality of what is happening outside these walls.
Innovation is the very key, the very engine that will drive our economies. When people speak about ensuring that other people can use software patents, they seem to think that everybody can come up with these ideas themselves and do not need any protection or grounding in those ideas. However, from what we see from some of the people proposing some of the amendments and from some of the lobbying that has taken place on this issue, they simply want a free-for-all: no protection within the European Union, and what would that lead to? That would lead to American companies, Japanese companies, or other companies patenting the very ideas that European software developers, European innovators, have come up with and forcing those same European innovators to have to buy them back.
Patents are not a sword. Patents are a shield. They are there to defend ideas. We should ensure that the rules and regulations that we set down guarantee that those innovators have those protections and have those rights. Some of the speeches in the Chamber here and some of the lobbying material I have received over the last few weeks on this issue concern protecting small and medium-sized enterprises. I shall give you one example: In the innovative computer technology sector in Ireland, there are 100 00 jobs, 62 000 of which are in small and medium-sized enterprises. They fully support the common position on this issue, and that is why we would urge all Members to think with their hearts, but most importantly with their minds, about what protection they would like to see if they have ideas.
This is not about harmonisation; this is more about mutual recognition of 25 varying and different regulations in the Member States to ensure that small companies, small innovators, can be guaranteed legal certainty and financial certainty with regard to the protection of their ideas and the promotion of them.
– Mr President, are computer programs patentable? The giants in the IT world, such as the US companies IBM and Microsoft, have no doubt about it. For the majority of innovative SMEs, but also for professionals linked to the software industry, such as programmers, researchers and independent developers, the patentability of computer programs will be tantamount to a death sentence. This weighty issue has shuttled back and forth between the European Parliament and the Council of Ministers for over two years now. The result of this parliamentary marathon could be the approval of a Bolkestein Directive – yet another – on the patentability of computer programs.
The European Patent Office, contrary to both the letter and the spirit of the law, has issued over 30 000 patents to projects for mathematical calculations or methods of processing or displaying data. Often, these patents are as wide-ranging, trivial and damaging as their equivalents in the USA. I believe that the patentability of computer programs must be rejected for many reasons, the main reason being that computers use languages and that the words of a language cannot be patented, as this would prevent others from using them freely. It is the specific combination of these words that is protected, a protection achieved by copyright in precisely the same way as copyright in music covers a score, not the musical notes themselves. Moreover, this is precisely the principle established by the Munich Convention.
Why revise this part of established law? Why abolish copyright? Abolishing it would make it impossible to write new computer programs. How can we imagine life in a country where a company could be granted exclusive rights just because its document contained letters in bold script and sub-titles in italics or used the progress bar, the double click or the electronic shopping basket - things that have already been patented in the USA? We must refuse the Commission and the Council this licence to kill off innovation by the small software producer.
Mr President, ladies and gentlemen, while I am obliged to the rapporteur and the shadow rapporteurs, I particularly wish to put the spotlight on our own group’s shadow rapporteur, Mrs Kauppi, who has endeavoured in a quite splendid fashion to hammer out sensible compromises and reach a sound solution, thereby demonstrating expertise to an extraordinary degree. The work she has done on this leads me to hold her in the highest regard.
Let me once again spell out something that became apparent from the debate in the Committee on Legal Affairs: nobody, that is no political group, wants software patents, although I cannot exclude the possibility of private individuals doing so. That, in any case, is not what this directive is about; it was in fact intended to prevent the law developing in Europe in the way it has in the USA. That is its purpose, a purpose that the Common Position fulfils.
At the end of May, we received a position paper from the Chamber of Commerce and Industry in Munich and Upper Bavaria. Rather like the Irish situation that Mr Crowley described earlier, the greatest concentration of small and medium-sized software developers in Germany is to be found in this area around Munich. They organised a hearing, the result of which left no doubt about the fact that they believe that the Common Position – capable of improvement though it is, of course – meets the conditions laid down and resolves the problems.
In the Committee on Legal Affairs, we made a whole array of vital improvements to the Rocard report by way of 39 amendments, making some things clearer – such concepts as ‘interoperability’ and ‘technical definition’, for example – and creating options. What the Committee on Legal Affairs has produced, then, is a report characterised by moderation and making it possible to resolve any problems that still remain. Mr Rocard’s amendments, and those put forward by the other groups in this House go well beyond what is intended.
A few months ago, we sat down together here and renewed our commitment to the Lisbon Process, at the heart of which – among other things – is a knowledge-based society in Europe. Having no raw materials, we have to rely on our brains, our knowledge, and the skills of our people. If we were to allow a situation, brought about by excessive amendments, in which most of Europe’s high-technology could no longer be patented, we would be jeopardising the means for future generations in this continent to earn a living, and so this position is indefensible and the overwhelming majority of my group will not countenance it.
Let me touch on one other point, and a significant one, that being the issue of what people are calling motions to reject the Common Position. This is an option that our group will, this evening, have to consider, and two factors make it worth our while to do so. The first is that we gain nothing if, as a result of the Committee on Legal Affairs’ amendments, we have to endure a long conciliation procedure, only to see the directive lost at third reading by simple majority. Secondly, we do not want to end up with a directive that is so warped by Parliament’s amendments that it ends up being detrimental to the Lisbon process and to Europe itself. If that is what it is going to be like, then we would rather not have the directive at all. This issue, then, is one on which our group will be reaching a decision this evening.
Mr President, the introduction of patents for computer software will not only be damaging for European small and medium-sized enterprises, scientific research and the IT sector as a whole. It would above all be damaging for the average citizen, who has a computer on his or her desk and who already pays through the nose for expensive, protected software.
Assessments by independent experts have shown that the Council common position would enable the patenting of computer programs. The text that Parliament received two years ago, however, can be said to sneak this possibility in through the back door.
The Committee on Legal Affairs adopted amendments that fail to ensure that a proper compromise will be reached, and that do nothing to remove the most important areas of controversy and doubt, especially with regard to the most pressing issue, namely the definition of what may be granted patent protection. They will do little to help us move away from the overly liberal practices currently employed by the European Patent Office when assessing applications involving the use of computer programs. They lack the useful provisions of the Draft recommendation for a second readingof 29 April and 4 May 2005, which could have contributed to making a clear distinction between what is and what is not an invention.
There is a real threat that the directive will not have a harmonising effect, since not only does it not clarify the most controversial issues, but it even strengthens existing doubts. It can also be interpreted as evidence of the overly liberal practice of considering solutions involving the use of computer programs to be inventions, pursuant to Article 52(2) and (3) of the European Patent Convention signed in Munich.
It is our duty to vote in the spirit of the first reading and in the spirit of the ideas put forward by Michel Rocard, and to support the decisions of our colleagues in the previous parliamentary term. We must do so not only to ensure that their work does not go to waste, but also, and primarily, in order to protect the free software market, to protect small and medium-sized enterprises and to boost the development of innovation. At the same time, we should not forget that intellectual property must be guaranteed proper protection within the common market.
Mr President, the issue of the territorial limitations of contributory infringement is the reason why software product claims were originally written and permitted by the European Patent Office. The new approach in my Amendment 66, eliminates software claims and therefore the concerns they raise, but extends contributory infringement provisions that already apply within most Member States so as to cover imports from China, Russia or elsewhere. This proposal, along with those for monitoring the European Patent Office, sits more conveniently in the context of the Community Patent and how it may be properly administered, which is where this whole matter really belongs.
Mr Rocard, your amendments really focus on little more than programs on personal computers rather than the vast array of important technology that depends on computer-implemented inventions. Almost all areas of technology are linked with use of programmable apparatus. From fermentation control for antibiotic growth to aeronautics or telecommunications, the list is endless. Programmable devices are everywhere, in almost everything you can plug in or switch on, and your amendments interfere with them in apparatus and method terms, not just software. Your simplistic exclusions of data processing exclude signal processing and digital technology. Information is a term used since the earliest times of radio to distinguish signals from noise. Applied natural science excludes engineering. The expression ‘controllable forces of nature’ is a legal nightmare for many Member States. Collectively, your terminology wipes out patentability throughout huge areas of technology, not just programming.
If you wished to construct a series of amendments to cripple and disperse Europe’s industry, large and small, you could not devise anything more mischievous. I am sorry but, for the real world of industrial technology, your blunderbuss amendments are simply not good enough.
Mr President, this misleading and ambiguous Directive is a dream for patent lawyers and at the same time a nightmare for small software companies, consumers and freedom of expression on the net. Because we are dealing with a Directive that is rejected by more than 90% of small software companies in Europe. We are dealing with a monopoly directive – a genuine monopoly directive – since it is an anti-liberal directive.
It is a Directive that promotes a world like that of the Rockefellers and Morgans at the beginning of the last century. It is a world that does not benefit small European companies, whose number is increasing, often in the least-developed regions of Europe, such as Extremadura, in Spain, where hundreds and hundreds of new software companies are being developed. These companies are under threat, as are those being developed in Poland and in all the enlargement countries.
There have been many lies here. It has been said that we are against patents on technical software: that is not true. We are of course in favour when it comes to the physical world, the forces of nature: a washing machine, a car ... nobody is against those patents! But we are obviously against patents that truly threaten the flow of information and innovation. Much has been said about innovation. There has been confusion between patenting freely in an unrestricted fashion and innovation, which are two entirely different things.
What we are defending is the right to develop software, to develop the industry. And this Directive is going to create restrictions and many obstacles to true innovation within this continent called Europe.
We believe that we deserve a world of software, a world of enterprise, a world for consumers, that is open to true innovation.
Mr President, ladies and gentlemen, although it is stated in the common position that there is a desire to exclude the patentability of pure software, the conditions are, in fact, being created for eventually patenting software algorithms.
Unlike copyright, which protects the whole program, software patenting would allow a monopoly on the use of general instructions. By patenting those algorithms, in a complex program that is nothing more than a combination of thousands of instructions, hundreds of patents could be simultaneously violated. Linux, for example, which is now used in various programs including those used by governments, is said to violate 283 US patents. Introducing patenting rules could therefore mean the end of a free and open source software, at least in Europe.
If the patentability of software were approved, as US multinationals and the European countries that profit from the US monopoly very much want, a shift in costs would occur from the technology and innovation sector to the legal and insurance sector. All of that would contribute to excluding small and medium-sized enterprises from the process of software development because of the costs and the legal complexities. All in all, there would be less competition and less innovation and European consumers would have to put up with increased costs and reduced choice.
The Lisbon Strategy on the European economic model combines together technological innovations, competitiveness and solidarity. The Council position is at odds with that, however. The software patentability directive, attacks the right to the free transfer of knowledge and calls into question the objective of an information society that is accessible to all.
For that reason, the battle against the patentability of software that we are conducting in this House has become a battle for freedom and democracy.
Mr President, the reason why we have a proposal on patents for software-related innovations to consider is that current practice leaves something to be desired. Differing opinions about whether software can or cannot be patented make the legal framework ambiguous, and so the logical way forward would seem to be to introduce fresh legislation in this area. The question remains whether the common position offers a balanced solution that is appropriate for both large and small companies. It is unfortunate that even experts have been unable to state whether the directive will promote innovation in small and medium-sized enterprises, or whether it will in fact put obstacles in their way and hamper innovation. It has proved impossible to remove the fear of unwanted consequences among small enterprises, to whom the following three aspects are of major importance.
The first is the accessibility of patent applications. The costs involved in obtaining a patent are prohibitive, and to this the directive offers no solutions. The second aspect is the extent to which SMEs can protect themselves once they have a patent. Is it practically feasible for them to constantly monitor whether another company is infringing it? Moreover, they do not have the personnel or financial resources to cover themselves against accusations of infringing other companies’ patents. The directive in this form entails the risk of a considerable level of litigation involving software-related innovations. Thirdly, there is the problem of high licence fees when small companies use software produced by patent holders. Moreover, it is unclear what the impact of the directive would be on the use and development of open-standard software.
Although this House has tabled amendments in an attempt to address the areas of concern, these have met with little response from the Council. As the common position as it stands is unconvincing and the Council seems unwilling to change tack again, the common position should be rejected.
Mr President, ladies and gentlemen, innovation and research have to be a shared heritage and not a privilege for the few.
It must therefore be forcefully stated that the patentability of software as such must be prevented. It is important to point out this principle, in order to obtain a directive that represents a legitimate middle way between uncontrolled patenting, which risks paralysing innovation and competition, and the need to adequately safeguard those who, by means of their own inventions, can genuinely present added value in the market.
We call, furthermore, for patent applications to be assessed with the greatest of attention, account being taken of innovation, originality and industrial applicability. This is the only way to prevent an excessive extension of patent rights prejudicing small and medium-sized enterprises, and, consequently, the proliferation of patent disputes, as has been happening for 15 years now in the United States.
To conclude, we believe that it is a positive idea to create a fund offering financial, technical and administrative support to SMEs moving towards patenting. In particular, we believe that it is crucial to draw up an appropriate European patent regime, aimed at guaranteeing equal access for small and medium-sized enterprises.
Mr President, ladies and gentlemen, in the space of a few years, the constant flourishing of ideas in the information technology sector has enabled the gaps in technology and information to be reduced.
Software patenting stifles free invention – which up to now has been possible even without much capital – in order to protect a monopoly on the use of generic techniques, the outcome of mercantile absolutism which is extremely dangerous in political terms.
It is a serious bar to the freedom of ideas and to their reinterpretation, which serves only to hold businesses and government administrations hostage to the Microsoft lobby and to the small number of non-European multinationals.
Patents amount to a danger to the development of open source software and a threat to all of the Italian and European information and communication businesses – which are primarily small and medium-sized enterprises or even microenterprises – as well as an economic threat to the diversification of government information systems.
To defend the freedom of scientific research, the right to the transfer of culture and knowledge, not to say the protection of individuals’ fundamental rights, we have to save Europe from software patenting by opposing the European directive that proposes to introduce it and by supporting the amendments tabled by Mr Buzek, Mr Rocard and Mr Duff.
Mr President, ladies and gentlemen, as chairman of the Committee on Legal Affairs, I particularly feel the need to congratulate Mr Rocard, Mrs Kauppi and Mr Lehne on the work they have done, as well as all of those who have dedicated themselves to these extremely difficult negotiations.
I have to say that the Committee on Legal Affairs has reached an acceptable balance in keeping with the cultural choices and the debate that has taken place up to now in this Chamber and elsewhere. Naturally, it is my duty to uphold this balance, because it is a product of this Parliament.
Like all of those closely following the issue, I too consider it useful to have a harmonisation directive on the patentability of computer-implemented inventions, the objective of which is to eliminate the ambiguities and uncertainties arising from the adoption of various interpretative practices by the patent offices of the Member States and to precisely lay down the scope of such protection.
It must, however, also be taken into account that adopting the patenting directive can only spur on the process of technological innovation if two fundamental factors are resolved. Firstly, the ambiguity surrounding the concept of technical contribution has to be eliminated, as it would thwart the effectiveness of the directive as a means of harmonising the procedures for issuing patents. Secondly, a precise and incisive provision on the issue of interoperability has to be adopted, preventing the development of standardised solutions in the field of ICT.
The goal of harmonisation cannot be achieved if it conflicts with the principles on which the existing patent regime is based, which, over the years, has proved to be a suitable instrument and an effective incentive for the world of industry, for both small and large businesses. One need only think of the increasingly frequent convergence of information technology and telecommunications, allowing businesses to supply and use integrated software packages and computer-implemented services. In order to allow these new packages to be suitably developed, we must ensure that it is possible to combine copyright protection with patent protection for computer-implemented inventions, without software being patentable.
Particularly in these difficult times, Europe has to address the issue of competitiveness. Patenting has to aid the European economy and European citizens. If the directive were not clear, it would work to the advantage of non-European businesses and we would be failing in our job and in our duty towards the Lisbon Strategy, towards the new social project about which so much is spoken and towards development.
As I have already said, the Commission has carried out a valuable piece of work because it has been able to go beyond the common position. The task of fine-tuning the text by pointing out the unclear points is now the responsibility of Parliament. If that does not occur, the Commission will be responsible for a non-sectoral proposal, which is almost impossible to specify, rather than for a comprehensive proposal on patenting as a whole that can satisfy small and large businesses.
I should like to address this request jointly to Parliament and to the Commission.
Mr President, the previous speaker, Mr Gargani, has expressed his concern about the balance of the position that we adopt with regard to this proposed directive. I believe that the rapporteur, Mr Rocard, and Mrs Berger, in their Amendment 53, have emphasised what the objectives of this balance should be, when they say, ‘the conditions for granting patents and the modalities for enforcing them must be carefully designed. In particular, inevitable corollaries of the patent system, such as restriction of creative freedom, users’ rights or legal insecurity and anti-competitive effects, must be kept within reasonable limits’.
The amendments presented by Mr Rocard and Mrs Berger are intended to maintain that balance, firstly, with regard to inventions applied by computer: we are not talking here about computer inventions. Computer inventions — computer programs — are already protected by a Community Directive of 1991, which established intellectual property rights or, if you like, authors’ rights. And that Directive is in force.
What we are talking about here is something completely different: inventions applied or assisted, as some amendments put it, by computer, that is to say, equipment that uses computer programs. We must take enormous care not to confuse the two things and as a result prevent the exercise or development of creativity by computer.
Specifically, Amendment 50, presented by Mr Rocard and Mrs Berger, aimed at maintaining the right to inter-operability of computer programs, is very important. The fact that there may be a patent on a particular aspect of a computer program must not prevent creative freedom or the use of computer programs for continuing development. That inter-operability clause, which is advocated in Amendment 50, is also advocated in a slightly different text – Amendment 68 — by Mrs Mann, Mrs McCarthy and Mrs Roth-Behrendt.
In conclusion, we must prevent any possibility of the development, experimentation, manufacture, sale, the grant of licences and the import of programs that make use of a patented technique in order to ensure inter-operability from being considered a violation of patent. In summary, the amendments presented by Mr Rocard and Mrs Berger are aimed at maintaining the possibility of creativity in this field and at ensuring that, where possible, projects such as the LinEx project, implemented by the , in Spain, can move ahead to the benefit of creative innovation within the European Union.
Mr President, ladies and gentlemen, patents are an important factor in technological progress. It is necessary, however, to think back to the original significance of the pact between the inventor and society, by which the inventor has a temporary monopoly of exploiting the invention, whilst society benefits from the increased knowledge arising from full disclosure of the content of the patent and therefore the basis for further progress.
I believe that it is desirable to analyse how certain patents are presented. I have the impression that we are witnessing a growing trend towards generic patents, precisely in order to make the claims as broad as possible. It appears to me that law firms have gained the upper hand and that the loser in this game is society as a whole. That must be particularly stressed with regard to software. In actual fact, a great many of the patents granted are nothing more than a vague description of a logical process.
As far as software is concerned, I believe that copyright protection is sufficient. With this in mind, I supported many of the amendments tabled by Mr Rocard, whom I thank for his commitment as rapporteur. In that regard, I indeed believe that the period of protection could be shortened. If, however, inventors aim for a higher level of protection, such as a patent, they will not be able to waive full disclosure of the invention and they will have to make that the mandatory basis for the claims. That also applies more generally in order to limit the possibility of legal uncertainty.
From that standpoint, I believe that Parliament has to carry out a more decisive role in the context of strengthening the Union, partly by setting out a common position in respect of the European Patent Office.
Personally speaking, I am in favour of a reform simplifying the procedures, including the adoption of a single language, that is to say, English, by means of rules also allowing small and medium-sized enterprises to utilise this fundamental instrument.
Mr President, I have to tell you that the whole debate in this House about software patents largely gives the lie to the constantly-repeated mantra disseminated by the European institutions throughout the continent, not least by means of Commission and Council initiatives, to the effect that we want to do all we can to protect the vital interests of small and medium-sized enterprises.
The software industry has grown well and prospered in Europe, and it has done so on the basis of perfectly adequate rules on copyright andreverse engineering, those in some areas derived from patent. Why, then, do we need these new rules in the first place, when over-regulation is so much in the air? If what is now proposed for software patents actually goes through, it will benefit only two or three big firms, mainly Microsoft and SAP, one American and the other a major German firm, and perhaps also Siemens and firms of that kind. It will, however, damage the vital interests of many small and medium-sized enterprises that have been very successful over recent years.
The rules on software patents that we are debating here today could well turn out to be a job-creating measure – the jobs in question being created for lawyers, who will have a lot to do if we do not reject the demand made of us today.
Mr President, ladies and gentlemen, over and above the official statements, a change has been added to Article 2 allowing patent protection to also include the software contained in a computer.
That opens the door to the patentability of software. It is as though it were possible one day to patent scales, notes and chords. It is as though the pentatonic scale were patented, as a result of which all of a sudden a large proportion of blues music would be in violation of such a patent and all writers would have to pay royalties to whomever had registered it.
Patents have already been requested for ideas that are not new, such as the mouse click to carry out a command or the inequality operator in open source software, and for other unoriginal ideas that are today used in practically every software package in circulation.
Furthermore, if interoperability were to be obstructed by patents on programs and consumers were forced in all cases to only purchase and use products made by the same company, there would be huge consequences, mainly of an economic nature. No company must be able to build a monopoly through patented software. A small business would find itself having to sustain enormous expenses, on the one hand in order not to carry out any violation of the patent, and, on the other hand, to defend its own actions in court. Competition would therefore no longer just be a market issue, but would also become a legal issue.
Let us think about all of the university and hospital research institutes that today, thanks to the absence of this directive, carry out research by saving on software because they use programs devised by the institutes themselves, and which are therefore free of charge, or alternative software costing much less than Microsoft products. Without patents on software, Europe could keep costs low, stimulate innovation, improve security and create employment.
To the title of the ‘Patents are smart bombs’, I would add ‘against the prospect of enabling the future interaction of different cultures and worlds’.
Mr President, software programming is of enormous importance to my constituents in Ireland. So much so, I have received literally bags of correspondence asking me to vote one way or the other. Understanding the nuances and repercussions of our decision is certainly not an easy task. Today, what we are talking about, to put it simply, is the ownership of ideas. In software, the great ideas of yesterday are the building blocks of the great ideas of tomorrow. These ideas can be used by all to further the science and to drive progress.
One of the beauties of the software industry is that a lone programmer can sit down and write an interesting program. He can give it to others in exchange for a fee or he can put it on the open source domain where everyone is free to use it and to add to it. By its nature what he has done is straightforward and millions of people do exactly what he has done. That is what has driven innovation to date and has propelled forward the information society and the state of the art.
How much innovation do you think will occur if that lone programmer needs to contract a team of patent lawyers? If we here tomorrow decide to add patentability to software, programmers all over Europe might be breaking the law without even knowing they were doing so until it was too late. If we allow patents, how much of the creativity and freedom to think will be stifled by the fear of infringement of one of the hundreds of thousands of patents that will exist? Patents that are registered or bought will control the very tools the programmer must use to exist as a programmer. I urge Members to support every amendment that retains freedom from patentability. This will give us the strongest position when we negotiate with the Council.
Mr President, in the same way that a doctor should not harm his patients, this Parliament should not harm the societies that have elected it. Our first concern should be for freedom, and in particular for freedom of economic activity.
This begs the question of whether any rules are needed in this matter at all. Given that we have witnessed the unprecedented development of computer software over the past decade or so, do we now really need to introduce detailed rules to regulate it? Things were going well, so why spoil them? The economic success that has been achieved is obvious, and any new rules we adopt now would only stand in the way of further success.
Competition is absolutely crucial, since it is the ‘yeast’ of economic success, or rather the driving force behind it. On the one hand, it is true that large companies have opportunities to conduct new research that are not open to small companies. On the other hand, however, once large companies gain a monopoly they have a tendency to fall victim to lethargy and stagnation. Monopolies are never conducive to economic success, whether they are state monopolies or monopolies held by large companies. When we vote on this report, and above all when we vote on the amendments to it, we must take care not to bring about a monopoly held by large companies, as this would be extremely damaging.
Above all, we must remember that we should not harm small or medium-sized enterprises for the sake of economic success. Most importantly, we should not harm the average users of computer programs, since this would turn out to be in no one’s interests.
We are in favour of protecting freedom and economic success, rather than oppression and lethargy.
The only directive that comes into consideration is one that clearly establishes the criteria necessary to distinguish between patentable inventions implemented by computers from non-patentable inventions, thus providing effective protection for such inventions in the EU Member States. The directive should bar the attempts to patent unpatentable items, such as trivial non-technical procedures, trading methods and the patenting of pure software.
The main point is the draft amendments whereby the phrase is to be substituted by the phrase or , and which define the concept of and, more precisely, which also define the terms that are important for judging the technical nature of the invention, and clearly establish that the rights to pure software, or even to media, are not inadmissible. Otherwise we will be unable to support the draft regulation.
Mr President, although it is claimed that we are debating one of the most controversial pieces of legislation, that would be the case only if half of us were in favour of it and half against. The proportions are, however, quite different, for the overwhelming majority in this House endorses the objective of this legislation, embodied in the unambiguous principle that software alone is not capable of being patented.
This legislation does no more than to protect software by way of copyright. Just as not just individual sentences are protected by copyright, but rather the book as a whole, so it naturally follows that not merely individual lines of software are protected, but rather the work as a whole. What our economy does, of course, need, though, is patents, for patents denote and indicate a knowledge-based economy, which produces such things as technical advances, inventions with such additional requirements as novelty, whether they be computer-based, computer-implemented or computer-managed.
Why do we need this legislation? We need it in order not to end up in the situation that pertains in the USA. We are well aware that over 30 000 patents have already been taken out on software, and we want to stop that going on in the future. The legislation is needed if we are to do that. We are in fact protecting ourselves by having the Commission monitor this and report back to us in three years’ time as to whether, despite our efforts at closing them by way of the latest compromises, there are still loopholes, and if there are, it must report them to us, while also giving us an account of the ‘open source movement’ that will enable us to turn our attention to that in three years’ time and close any loopholes that may have opened up.
This is not, therefore, the end of the story, and not just because we have yet to reach agreement with the Council; we will also be continuing to observe the way in which our legislation is put into effect and will reserve the right to take further action in three years’ time on the basis of what emerges from that.
We have the opportunity to lead the world with good patent law, but are we up to the task? The legal framework is clear: Article 52 of the European Patent Convention states that software as such cannot be patented. All of us believe that we must set clear limits to patentability. We simply do not agree on how best to do that.
We need to tighten up the law and ensure that examination practised does not permit the patenting of software or business methods. However, let us not forget that it is our inventiveness and capacity for innovation in software and dependent technologies that can help Europe to meet its objective of being the world’s most competitive economy by 2010.
At a time when our traditional industries are migrating to China and the Far East, we have to rely on our inventiveness to earn our living. The revenue secured by patents and by licensing out our inventions to our global competitors gives us a return on the investment and assists us in creating jobs and growth.
SMEs that are inventors argue that without patent protection they are in no position to negotiate with big business or protect themselves from larger companies ripping off their inventions. They need patent protection that is affordable and enforceable against industry giants. But we must also ensure that small software developers are not faced with a minefield of trivial patents. They must be able to innovate, write and develop lines of code and produce software processes without violating or breaking patent law.
There are a number of amendments that could solve this problem so we can have a balanced, workable EU law which will not permit backdoor patenting but will ensure that, in an increasingly cut-throat and global arena, Europe’s most inventive companies can have access to patents and challenge US dominance in this field.
Mr Crowley said that we could find ourselves in the perverse situation of paying out licence fees to US and Japanese companies for the very patents and innovations that we have invented. In fact, add India to that list. In its new Patents Act of 2005, India now allows embedded systems to be patentable. Are we seriously saying that here in Europe we value our inventiveness less than those countries new to innovation and inventions?
Mr President, Parliament faces a great strategic challenge to create a regulatory framework that will stop the spread of patentability of software. Tactically, our first task tomorrow must be to defeat the simplistic proposals to reject the second reading. We must ensure that we are able to progress steadily to amend the common position. It is simply through the conciliation procedure that a first-class piece of law will be created. To fail to legislate at all would leave the industry at the mercy of the EPO, the courts and the panels of the World Trade Organization. I am afraid that would be a costly, legalistic and confusing situation.
Mr President, the way in which the software patents proposal came about is, to my mind, scandalous. Big businesses, such as Microsoft, see software patents as a means towards financial gain and, through the , they have had a hand in drafting the Commission proposal – a fact discovered by accident, as a result of the name of the author being left in the document by mistake. The Commission’s proposal bears the stamp of the incestuous culture of patent office managers, big companies’ patent lawyers and the Commission’s patent managers. Even though this House took corrective action in 2003, the Council of Ministers managed, by dint of dubious voting procedures, to put the proposal back on the table. There was no qualified majority of Member States and requests by various Member States to reopen negotiations were rejected out of hand.
Even in the Netherlands, the debate about software patents is dubious. While parliament was misinformed by the government, the Dutch officials continued to work on the proposal within the EU committees. The Dutch minister ignored parliament when decisions were taken in the Council of Ministers. I therefore support the amendments to reject this proposal. In my view, this House is making itself a laughing stock if it tolerates the way in which this legislative proposal came about.
Mr President, in 1991, Microsoft was a small company that had to compete against the bigger ones. Then Bill Gates told us that industry would grind to a halt if all our old knowledge were subject to patents, with a handful of giants able to impose unlimited payments on newcomers. Now that his firm is one of the giants, his lobbyists tell an entirely different story.
The campaign against software patents has been going on for a long time. Their opponents persevere and have sound arguments. I agree with the ‘Foundation for a free information infrastructure’, which claims that software patents put the freedom of software development at risk, and that software patents, by promoting monopolisation and pushing up prices, are detrimental to innovation. That, in turn, impacts on software companies, Internet shops, schools and consumers. Do we want to create a situation in which computers are in the hands of one, or a few, software providers?
Tomorrow, we need at least 367 votes to amend or reject the Council’s text. I urge all those opposed to software patents to be present in force. We will then choose open source and creativity rather than the concentration of power and monopolisation.
Mr President, I wish, today, to address those who are not here – not all the 450 million Europeans, but those who are waiting outside this Chamber, and those who pestered us with -mails, faxes and telephone calls. I think it is wonderful that they did so. What we are seeing happening today and will see happening tomorrow is important in terms of what democracy will be like in the Europe of the future. People are getting worked up about things that will affect them. We have seen for ourselves how the multifarious arguments put forward in this House are often far more astute, far more detailed, and far more precise than what we ourselves are capable of coming up with amidst the deluge of other decisions that we have to take.
After five years in which Members moved 5 500 amendments and voted on 50 000 additional items, none of us can claim to have really got to the bottom of it all. The input we received was good; it won me over. I am persuaded that we will be doing democracy, small and medium-sized enterprises, even, indeed, economic prosperity a favour if we vote against these software patents. As for those standing outside with their whistles and T-shirts, I would like to encourage them to stick at it, to publish the results of the vote, to show how each one of us actually voted. That way we will see whose bidding the Members of this House have done: that of the parties with their resolutions, that of the lobbyists, or that of their own consciences.
Mr President, it is still persistently asserted that the proposal we are debating today would affect mainly small and medium-sized enterprises, and in a negative way at that, but it is mainly SMEs that stand to gain from greater legal certainty and a uniform application of the legal rules on the internal market. I have always believed, and I am still convinced, that SMEs do not have a specific problem with this proposal, but a general problem with the patent system as such, both in terms of access and justification.
At first reading, we voted on an amendment in which the Commission was requested to report on the effect of computer-implemented inventions on SMEs. At that time, I specifically asked the Commission to carefully reconsider the way in which, via a European approach, SMEs can be guaranteed a more advantageous position as regards patents.
I was delighted to find another four amendments in the Rocard report in which particular attention was drawn to this sector of industry. Many SMEs, though, consider this to be mere lip service, far from sufficient, and something in which they no longer have any confidence. They want facts and results, and so there are several things I would like to be told.
Why has the Commission, since it became aware of this issue and these concerns among SMEs – which was back in early 2002, three years ago now – not taken any concrete measures that would benefit SMEs? Surely there is plenty of material to work on, since tens of thousands of computer-implemented inventions have already been patented in Europe.
Secondly, will the Commission be doing something concrete for SMEs and what does it have in mind? I would like to have a clear answer. My question expresses the concern of large groups of SMEs and your response, Commissioner, will influence the way I vote tomorrow.
Mr President, the proposal for a directive by the Commission and the Council is unacceptable for a number of reasons. The most important of these is the fact that in Article 4 it does indeed prohibit the patenting of computer programs, before immediately afterwards, in Article 5, leaving the door wide open to such patents if they relate – and I quote – to ‘a programmed computer [or] a programmed computer network’. The question arises of what is really at stake here. In my opinion, what is at stake is the enormous market for software that exists in the European Union, and the establishment of a monopoly over it. What is at stake is at least several dozen billion euro. The threats posed by the unamended directive are as follows. Firstly, that the software market will be monopolised by major players from outside Europe who are powerful in financial terms. This is very dangerous for the EU in the global environment, where everyone competes with everyone else.
Secondly, that a number of small and medium-sized computer enterprises involved with software in Europe will be made bankrupt. Thirdly, that those holding the patents in, and hence the monopoly over, the services sector, by which I also mean Internet services, will dictate the prices. Fourthly and finally, that a major threat will be posed to democracy in Europe, given the importance of the Internet as a media form.
In his capacity as rapporteur, Mr Rocard has put an enormous amount of effort into getting to grips with this complex issue. His proposals defend ‘open source’ principles, which is laudable, as well as defending democracy against the dictatorship of monopolies. At this stage in the legislative process, they will result in a conciliation procedure, which I believe will give rise to the optimum solution.
Like mathematical theories and the very process of thought, software cannot be patented. What can be patented, however, are inventions created with the help of computers, and indeed this already happens. Such patents contain technical ‘independent claims’, which relate to tangible systems, and ‘dependent claims’, which are only valid in the context of a given patent, and which may include references to computers and all aspects of their operation. This field of invention, which is key in terms of the automotive, home appliances, mobile phone and other industries, for example, should however be regulated.
In patent law, an invention is subject to a special form of legal protection. It is not the tangible implementation of a particular idea that is protected, but the idea or concept itself. Therefore, the invention is always something intangible. This dual nature of patent protection gives rise to difficulties with the effects of patent law in real life, when it comes face to face with the interests and rights of the creators of software. The problem, therefore, is that on the one hand there are companies wishing to use patent law to protect their investments in research and development, while on the other hand there is society, and the individuals in it, striving to retain a range of common intellectual achievements available to all.
As lawmakers we must take both sides, of those who believe that the dividing line is beginning to encroach upon territory that has traditionally been the subject of patent protection and of others who stand in opposition to the belief that the common position of the Council does not totally exclude the possibility of the patentability of software. The majority of the amendments proposed by the Committee on Legal Affairs come close to bringing about a more balanced definition, so they seem to me to be a useful addition to the common position and a good basis for a final decision.
Mr President, today is an important day for the European Parliament, as we have a real opportunity to prove that this House does in fact represent millions of Europeans. The reason for this is that we can defend – and defend very effectively – the interests of millions of computer owners, as well as the interests of hundreds of thousands of small and medium-sized enterprises. E-mails and letters have been written and appeals made asking us to do so.
In my opinion, the European public has suddenly realised that a Europe of citizens needs the European Parliament. We should not act as the spokespeople or lobbyists of large companies; instead, we should act as the spokespeople of the grass-roots social movement that is campaigning against misguided decisions by EU institutions. These decisions may only be put right by another EU institution. The issue at stake here is not only, and not even primarily, patents for computer software. The most important aspect of this debate is the public pressure, which opens up an enormous opportunity for Parliament to represent citizens not only in splendid theoretical pronouncements, but also in practice. We should seize this opportunity.
Mr President, Commissioner, ladies and gentlemen, unlike many Members, I wish to point out that, in the course of our deliberations, all – or at any rate, most – of us have agreed that we want patents in the field of computer-implemented inventions, and that our European industry’s great strength is dependent on us getting them. The present situation is schizophrenic in that businesses wanting to take out patents in this field can do so, and the Commission proposal actually did no more than argue in favour of more harmonisation across Europe.
I think all Members will agree that the second thing we want to avoid where patents are concerned is to go down the road taken by the Americans, which would make possible such things as the patenting of software-to-software, when what we want, to put it quite simply in computer language, is software-to-hardware.
The great problem we now have is to really tidy up the language. With the vote due to be held tomorrow, I would like to again ask the Commission how this can be done in view of the very large number of amendments before us, the main ones being those relating to interoperability, tabled by Mr Rocard and others, by Mrs Kauppi and by me. I would like to know where the Commission stands on these various proposals, most especially as regards compulsory licensing or limited exclusions for simple software-to-software. Perhaps the Commissioner has something further to say about this?
Mr President, ladies and gentlemen, as radical Members we have been engaged in this issue, particularly with Mr Cappato, since the last parliamentary term, and we have made Parliament’s position very clear, but it has not been accepted.
Today we find ourselves debating it once again, in a situation in which we have speeches from the far right to the far left of our Parliament in support of the market, something that, as a Member of the Group of the Alliance of Liberals and Democrats for Europe, I particularly welcome. It is a market threatened and corrupted by the jungle of the bureaucratic army, which, as a supporter of the large monopoly and oligopoly groups, is prepared to use the language of bureaucratic legal power to prevent the practice of free invention and free trade.
I believe that if tomorrow we adopt Mr Rocard’s amendments and the amendments that I myself have tabled, together with another 50 fellow Members including Emma Bonino, we will have a strategy and a winning opportunity. Failing that, I agree with Mr Duff, when he states that the conciliation procedure will no longer only have to reckon with the failure of Spain, Austria, Belgium and Italy to vote in favour of the directive, as in May 2004. I am, in fact, sure that we will succeed in shifting the positions of the Commission and the Council in the direction of liberalism and fairness.
Mr President, Commissioner, ladies and gentlemen, the value of innovations and the importance of the knowledge-based society have often been affirmed in this Chamber. We have been told that the intellect will come up trumps for us, that it is the trump card that Europe can play in an increasingly global economy.
Every bit as important, though, as the development of this intellect is, of course, the prevention of the theft of our ideas by others. Imagine an inventor investing, over two years, millions of euros in an invention, only for someone, three months later, to produce a copy of the invention, put it on the market and rob the inventor of the rewards of his labour. Patents protect the weak; they protect inventors against those who wield market power. Patents decide in the intellect’s favour when it contends with the power of the market, and they do without reference to the size of the business concerned.
I am far from satisfied with the way this debate has gone over recent weeks. We have ended up with an over-heated atmosphere, with an unparalleled lobbyists’ feud, and we have to admit, if we are honest, that what we in essence have to do, even though we have got as far as second reading, is to take decisions about a multiplicity of wordings, and that we are, at this stage, able only to a limited extent to gauge the likely ramifications of the many positions that have been taken up. The Committee on Legal Affairs has made forty amendments to less than ten articles. We have dozens more amendments to consider, and have scarcely any idea what their effects will be.
It has slowly dawned on me that the time is not yet ripe for a decision on this dossier, and we really should consider the possibility of rejecting the Common Position and thereby bringing the legislative process to a temporary halt. If it were possible to do that, that might be the most responsible decision we could take at this stage.
I have been following the debate on the draft CII directive with great interest, for one thing because of its importance (I am convinced that this is one of the most important drafts before this House), but also because I have never in all my career as a member of a national parliament or the European Parliament seen a piece of draft legislation that has been so misunderstood or misinterpreted by so many people. We have heard so many things already in connection with this directive – about Microsoft, about Linux, about the interests of multinational companies and small and medium enterprises, legal software, open source code and copyright – that we have lost sight of what is really important, of what this is all about. The important thing is Lisbon. The important thing is the knowledge-based economy and society. The important thing is that we need to be able to protect the knowledge we create. And the primary market means of protecting knowledge is the patent.
It is a discredit to Europe that the common European patent was not able to come into being, despite the fact that it is indispensable in order for knowledge and innovation to result in investment and profits. We now have an opportunity to make progress in the field of patent legislation, and to do something to ensure that protection of knowledge is reinterpreted to meet the demands of the 21st century. It would be naïve to think that this directive is a completely new concept offering something in qualitative terms that previous legislation did not. It does not represent something new and revolutionary; it represents acknowledgement of the simple fact that this modern world of ours is based on digital information and high-tech solutions, and that these are such an integral part of our everyday lives that it is impossible to conceive of development and technology without them. We need this directive. Mr Rocard has done an important job in attempting to reformulate the framework of the directive, and he deserves credit for it. He is not to blame for the fact that it did not succeed; this is probably as far as it was possible to go.
It is very important, however, that the software patent directive should come into being in the form proposed by the Commission – or with a few amendments. Without this directive, Europe will end up at a competitive disadvantage compared to all those regions that are not afraid to adapt their own systems to the requirements of the modern age. There are also other solutions for protecting innovation. But patents are the solution that establishes a connection between an invention and its market utilisation, and elevates knowledge to an economic factor. Let us not allow this solution to slip away, because only a strong European economy is capable of upholding the European values that every one of us in this House represents.
Mr President, ladies and gentlemen, two worlds are at this present moment calling on the European institutions to be able to outline a more open and more flexible strategy on such an important issue for the development not only of the economy, but also of society. They are therefore calling on us to amend the common position in terms of greater openness and flexibility.
They are two important worlds for Europe and for its future, that is to say, the world of small and medium-sized enterprises and the world of young people. Many Members have already spoken about small and medium-sized enterprises and I agree with the demand for greater flexibility, in order to avoid tightening up the directive on patenting. That could amount to an obstacle to the activities of small and medium-sized enterprises, becoming an anti-competitive threat to their development.
I should like to highlight the expectations of young people. I believe that on very few other subjects discussed in this House has there been such strong mobilisation of young people, of movements and of associations using software not only to communicate and to learn, but also as an occupation, as independent work, and for a thousand uses midway between the voluntary sector and the new professions, which are independently managed and are also highly important to the development of a society with a more open economic system that is more closely linked to the ability of young people to organise themselves.
I believe that we have said many times, for the most part rhetorically, that Europe is in tune with young people. Today we have the opportunity – and I hope that Parliament does not waste it – to genuinely be in tune with these demands made of us by young people and with the numerous movements that have expressed themselves, and I believe that Parliament must not let them down.
With that in mind, I will support the amendments tabled by Mr Rocard and Mr Duff and by other Members, with a view to improving the certainty and clarity of Europe’s common position. I believe that we need to be consistent on two points. Firstly, if we maintain that software cannot be patented, we must be careful not to extend the scope, because by doing so we would risk contradicting ourselves. Secondly, it is important to guarantee patent protection, but we must not let that lead to inflexibility and a concentration in the hands of a few people, since that would hinder development and innovation in Europe.
Mr President, three years ago, if someone had asked anyone in this Chamber whether they knew what a computer-implemented invention was, most people would have said ‘not really’. You all saw the demonstrators outside today. Some of them were a little aggressive. One of them jumped right in front of our car and a computer-implemented invention called ABS brakes probably saved his life.
This has been an ongoing story. There have been many very interesting turns in the plot. First of all, there is a dramatic first reading in the European Parliament. Secondly, our position is totally rejected in the Council. Thirdly, the Commission refuses to go back to the first reading. Fourthly, we have a dubious common position from the Council and now, fifthly, we stand at the end of the second reading. I am afraid this piece of legislation is going to be rejected tomorrow, as Mr Wuermeling said.
I do not know whether that is good or bad, but I know two things and I have two messages. One message is to the ‘David’ group, in other words the Open Source and SMEs. This would not have been such a bad thing after all, had we worked it through. It would not have prevented the Open Source from going on. As a Finn, I can say it would not have prevented Linux being invented and developed. To Goliath, or the bigger companies, I say ‘get your act together’. Your lobbying was miserably bad. The Open Source folk beat you hands down, by 100 to zero.
The question then is what does this mean institutionally? Institutionally, I have a message for the Commission and Council. The European Parliament is a co-legislator. You should take it seriously. When you see this proposal being rejected tomorrow morning, you should go back to the drawing board and come up with a new piece of legislation. Europe needs some form of patentability on computer-implemented inventions, but tomorrow we are not going to get it.
Mr President, the fierce debate on this directive shows that democracy works. Just yesterday on the train to Strasbourg petitions were being pushed into the hands of travellers, and there has been an excessive volume of emails on this subject. Things are getting out of proportion, and that is the case here.
Not even some time in the future will they be able to patent a mere computer programme with no technical impact, and the excellent open source idea will not perish after this directive comes into force either. This I would venture to claim, coming as I do from the same country as the Linux system.
On the other hand, if this new directive should be toppled it could mean a new setback for European competitiveness. There will be still less left of the Lisbon declaration if we kill this directive. That it would set the big, bad supranationals against SMEs has been exaggerated and is an artificial argument. Many SMEs have been in contact with me from my country, Finland, and they say they will benefit from this directive. It would at the same time protect them and their innovations from the big companies. The big companies will always get by even without rules, but clear rules, on the other hand, always benefit the small ones.
I am not among those who object to patents in principle. The patent is one of the traditions of the European spirit. It is the foundation of the modern, successfully functioning market economy. It provides certainty and is, moreover, protection against the pirates. Why should we not patent computer-implemented inventions, which benefit us all in our everyday lives? At present, there is no harmonised legislation on patents in Europe. That creates an uncertain operational environment for businesses and investment. Indeed, we need good and transparent patent legislation for the sake of employment.
Hopefully, this will not turn into another example of how Europe shoots itself in the foot and weakens its competitiveness.
Mr President, this is a very complicated issue, which is the subject of a huge amount of lobbying by various groups. I think it splendid that, for once, people are paying attention to what we are about here in Parliament, a state of affairs that is something of a luxury for us.
It is important to have an efficient European patent system. It is only right that individual inventors and companies should be able to take out patents on their inventions, including computer-implemented inventions. However, the current trend is for pure software also to be accorded patents, something that is not to be commended. We need researchers, innovators and individual program developers to be able to come up with new ideas without being in danger of infringing trivial patents and ending up involved in interminable lawsuits.
Firstly, we should reject the whole of the proposal and call upon the Commission to come back with a comprehensive proposal for a Community patentthat covers all inventions. It is wrong to isolate software-related inventions as a sector in its own right.
Secondly, we must amend the common position, which is not a sound legal document. It contains far too many ambiguities. On the basis of the majority of Mr Rocard’s proposals, we can perhaps bring about a constructive compromise for the benefit of small, large and private companies.
Mr President, Commissioner, ladies and gentlemen, there are few directives that have provoked such heated debate. In my opinion, there can be no one here today who has not heard the impassioned arguments of both advocates and opponents of this directive. The directive on the patentability of computer-implemented inventions goes a long way towards defining the rules of play in the fastest developing sectors of the European economy, but a fervent debate has erupted over the ambiguous interpretation of the term ‘program as such’, which precludes exceptions from patentability.
I am in favour of consistent protection for software in the form of protection for the creative solution inherent in a whole program or part of a program, but I am opposed to patents being granted for individual ideas. Instead, patentable inventions must be solutions that combine an idea with its technical execution, for example car safety systems. Protection for individual formulae, commands or instructions would quite clearly be a step in the wrong direction. I am not opposed to patents in general, but I cannot consent to the adoption of this directive in the version proposed by the Council, which in my opinion admits several interpretations.
It is for this reason that I will only lend my backing to a version of the text that eliminates the possibility of alternative interpretations and that makes the text more precise. The set of amendments tabled by my group represents an attempt to rectify the problems I have just mentioned. I feel obliged to say that for my part, I regard the position adopted by the Council as most regrettable, since it has ignored the request made by me and many of my colleagues – and backed by Parliament’s Committee on Legal Affairs – to resubmit the directive for first reading. I believe that the Council would do better to listen to our comments, since this would encourage mutual respect between Parliament and the Council, at the same time as boosting cooperation between these two key institutions.
I should like to finish by thanking the rapporteur, Mr Rocard, and, in particular, our group’s shadow rapporteur, Mrs Kauppi, for their excellent work.
Mr President, the debate on computer-implemented innovations has been an interesting, passionate debate, but unfortunately most of the contributors have taken either a black or a white position. Everybody realises that this is an extremely complex issue. Referring to it in biblical terms does not help because it continues to put the various arguments into compartments. On the one hand, we have heard, with regard to this directive, that if we do not come down on the side of patents in general, we will stifle innovation and make Europe less competitive. Therefore, we will be going against what we have been trying to achieve through the Lisbon Agenda.
On the other hand, we have heard that if there is regulation of patents, this will add to bureaucracy and affect the consumer. According to one speaker, that will be a threat to democracy. I personally believe that we have to view the whole issue globally.
First of all, it is pointless for us to concentrate in Europe on this particular matter without taking into consideration the entire matter of patents.
Secondly, as regards Europe’s position in a globalised world, it is pointless for us to legislate whilst not being part of an international legislative structure which encourages other continents and developing or developed countries to participate on an international plane.
Mr President, this is a complex and technical issue and I wish to thank the rapporteur and, in particular, the shadow rapporteur from my Group for her work on it. Anyone who has been subject to the lobbying from both sides in this debate will have heard convincing arguments for and against the common position proposed.
I have a number of points to make in the brief time available. Firstly, it should be stressed that the Patents Directive is not proposing the introduction of a new patents system into the EU, but instead harmonising and bringing consistency to patent offices throughout different Member States. Whatever your position on patents, you must agree that the current situation, in which 25 national patent offices have no consistent approach, does not contribute to an integrated and functioning common market moving forward.
However, it is true that in recent years the software and IT industries in the EU have been thriving under the current position. So why do we need a common approach? SMEs in particular seem to be split on this issue. Some people have decided to create the impression that this is an issue pitching the large multinationals against small SMEs. This is not the case from my experience. SMEs very much fall on both sides of the argument, some wanting to protect their ideas and inventions and others fearing a patents minefield with the proposed common position. Nobody in this House wants to vote for a situation that will in any way harm the future thriving of SMEs.
I want to focus briefly on two key issues of this directive: firstly, the definition of what we propose to allow patents on. We are not proposing the patenting of software as in the US. That should be stressed. If amendments need to adopted to clarify that point, then so be it, although the current wording is not bad. Copyright is there to protect software.
The second key question is the issue of interoperability, and the McCarthy amendments in this area are worth supporting. We must ensure that the equipment or networks required by multiple users to allow innovation are not withheld from the market. In particular, this is the case for Open Source and the Open Source movement that has been so successful in recent years.
In conclusion, people are beginning to take a very pessimistic approach at this stage and, on balance, the overall proposal is likely to be rejected tomorrow. That will spell a very serious failure of the institutions to find common ground and agreement on what is a very important area for the European economy generally.
Mr President, the legal status of computer programs has been clearly defined for a long time. Software is protected by copyright, and the European Patent Convention precludes the patenting of computer programs. Both legal academics and IT specialists are opposed to there being any change in this situation. The only purpose of the Council directive is to sanction the practices of the European Patent Office, and these practices are both misguided and dangerous.
Speaking on behalf of Professor Buzek and on my own behalf, I would therefore call on the House either to vote in favour of all of the 21 amendments in this package, which restore the meaning the directive had after first reading, or to reject the directive altogether. As noted by the German Parliament in its resolution of 17 February 2005, patent inflation brings with it the risk of a swing in public opinion regarding the effectiveness of a patent system as a tool for innovation and progress. Given this context, it is therefore Parliament’s responsibility to put on the brakes.
There is no need for the scope of patent law to be extended to cover computer programs. The main argument in favour of patent law was the desire to protect investments. Tangible innovations require lengthy testing, followed by capital investment, before any profit is derived from them. Investment in IT assets is usually small, however, if at all noticeable. There is therefore no need for them to be granted additional legal protection.
There is absolutely no truth in the claim that software patents, as interpreted by the European Patent Office, represent an opportunity. Patents also involve risks, and must therefore be used with care. Many myths and half-truths are told about patents, and I shall cite a few examples. It is a myth that the economy always benefits when patent rights are granted. Officials often measure economic innovation by the number of patents, but these can harm investment by limiting competition. There are a large number of leading IT companies that have never applied for patents, and virtually no IT specialists are interested in patent descriptions. No one has succeeded in proving that there is a direct link between patent expansion and economic growth.
Another myth is that patents for programs would help small and medium-sized enterprises, since they would allow these enterprises to gain exclusive rights to their innovative ideas. Patents can act as obstacles as well as protection, however. It is very hard for smaller firms to obtain protection, since the costs of enforcing a patent are extremely high, and sometimes even 100 times greater than the costs of gaining the patent. What is more, it is also necessary to make lengthy enquiries to ascertain whether a certain invention has already been reserved by someone else. With regard to the IT sector, where it is especially easy to make small changes, patenting programs would be the equivalent of creating a minefield.
Mr President, Commissioner, ladies and gentlemen, the basic duty incumbent upon EU institutions during the legislative process is to enact good, easy-to-understand and effective legislation. I do not need to remind the House of the number of times we have already heard assurances from both the President of the Commission and the representatives of the individual presidencies that this will be the case, and that Parliament is undoubtedly an important part of this process.
Today’s debate marks the end of our work on a directive that is unfortunately an example of an entirely different approach. Both the Commission and the Council believe that their drafts are the only ones that are worth anything, and they have both rejected proposals by Members of this House. I would like to believe that things will change this time, and that priority will be given to the interests of millions of EU citizens and of small and medium-sized entrepreneurs. The latter provide jobs for 90% of workers, and this is something that should doubtless not be forgotten. It is for this reason that we cannot concentrate only on the interests of large and wealthy companies.
The most serious doubts relate to the lack of any clear distinction between an invention, or in other words a patentable technical solution, and a computer program or an algorithm, be it a calculation method, a mathematical concept or a method of conducting economic activities, especially with regard to the retail trade. In view of this fact, the point of this harmonisation is highly dubious, to say the least. It is an unfortunate fact that the clause ruling out the patenting of computer programs as such will be nothing but an illusion, as is the case with the current practices of the European Patent Office. At the same time, the Commissioner informed us in his speech at the start of today's debate that this directive would not mean any changes in the EPO’s practices, which is an alarming statement.
There can be no doubt that there is an urgent need for the harmonisation of patent law, among other things with regard to inventions made using computers. An essential prerequisite for such legislation, however, is that it is good, and good for everyone.
Without the amendments of Mr Rocard and Mr Buzek, the directive will reinforce the overly liberal approach to the basic aspects defining the concept of an invention, as well as sanctioning this approach. I would therefore call on the House to vote in favour of the amendments tabled by Mr Buzek and Mr Rocard.
Mr President, Commissioner, ladies and gentlemen, do these two hours of debate give anyone the impression that we have a Common Position that is any use, one that we can adopt? Does this debate give anyone the impression that this thorny issue has been sufficiently debated, that the time is ripe to vote on it, that we can muster the necessary qualified majority for a ‘yes’ to it or to the plethora of amendments? I do not believe that they do, and there is a reason why they do not.
The first reading was held on 24 September 2004, only to be ignored outright by the Council in its political agreement. Mrs Kauppi’s comment on the Council resolution was that ‘it seemed as if the Council wanted to disregard the will of Europe’s elected legislators’. The Council is itself unsure. On 21 December, at Poland’s request, the vote was dropped from the agenda. The German, Spanish and Dutch parliaments have expressed their opposition to the directive as proposed. Votes have been deferred for longer and longer periods of time.
The European Parliament called on the Commission to produce a new proposal for first reading. The Committee on Legal Affairs, the Conference of Presidents, and the plenary itself adopted resolutions to this effect.
What was the Council’s response? It ordered that there be no debate, declaring that it was of the first importance that there be none. Controversial though it was, and even though the Treaty of Nice was in force, the political agreement was simply adopted. The consequence of that is a lack of satisfaction and 178 amendments on the table of this House.
This Common Position contains things that I could enumerate point by point, and which are mentioned in the amendments, and they lead me to take the view that it does not make for legal certainty, fails to foster innovation, and frightens small businesses. We would therefore do well, tomorrow, to reject the Common Position and put all our efforts into harmonising European patent law, rather than adopting, and making do with, regulations that are controversial within the industry in question.
A year has passed since I became a Member of the European Parliament. The subject of the patentability of software inventions is one of the most important subjects we have discussed during that period.
A huge number of people have been involved in the discussion about this directive in my own country of Slovenia, as well as in other European countries. In this respect the proposed directive has already yielded positive results, as large numbers of citizens have become directly engaged in the democratic process. They have realised that the European institutions are not as remote as some of their activities might suggest. However, here in Parliament it is not the citizens who make decisions, but we parliamentarians who decide for them and make decisions in their name.
What do I have in mind when I decide how to vote on the directive? The fact that here in Europe we have to follow the goals of the Lisbon Strategy if we want to respond appropriately to the challenges of globalisation. We must exploit our competitive advantage over other areas of the globe and base our development on knowledge and research and the implementation thereof. We will be able to encourage people to engage in these activities if, amongst other things, we ensure that intellectual property is properly protected. Therefore, we must have the courage to provide a proper, uniform European legal system that will reward innovative work.
I firmly believe that now is the time to adopt the proposed directive. In order to remove any anxiety about the patenting of programmes as such, it is right and proper that it is clearly stated in the directive that they should always remain outside patent protection and in the domain of copyright.
I believe the directive should contain clear definitions of the basic concepts. Because of the important role of small and medium enterprises in the European Union, it is equally important that we take full account of the influence of the directive on their activities.
Mr President, towards the end of what has been an interesting debate, it is time to get back to what we are talking about, the core of the matter. This is not an extension of existing patent law; it is not actually taking us into any new fields. The whole objective of this is to clarify the existing situation because the current patent law is being applied in an inconsistent way. In many cases companies who want patents do not know where they stand. They may get a patent from one country but not from another.
At the same time, I think we are all agreed that we do not want to see the sort of patent regime that appears to be running very fast in the United States and other countries, where patents for what we might call relatively trivial inventions covering business methods or simple software which ought to be covered by copyright will not be covered.
However, the main issue is: does the proposal in front of us actually achieve that? Put yourself in the position of a patent inspector, where you are having to make a judgement about whether to offer patents. I suggest to you that this wording and much of the wording here is not only complex, difficult and opaque but actually goes in entirely the wrong direction.
Part of the problem – and I sense it in a lot of the discussions here – is that many colleagues are not accepting the fact that in almost every field of technological invention, there is some form of digital technology. The notion of a computer aiding or controlling things is actually rather an outdated one. You carry in your mobile phone more computing power than a large computer of ten years ago. That is programmed by instructions and it is perfectly sensible for companies that have technical innovations encompassing that software to be able to protect it.
I suggest to you that this is going in the wrong direction: it is not helping small businesses, it is not helping large businesses, it is not helping open source movement. We have to decide whether we have not failed completely in this and whether it is not time to start again.
Ladies and gentlemen, the European Patent Convention protects the public interest by prohibiting the patenting of anything that is not a technical solution, and in particular of scientific theories, aesthetic creations, mathematical methods, plans or rules for performing mental acts and computer programs. Even though copyright makes it possible to prevent abuse in this field, around 20 companies have submitted over 20 000 applications for patents on computer programs. The latter include not only control programs for appliances ranging from washing machines to unique medical devices, but also pure software and business methods, such as the use of shopping baskets for Internet purchases. It is an unfortunate fact that national patent offices and courts reach different decisions on many cases, and this is why clear rules are needed at European level.
I regret to say that we are still waiting for an up-to-date and general directive on the European patent. This fact makes today’s debate rather more complicated, as it concerns a specific directive that does not deal with concepts, but goes beyond the scope of the Trade-Related Intellectual Property Services (TRIPS) Agreement. The fact that large companies are in favour of the directive is doubtless an important factor, but a number of parties, including legal and computer professionals, the academic community, small companies and the Czech Senate, for example, have highlighted the directive’s ambiguity. Such ambiguity carries with it the risk that the directive’s provisions will be open to broad interpretations, which would have serious consequences for small and medium-sized entrepreneurs and consumers. What is more, the Council has regrettably failed to submit an assessment of the directive’s impact on small and medium-sized enterprises and on the new Member States, as requested by Parliament.
An ad-hoc, cross-party coalition has been formed in this House. Our aim is to reach a compromise agreement on joint amendments, and to allow the patenting of firmware, or in other words control programs for technical appliances, only in cases where it exists as part of an overall invention. We also want to increase interoperability for consumers, and to prevent the granting of patents for trivial ideas; after all, one patent costs EUR 30 000, and the approval process takes an average of four years. Since small and medium-sized enterprises act as the driving force behind the IT sector, accounting for 70% of turnover and 80% of jobs, both these factors act as obstacles to dynamic growth in this sector. We are therefore proposing that a clearer distinction be made between patents for machines and those for pure software.
In conclusion, I should like politely to ask the Commission to state clearly what progress has been made on preparations for an up-to-date European patent. Unless the directive is successfully amended, my group as a whole would rather vote against it.
Mr President, today we can choose whether we want old-fashioned patent legislation with an old-fashioned view of large companies and of development or modern, small-scale and creative development involving modern legislation.
Everyone says that they do not want to see software patents. We have seen how disastrous it was when the United States introduced them. The only way of demonstrating our wishes today is to vote in favour of the 21 compromise amendments signed by myself and many others. We should then obtain intelligent, balanced legislation in which creativity and sound patent legislation have their place.
A vote against would show that we were completely in the hands of the big companies. It would lead to legislation whereby programs used to run equipment became patentable. It would be like giving patent protection to equipment manuals. Such a world would emphatically not be modern.
. Mr President, those of you who have been directly involved in working on this proposal know that we are dealing with a very complex area. The directive cannot be turned on its head. What we need is a proper balance between stimulating innovation and making sure competition is not stifled.
As Commissioner McCreevy said in his statement of March 2005, the ball is in your court. Whatever you decide, the Commission will take account of it and respect it. Should you decide to reject the common position, the Commission will not submit a new proposal. You should also remember that rejection would stand in the way of many European undertakings and go against our common Lisbon objectives of increasing Europe’s competitiveness.
In the debate, various Members have raised the question of interoperability. On that issue the Commission maintains a certain degree of flexibility. Compulsory licensing schemes already exist in Member States’ legislation. It is a suitable solution, provided that non-discrimination between different software development models, ‘proprietary’ or ‘open source’, is ensured. Companies should be motivated to licence voluntarily. However, if rightholders abuse their rights by imposing unreasonable conditions, authorities should step in to ensure fair terms are applied.
A limited interoperability exception, geared towards the promotion of open standards, could also constitute a sound approach, provided that international obligations are respected.
Various Members also raised the question of copyright. Let me clarify that by pointing out that copyright is a separate and different right from patents. Copyright and patents protect different aspects of something which is new and original. So patents do not affect the existence of copyright.
Copyright protects the expression of an idea, but it does not protect any invention and copyright protection does not prevent someone taking an invention and expressing it in a different way.
With regard to small and medium-sized businesses and their access to the patent system, I should draw attention to two aspects. First, Members will be aware of the Commission’s proposals for a Community patent which would reduce the costs of patent protection throughout the European Union. Secondly, we have had a feasibility study done on the question of insurance against the costs of patent litigation. This study is now in a second phase and consultants have been asked to come up with concrete proposals.
In view of the large number of amendments tabled, we are providing the secretariat with an overview of the Commission’s position on them in writing for inclusion in the verbatim report of this debate(1).
Finally, I hope that the vote will result in a positive outcome. However, should further work be needed to reach agreement with the Council, the Commission stands ready to assist both co-legislators towards reaching a constructive outcome.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Mr President having listened carefully to the various arguments presented during this morning's debate, I would strongly urge members of this House to give their support to the 21 compromise amendments which would stop the introduction of software patents in tomorrow's vote. If these amendments are not accepted then I and many others will vote against this resolution.
This draft legislation works against the interests of European Small and Medium-Sized Enterprises (SMEs) operating in the software industry. If this legislation is adopted by the Parliament tomorrow it will stifle innovation and stifle vital European SMEs. The Parliament must vote against this legislation. We cannot afford to stifle vital European SMEs. SMEs are the lifeblood of job creation in Europe. Copyright does everything that it should do. Software patents are not the way to go.
The Commission can accept Amendments 1, 6, 7, 8, 9, 10, 11, 12, 13,
provided the change is consistently applied: 14, 40, 72, 93, 114, 135, 158
15, 18, 21, 26-37, 43, 47, 58, 59, 60, 61, 63, 66, 75, 79, 90, 91, 92, 96, 100, 111, 112, 113, 117, 121, 132, 133, 134, 138, 142, 153, 154, 155, 161, 165, 176, 177, 178.
The Commission can accept in the context of a satisfactory and balanced global package Amendments 5, 25, 48, 50, 67, 68, 80, 82, 101, 103, 122, 124, 143, 145, 166, 168.
The Commission can accept subject to redrafting or recasting Amendments 4, 16, 17, 19, 22, 23 (repositioned in the text), 53, 85, 106, 127, 148, 171.
The Commission cannot accept Amendments 2, 3, 20, 24, 38, 39, 41, 42, 44, 45, 46, 49, 51, 52, 54, 55, 56, 57, 62, 64, 65, 69, 70, 71, 73, 74, 76, 77, 78, 81, 83, 84, 86, 87, 88, 89, 94, 95, 97, 98, 99, 102, 104, 105, 107, 108, 109, 110, 115, 116, 118, 119, 120, 123, 125, 126, 128, 129, 130, 131, 136, 137, 139, 140, 141, 144, 146, 147, 149, 150, 151, 152, 156, 157, 159, 160, 162, 163, 164, 167, 169, 170, 172, 173, 174, 175.
We now come to the votes.
. Madam President, I should just like to inform the House that it has successfully adopted, at first reading, a directive in agreement with the Council.
. – Madam President, just last week the entire world showed its sensitivity by giving a resounding 'yes' to the fight against hunger and poverty in Africa. These were not just musical notes; they were messages of humanity and support to a continent where millions of human lives, including small children, are desperately seeking a helping hand.
Together with the other countries, the European Union was the first to respond to the global invitation. This movement highlights the need for both vigilance and attention on our part.
The report on the exploitation of children in developing countries, with particular emphasis on child labour, is the first action which relates entirely to the phenomenon of child labour, which has taken on worrying proportions worldwide, especially in Africa, Asia and Central and South America.
To be specific, 352 million children under the age of 18 are working. Approximately half of them are in an environment which puts their physical and mental health at risk, while 1 800 000 children are used by prostitution and pornography gangs.
This phenomenon applies not only to developing countries, but also to the European Union. I need only remind you that, in Eastern Europe and in the Mediterranean area, 5 million children are subject to exploitation in the workplace. However, it is the 121 million children – including 65 million girls – who never went to school that are sounding the alarm bell.
In 1990, the conclusions of the World Summit for Children included the objective of ensuring that, by 2000, every child in the world should have access to education and at least 80% of them should have the opportunity to finish a basic education. The countries must realise that, if they do not invest primarily in the quality of their human resources, they are condemned to perpetuate their under-development. This is the main element which I wish to mention in my report.
That concludes the vote.
I am glad to be able to welcome to the House a delegation from the Indian Parliament, who are sitting in the Official Gallery.
The delegation is composed of four members of the House of the People and three members of the Council of States, led by the Vice-President of the Council of States, Mr Raman Khan. On behalf of this House, I welcome this delegation, which is in Strasbourg for the European Parliament’s twelfth Interparliamentary Meeting with India.
Last year, a working party from this House met with their Indian counterparts in New Delhi, and this visit confirms the renewed interest in an exchange during the present Parliament, both the Indian parliament and our own being newly elected. We particularly welcome the ongoing and ever more fruitful cooperation with India, and we will play our part in deepening the cooperation between our Parliaments. A warm welcome to you!
Mr Ciampi, ladies and gentlemen, it is our honour and privilege to receive in this House today the President of the Italian Republic, Carlo Azeglio Ciampi.
We all know and remember him as a brilliant Governor of the Bank of Italy, the Prime Minister who had to face difficult times within the Italian political system, the skilful and tenacious Finance Minister in the Prodi and D'Alema governments and today a President of the Republic much loved by all Italians.
I believe that, at this particularly difficult time for Europe, we should remember that President Ciampi was the minister who made a decisive contribution to Italy’s entry into the euro, and it is good to remember this at a time when some people are beginning to see the euro as an uncomfortable straitjacket rather than an instrument that is fundamental to prosperity and economic stability.
The first time I had the opportunity to meet President Ciampi personally was last October, in Rome, at the signing of the Constitutional Treaty. Your personality, Mr President, and your views on European integration made a profound impression on me on that occasion. I already knew the politician, but in Rome I had the opportunity to get to know the person who has always fought lucidly and passionately in favour of a Europe that is a guarantor of peace, democracy and economic and social development.
Ladies and gentlemen, this is a man who has always remembered the state Europe was in at the end of the Second World War and who has witnessed the realisation of the dream of those people who laid the foundations for the Europe we have today: a Europe that, in many people's eyes, above all amongst the younger generations, gives the impression that there is no need to mobilise wills in order to ensure its continued existence and progress. We Members of the European Parliament know that that is not the case, that Europe cannot build itself, that peace is not certain, peace is never certain and, of course, it would not have been ensured without the success of the European project.
The Europe we have is not an accident of history, it has not appeared by chance, nor is it written in the stars, and it requires a great effort to make it a reality. It is necessary, but in order to make it a reality, the efforts of many people, of you, Mr President, and of all of us, is required. It is the result of a slow development during which we have ‘made the path by walking’, which involves commitment, enthusiasm and sometimes disillusionment.
President Ciampi has come to the European Parliament today at a time when we are experiencing a degree of disenchantment. He will help us to understand why, because he is well aware that Europe was a dream based on peace and cooperation. That dream is a reality today and, for that very reason, it no longer inspires dreams, it has lost its capacity to make people dream. We need to find new elements, new ideals shared by everybody, different to those of a few decades ago, in order to ensure that Europe once again inspires enthusiasm, that it makes people dream, that it makes them want to turn the need into a reality. I believe that Mr Ciampi’s presence is extremely appropriate in this debate on the future of Europe and that by being here today, he is symbolising the start of that debate. That is how I believe we should interpret his presence in the European Parliament, because we perhaps need to create a new young Europe amongst all of us, in the style of Giuseppe Mazzini, and this year, the bicentenary of his birth, we should remember his idea that democracy and freedom unite people regardless of where they live.
Mr President, we are convinced that your visit, your example and your words will be of great assistance to us at the difficult crossroads Europe is facing today, so that we can make further progress on the construction of a Europe that is able to guarantee not just peace and cooperation, but also prosperity and security, and that is able to do in the rest of the world what it has done here: create a society based on respect for diversity, on the integration of differences and the construction of a common identity.
Mr Ciampi, it is an honour for the European Parliament to welcome you and I give you the floor.
. Mr President, ladies and gentlemen, I thank you for your warm welcome and I thank you, in particular, Mr President, for the cordial words with which you chose to present me.
It is a deeply felt honour for me to speak in the most elevated surroundings of European democracy, to make the voice of the Republic of Italy heard in the heart of the constitutional system of the Union. It is with conviction that I use the adjective ‘constitutional’, because such is the legal system that we have been building together for 50 years, treaty after treaty.
The European Union is not, and cannot be, just an economic free trade zone.
It is above all, and has been since its beginnings, a political structure, a land of rights, a constitutional reality that does not contradict our beloved national Constitutions, but connects them and completes them. It is a political structure that does not deny the identity of our nation states, but strengthens them in the face of the large-scale challenges of an increasingly broad horizon. It is a land of rights, to which every other inhabitant of this planet can look with the confidence that here, more than anywhere else, the values of human beings are respected. The ambitious definition given to the Union by the Constitutional Treaty is a legitimate one, that is to say, ‘a special area of human hope’.
From this position we must all go forward together, whether we be the 11 Member States which, like Italy, have already ratified the Constitutional Treaty, the Member States that are still to do so, or the two Member States that have said no. A single institutional framework joins us together irreversibly. It is already strong enough to enable us together to do many things for our citizens, in order to regain the popular consensus on the Treaty that has been lacking in many countries and to strengthen our institutions, which we have inherited from a successful past.
Precisely because we are already a political and constitutional body, we can indeed realistically assess the meaning of the rejection seen in two countries linked from the start to the European project. As little as a few months ago, on the occasion of the formal signing in Rome of the Constitutional Treaty by the 25 governments of the Union, the single project met with widespread consent. Within the space of a few months, the fear spread that the citizens were excluded from crucial decisions regarding their future and concerns heightened over the lack of economic growth. Is it really legitimate, however, to interpret the outcome of the referenda as disaffection with European unity? Is it legitimate to give in to the temptation of completely challenging the very project of the founding fathers?
If we raise our eyes, the Treaty of Rome of October 2004 rather appears to be the scapegoat of widespread unrest that does not so much relate to institutional order as to the government policies of the Union. We even note a paradox. The persistent call for a political revival of the Union, which is more urgent than the also necessary institutional reforms are, bears witness to the awareness of the common destiny on which a Constitution is really based. That is why we now have to think about the Union’s policies for the future, without, however, abandoning the constitutional design outlined by the industrious Convention.
What does the future urgently demand of our Europe? Above all, to borrow from Ortega y Gasset, it demands thatthe backbone of the Union should consist of measures of political cohesion, physical cohesion and social cohesion.
The fundamental principle of subsidiarity has to be interpreted as a principle of political cohesion, allowing bottom-up participation in Community decision-making, starting from the thousands and thousands of town councils in our Union. The European Union has to exist starting from those levels.
Europe also needs physical cohesion, transport and communication structures, which make Europeans more united while respecting the environment and the countryside.
Lastly, Europe, which invented the welfare state, needs social cohesion. We cannot allow substantial disparities in living standards to persist among countries and consequently among the peoples to whom our international personality offers united representation. Europe consequently calls for the historical objective of convergence and cohesion to be achieved by means of appropriate policies for managing the economy.
I have always believed, first as a banker and then as a politician, that the principle of free trade in the economic culture of the Union means being able to speak to the market in the language of the market, but that it cannot mean indulging all of its whims.
It is the lack of political will from national governments that prevents their budget policies from being effectively coordinated. That makes it difficult for the Union to use a common fund, partly made up of Europe’s borrowing on the international credit market, to finance major infrastructure works of European interest and importantcommon research and innovation initiatives, and to create a legacy of common public assets. The Lisbon Strategy is the first link in a chain that should lead to the European economy being governable. The national governments must send out a precise message, made convincing by the allocation of public resources. The sought-after flexibilities must be utilised by businesses in order to gain in competitiveness and to increase their production base and sales in Europe and worldwide.
Europe has to revive its own commitment to major Community projects. We have been successful on many occasions, including in recent years, for instance in CERN and the European Space Agency, with the ITER and Galileo projects, which have been a decisive step forward in strengthening Europe’s technological capabilities, and with the Erasmus project, which has opened up new European horizons to over a million young people. Airbus too is an example of what we can do together if we only unite.
We can also look with confidence at the resourcefulness of the euro zone, which is now presided over by Jean-Claude Juncker, to whom I send my best wishes, partly on account of our long friendship and collaboration. The euro is the greatest demonstration of the united will of the European people, and a driving force of political integration. It is an encouraging sign of confidence that six of the ten accession countries have already begun to take part in SME 2, thus taking the first important steps towards joining the euro zone. The tangible benefits of taking part in the single currency are there for all to see: protection from imbalances on the exchange market, low interest rates and strengthened competition in those countries of the euro zone that have adopted virtuous policies.
Would the ushers please remove that symbol immediately. Accompany the Member to the door, expel him from the Chamber! Expel him from the Chamber immediately! I said expel him from the Chamber!
Would the ushers please remove any symbol or element that may disrupt order in the Chamber.
Please ensure that no element that may disrupt normal order in the Chamber remains. If there are any, remove them.
I am sorry, Mr President. Please continue.
. We must record both the strengthening of the euro on the international markets and the policy of price stability pursued by the European Central Bank as extraordinary success stories, but we cannot settle for this situation in the long term. The confirmed, legitimate rigour of the Stability Pact does not in itself guarantee growth if inertia persists. It will continue to be difficult to see the positive effects of the euro if there is no coordinated management of either national budgets or the direction taken by the Member States’ economic policies. It is only on these foundations that the Union will be able to entirely achieve its potential, bestowed on it by the single currency, of being a global economic player and of consolidating an economic and monetary bloc capable of promoting the interests of the citizens and the rhythms of its balanced development.
We now also confidently await an agreement on the financial perspectives of the Union. An open and frank political debate on the priorities for the Union’s actions is a positive step, but a Community budget needs to be approved as soon as possible that not only reflects a balance among the various requirements of the Member States, but is also based on consistent, inclusive objectives. I express in this House the earnest hope that the British Prime Minister, Tony Blair, President-in-Office of the European Union, succeeds in the work he pledged to carry out before this Parliament.
The vitality of the European model will also depend on the ability to mobilise new forces within our countries. Only by developing a dialogue and constructive coexistence between European citizens and non-European residents, in fact, will we succeed in strengthening the best aspects of our society.
Finally, the future of our Europe calls for policies of security and peace. The international vision of the European Union, based on the primacy of the law, on trust and on the multilateral system, raises expectations and hopes throughout the world. Europe, however, will only be able to influence international balances if it is united. By acting alone, we would be at the mercy of events greater than us, events that threaten peace and European security.
Consistent with that approach, the European Parliament has long raised the issue of the united representation of Europe in the United Nations. The resolution adopted in June, like the previous resolution of January 2004, stipulates that a single seat for the European Union in the UN Security Council is the objective that Europe must set itself.
This clarity of vision is a credit to the European Parliament. The awareness of our common roots and the shared memory of the good and bad times of our history bear witness to a higher European interest harmonising national interests, protecting them from the excesses that plagued our past and promoting them within a common vision of our relations with the world.
Enlarged Europe has now touched the boundaries of its cultural and historical identity. Although geography does not enable Europe’s borders to be identified with certainty, the common area of principles, values and rules conveyed by the European Union is today fully identifiable.
Enlargement of the Union was an historical duty towards peoples who regarded accession to the Union as the guarantee of their regained freedom, the conclusion of nearly half a century’s anticipation. We expect the new Member States, which are entitled to live in a Union that is effective and united in relation to them as well, to provide a constructive and enthusiastic contribution, and we have already seen them do so. The enlarged Union will proceed as one. Precisely because it has become enlarged, however, it will require, more so than in the past, progressive measures indicating the path to follow in order to complete the union of Europe.
Ladies and gentlemen, it is the duty of the European Parliament to reintroduce the European Union as a general feeling among people. It is your responsibility to respond to citizens’ requests for even greater democracy, transparency and governability. Ever since 14 February 1984, when the European Parliament presented Altiero Spinelli’s draft European Constitution, this House has constantly demanded greater involvement in amending the Treaties. Now, the most representative of the European institutions has the historical responsibility not to squander the founding heritage and to ensure that the period of reflection on the Constitution does not fall by the wayside.
The very conclusions of the European Council of 16 and 17 June encourage a debate designed to generate interest and invite the European institutions to contribute to it.
Mr President, ladies and gentlemen, a long time ago now, I had the opportunity, as a university student in Italy and Germany, to witness the extent of the stupidity with which the European Member States, by means of the Second World War, began the slaughter of an entire generation.
For that reason, I look with concern on every slowing down, on every crisis in the European integration process. I hope, however, that you have detected in my words a calm faith in the future. Halfway through the last century, great and wise men built a structure that cannot be destroyed, but, like lighthouse keepers, we have to take care to warn young people about new dangers.
In the not too distant future I will come to the end of my term of office as President of the Italian Republic. Six years ago, after being sworn in, I concluded my address to the Italian Parliament with a declaration saluting and affirming my commitment towards Italy and the European Union, to which I believe I have remained loyal in these recent years brimming with history and changes. It is a commitment that I am pleased to reaffirm before you now. Long live Europe, long live the European Union!
Mr President, ladies and gentlemen, I would like to say a few words of thanks to Mr Ciampi. I do not want to forget to do so as I have on other occasions as a result of the emotions of the moment. Having listened to you, Mr Ciampi, I believe I can say, on behalf of the great majority of Members of this Parliament, that this institution will remember your words. You have shown that you belong to the young Europe. Yes, the young Europe.
Because, as Picasso said, ‘it takes a long time to become young’. And you have shown that it is possible to become young at a time when youth is precisely what is needed most.
I am sorry about the incident, which in no way represents the majority of this House, quite the contrary, and I pray that the ideas that you have expressed here will help us in the debate we must pursue. You have said it very clearly. Allow me to thank you once again.
Europe is a success story, but it could die from its success. In order to prevent this, we must not allow the most valuable and sensitive elements of our co-existence to become trivialised. We must not allow everyday reality to make us forget the value of what we have achieved. We must not allow something wonderful to be treated as something commonplace.
We therefore thank you once again, Mr Ciampi, for being here with us and we hope that your words will be heard outside this Chamber.
– Madam President, I am basing my point of order on Articles 166, 75 and 83 of the Regulation and on Article 48 of the Treaty on European Union, as Articles 75 and 83 of the Regulation refer us to the wording of the treaties. I shall be very brief.
Article 48 of the Treaty on European Union stipulates that amendments to that treaty will enter into force after ratification by all Member States in accordance with their respective constitutional requirements. Since Article 48 refers to all Member States, it is clear that the rejection of the Constitutional Treaty by two of them – France and the Netherlands – and by many more if the people had been consulted, has reduced the Constitutional Treaty to nothing and, therefore, I am afraid – and with all respect due to President Ciampi as a person and to his office – has done the same for President Ciampi’s speech.
.  The members of the People’s Party for Freedom and Democracy within the Group of the Alliance of Liberals and Democrats for Europe have abstained from voting on the directive on the control of potato cyst nematodes, because they consider this directive to be disproportionate to the seriousness of the issue and as also failing to adhere to the principle of subsidiarity. The implementation of this directive will lead to high costs, resulting from the directive’s requirement that many samples be taken. The directive will also entail high administrative costs in connection with the data registers that have to be set up. We would add that these costs will in all likelihood be divided between the Member States’ governments and the respective sectors in different ways, and this will lead to distortion of competition.
. I voted in favour of this report because I feel that the agreement before us will make a significant contribution towards protecting migratory waterbirds. It will therefore address both the environmental concerns specifically on the birds in question as well as the broader issue of environmental conservation. The latter is an issue that should be very close to our hearts, in terms of the benefits that individual Member States can derive from their environment and, politically, in terms of the legacy of protection that we will pass on to future generations.
. I voted for this report. The proposal for a Council decision concerns the conclusion by the European Community of the Agreement on the Conservation of African-Eurasian Migratory Water-birds signed by the Community on 1 September 1997, in force since 1 November 1999. It is one of Conservative of Migratory Species of Wild Animals. It protects 235 species of birds which are ecologically dependent on wetlands in particular in Africa and Eurasia. It requires coordinated measures for achieving and maintaining a favourable conservation status for migratory water-bird species using African-Eurasian flyways.
.  The presence of softeners in plastic toys has, over the past seven years, been the subject of intense and emotional debates in both Parliament and the Council. I regret the fact that the debate was dominated by emotions rather than reason. This is something by which I was particularly perturbed during the debates at first and second reading.
The common position is not entirely based on scientific fact. The subsequent tightening-up of the common position that Parliament has adopted today, and which has already been adopted by the Council, is even further removed from what can be deemed acceptable on scientific grounds.
It is for that reason that I cannot endorse this added stringency. However, I am also realistic enough to recognise that voting against it now will make no difference, and have therefore abstained from the vote on compromise amendments.
For more details, I would refer to my contribution to the debate of 5 July 2000. The arguments I deployed then are still as relevant as ever.
. A compromise agreement has been reached between the Confederal Group of the European United Left, the Group of the Greens/European Free Alliance, the Socialist Group in the European Parliament and the Group of the European People’s Party (Christian Democrats) and European Democrats, in order to adopt the report by Mr Trakatellis on the use of certain dangerous substances, namely chemical elements added to PVC to make plastic smoother. Accordingly, we shall be able to conclude the process at second reading.
We welcome the adoption of this report because it will lead to a permanent ban on the use of six chemicals in items for children, in the light of scientific studies showing that in some cases they can be carcinogenic, mutagenic and reprotoxic.
This is a welcome decision and a positive contribution towards protecting children in particular and public health as a whole.
– By voting for the gradual elimination of phthalates from toys, Parliament has finally stood firm against the intense lobbying by the manufacturers of toys and articles for children, upholding the principle of prudence and protecting human health. Toys made of soft PVC are all the more dangerous as children are inclined to put any object within reach into their mouths. Banning phthalates was therefore vital for public health. Today's vote is a success in those terms.
However, this decision should be the forerunner of other decisions, because toxic substances contained in soft PVC are not only present in toys but also in other everyday objects. Parliament and the Council have rightly called for a study of other products made of soft PVC. If the industries really want to be as responsible as they claim, they must stop using soft PVC not only in toys but also in other products (medical equipment, floor coverings and food packaging). Alternatives have existed for many years, and there is nothing to prevent our turning to healthy products of natural origin.
. I voted for this report to back legislation aimed at enhancing the protection of children's health and the building of consumer confidence through establishing a stringent regulatory framework to govern the manufacture and marketing of toys and childcare articles containing certain phthalates in order to reduce, as far as possible, children's exposure to substances which demonstrably give rise to or could potentially cause a health risk.
I welcome the compromise reached in Committee to ban 6 phthalates in toys for children regardless of their age.
. This report has been a long time in coming. I fully support the restriction on the marketing of phthalates in children’s toys. Children’s health must come first.
The following are three key aspects of energy security that were not duly taken into account in the proposal for a directive of the European Parliament and of the Council. Firstly, greater use must be made of renewable energy sources. Secondly, balanced use must be made of different kinds of primary fuel. Thirdly, supplies from different production centres, such as oil and gas fields, must be diversified for each kind of primary fuel.
I believe that it would have a very detrimental impact if EU policy in this area were to be continued, as this policy results in the complete dependence of Poland on one supply source, namely Russian oil and gas, in the name of security. The second leg of the Yamal pipeline, which is currently at an advanced stage of planning, must definitely be continued. All other projects, however, such as the pipeline under the Baltic or the ‘Amber Pipeline’, must immediately be suspended, as they represent a direct threat to the newly revived Ukrainian democracy. Energy security for the United Kingdom, Germany and Italy must not be achieved at the cost of Polish dependency on Russian oil and gas, and it must not pose a threat to the economic stability of Ukraine.
. The title of the proposal for a directive, and in turn of this report, conceals what it will really entail: namely the creation and functioning of a single market for electricity in the EU. Although the report states that its objective is to set up a framework in which the Member States will set out general, transparent and non-discriminatory policies on security of the electricity supply, this objective is in fact lower down the report’s list of priorities than the need for compatibility with the requirements of a competitive single market for electricity.
The Commission’s proposal uses price rises as the main mechanism for driving down the demand for electricity, and as such the argument that the single market would bring lower prices goes out of the window. If you have any lingering doubts, simply take a look at the United Kingdom. The proposal also recommends that the Member States and the regulatory bodies intervene to support initial investment and the return on that investment, but restricts their ability to take action in other areas.
I now turn to the report, which in some areas is a backward step from the Commission’s proposal. For example, it fails to provide specific measures for the regulatory body to take in the event of non-compliance on the part of the transport network when carrying out projects. Hence our vote.
. "The draft directive of the European Parliament and of the Council concerning measures to safeguard security of electricity supply and infrastructure investment regulates many areas of common European energy market. I indicate three major aspects of the energy security which are not adequately underlined:
· enhanced use of renewable energy sources
· balanced use of various types of primary fuels
· diversification of supplies from various production centres (oil and gas fields) within one type of the primary fuel.
I consider it totally unacceptable to maintain the European policy in this respect leading, in the name of security, to complete dependency of Poland on one source of supply, namely Russian gas and oil. The well advanced in concept project of the second route of the Jamal Gas pipeline should be continued immediately. All the other projects (Baltic Sea bottom pipeline or so called "Amber Pipeline") should be abandoned as striking directly in newly emerging Ukrainian democracy. Energy security of Great Britain, Germany and Italy should not be achieved at the cost if Polish dependency and a threat to Ukrainian economic stability."
. I voted for this report which proposes on the whole sensible and worthwhile amendments to the Commission proposal.
The main provisions of the proposal are aimed at establishing measures ensuring the proper functioning of the EU internal market for electricity by safeguarding security of electricity supply and by ensuring an adequate level of interconnection between Member States. It also aims to establish a framework within which Member States shall define general, transport and non-discriminatory policies on security of electricity supply compatible with the requirements of a competitive single market for electricity.
All these objectives merit support.
. I voted in favour of the report by Mr Chichester, because I feel that the objective of ensuring the proper functioning of the internal market for electricity in the Union and safeguarding the security of electricity supply is a vital one.
The establishment of a framework setting out a transparent, non-discriminatory policy that is compatible with the requirements of a single market for electricity is crucial to the issue of security of supply.
We should therefore support the measures taken to improve energy policies, given their vital importance to the quality of our lives, both now and for future generations.
Madam President, ladies and gentlemen, we have to defend Members’ freedom of debate from attempts to prevent them from speaking out on political action, irrespective of the party or the movement that they represent. That is why I voted in favour of immunity.
In this particular case, Mr Bossi was prosecuted for having maintained that Mr Comencini was guilty of betrayal and political unreliability, firstly with regard to the (MSI) and secondly with regard to the It is a historically established fact.
If I declare today that the ministers of the Italian Republic, Gianfranco Fini, Altiero Matteoli, Gianni Alemanno and Mario Landolfi have betrayed the political project and statute of the and have destroyed the alternative to the liberal and communist regime by changing the statutes and the aims of that party and transforming it into a different entity, can I be investigated and prosecuted for such an act or am I exercising my right to political debate?
If I commit a crime by declaring their betrayal, I am denounced ...
. I am delighted with the rejection of this report, and with our contribution to that rejection. The report turns a blind eye to existing problems in the EU – namely recession, sluggish domestic demand and slow economic growth, accompanied by high levels of unemployment, poverty and income inequalities – which have been exacerbated by the introduction of economic and monetary union and the introduction of the euro.
The solution cannot be more of the same acceleration of the so-called structural reforms, namely, making the labour market more flexible, the policy of liberalisations and the privatisation of social security. All of which is done in the name of the holy grail of price stability, or rather, wage moderation. This objective is already a reality, with salaries being reduced in real terms and productivity gains being passed on to employers.
We welcome the rejection of the narrow view of the Stability and Growth Pact contained in this report, which ignores the reform of the Pact and thus displays the kind of blinkered attitude that has class stamped all over it. The report also goes as far as to criticise current working time in the EU, comparing it with other regions in the world and making a direct call for it to be increased.
. I regret having to vote against this report because the author chose to focus primarily on the breach and reform of the Stability and Growth Pact.
This is contrary to an agreement that this report should not duplicate the work of other reports but should concentrate solely on the competences and performances of the ECB.
. Given that the prime objective of the European Central Bank (ECB) is maintaining price stability, it is fair to say that, whilst conditions in the European and world economy have hardly been favourable, the ECB has achieved its key objectives. In this respect, I endorse the report before us. It must also be acknowledged that the ECB prepared for last May’s enlargement most efficiently. I wish to point out, however, that this does not mean that I give total, unreserved support for the ECB’s policies; for example, I feel that the ECB has reacted in timely fashion to the developing economic situation and has managed to adapt in areas such as interest rates.
Madam President, the euro was originally intended to enable the public to identify more with the EU and to usher in a new era of economic growth, but far from that being the case, it still does not enjoy full acceptance and, by cranking up frustration with the European Union, has had precisely the opposite effect. What prompted this downturn was, initially, the fobbing off of public criticism and rejection with the promise of a hard currency and the introduction of the so-called Stability and Growth Pact, the economically and legally dubious means whereby one was meant to be created. To date, only Luxembourg and Switzerland have been able to do anything like meet its convergence criteria.
In order, nonetheless, to be able to participate in the common currency, countries sold off their gold reserves and state property on a large scale, going through the motions of privatisation, divesting and indulging in a great deal of cosmetic budgeting. The result of all this was massive price rises in most countries that had adopted the euro. If the new Member States are not also to be sucked into this downward spiral, each country should take the decision by allowing its people to vote on it, having first been supplied with frank, honest and objective information.
We are well disposed towards the European Parliament’s resolution on an information and communication strategy on the euro and Economic and Monetary Union (EMU).
At the same time, we voted against the European Parliament’s call to shift Swedish opinion in favour of Swedish participation in EMU and of a transition to the euro. We believe that the result of the Swedish referendum should be respected. Swedish participation in EMU and the eurozone will not be a live issue for the foreseeable future.
I have today chosen for two main reasons to vote against the own-initiative report on an information and communication strategy on the euro and Economic and Monetary Union.
Firstly, I believe that it is up to each Member State to decide how it wishes to conduct the debate on the euro. It must not be taken charge of by the Commission.
Secondly, experience of centralised European campaigns is generally bad. They involve a waste of resources, something that should not be encouraged.
Discussions of monetary policy and currency should instead take place through a dialogue between citizens and decision-makers.
I have therefore voted today against this report.
. The British Conservative delegation normally abstains on matters concerning the Euro. We have no desire to be part of the single currency but neither do we have any wish to for the project to fail, as we hope to see a strong European economy with a stable currency that provides a good trading environment for British industry. Therefore we are usually content to leave the operation of EMU to those who are most concerned.
Nevertheless, we cannot accept this report. The problems that the Euro faces have not arisen because of a failure of communication, and where the Euro is unpopular it is not because the public has been inadequately informed. The Euro will only revive in the minds of the public when the necessary economic and structural reforms promoted by the Lisbon strategy have been undertaken, and when the Stability and Growth Pact works in an effective way.
As the report notes, at least €280 million has already been spent by European institutions on this, apart from that which has been spent by national governments. Institutional expenditure of this kind is not acceptable.
. With its information and communication strategy with regard to the euro and economic and monetary union, the EU has one objective, which is to ‘sell’ the euro, in other words to invest more money in the European propaganda machine in the form of the PRINCE ‘information’ campaigns, aimed at convincing the citizens of what are seen as the benefits of the euro.
Consequently, we reject this report unequivocally, because it is based on the principle that the euro has been positive and beneficial. It even considers that this has been the most successful of the European projects. What is more, it stresses that the popularity of the euro is crucial to the future ratification of the so-called ‘European Constitution’.
This suggests that the European institutions are unaware of the growing opposition to the euro among the citizens. They base their views on the idea that, if the people are opposed to it, then that is because they are ill-informed or, better still, because they are out of touch with reality. Such is the arrogance and the blinkeredness of those who claim to represent the citizens. They disregard the fact that the economic and employment situation is worsening, and overlook macro-economic issues, as though a single monetary policy could address the different needs of 25 economies. They also act as though the objective of this policy were neutral, when in fact the primary aim is to reduce salaries in real terms. We must take stock of the costs of the euro, which is hampering sustainable development.
– Mr Maaten’s report is, to say the least, surprising. It appears to be an attempt to assess the successes and failures of the euro only slightly more than six years after its introduction. According to the report, the euro and its accompanying Stability and Growth Pact have been a complete success. The only failure has been communication: as usual, it is the Europeans who have missed the point! The solution being proposed is a vast information campaign, or rather an exercise in brainwashing on a continental scale. A Potemkin policy!
Did the euro cause a substantial rise in the cost of consumer staples and therefore a severe loss of consumer purchasing power? Or was it an optical illusion? The policy of austerity required by adoption of the euro has reduced economic growth by one percentage point each year and cost thousands of jobs, making the eurozone the world’s least dynamic economic region. Nonsense! The euro is synonymous with growth and prosperity. Anything wrong is the fault of the Member States concerned. The Eurocrats of Brussels are, on the other hand, infallible.
It was precisely that type of attitude, a mixture of lies and contempt for the people, which led to the rejection of this Europe of the technocrats.
I cannot support the European Parliament’s resolution on an information and communication strategy on the euro and Economic and Monetary Union (EMU).
I believe that it is up to each Member State to decide whether it wishes to have an information and communication strategy or campaigns for the euro and Economic and Monetary Union. Moreover, I believe that the result of the Swedish referendum in 2003, when the Swedes rejected the euro, must be respected. Swedish participation in EMU and the introduction of the euro are not live issues for the foreseeable future.
.  The rapporteur seems to be blind to the major disadvantages the euro has brought in its train, not least to his own country. In the Netherlands, prices soared after the euro was introduced, something that Mr Zalm, the Finance Minister and a member of Mr Maaten’s party, has denied for years, going on to tell the Dutch parliament a bare-faced lie about the guilder’s undervaluation, and so the Dutch people’s displeasure with the euro should come as no surprise to Mr Maaten. Although my party asked for a referendum on the common currency at the time, Mr Maaten’s party blocked this request. Mr Maaten now hopes, by means of a propaganda campaign, to be able to make up the shortfall of respect for the people’s opinion.
The campaigns that are to be launched in Member States that do not yet have the euro must be the last straw. Member States decide for themselves what currency they want. Surely we would not like it if Russia were to campaign over here to introduce the rouble in Europe? We should let the Swedish, British and Danish people make up their own minds. Unfortunately, the Dutch people were not able to speak out in that way.
I believe that Sweden should participate in Economic and Monetary Union and I share the rapporteur’s positive attitude to the euro. I have, however, chosen to abstain from voting on this report. One of the main conclusions of the report is that the Commission should conduct an information campaign extolling the virtues of the euro. I believe that information campaigns by the Commission are neither helpful nor appropriate if we want to see more people well disposed towards the euro. That is not what we should be using taxpayers’ money for.
. I should like to congratulate Mr Maaten on his important report on the implementation of an information and communication strategy on the euro and Economic and Monetary Union (EMU), particularly given the need to explain to the people how the euro and the EMU benefits them in their daily lives. The successful creation of the euro zone is not complete – we still have to convince the citizens of Europe that they made the right decision. This is the only way in which we can contribute towards consolidating monetary union in Europe and towards enhancing the euro’s credibility and stability.
It is inevitable that the euro zone will expand to include the countries of Eastern Europe. This will entail drawing up an information plan as part of a wider information and communication strategy on the EU. We need to keep a closer watch on instances of malpractice and excessive rounding up that may occur during the transition and to warn the population of a slight rise in inflation.
. The Euro has clearly been an economic success in the countries that have adopted it - it has eliminated exchange risk within the euro zone, made travel easier and increased trade within the zone.
Nevertheless, it is dispiriting to note that despite the objective benefits of the euro and despite the generally smooth change over that occurred, seven years on, a significant section (about one third) of the public continues to have a negative perception of the euro.
Baffling as this may appear the Commission, Member States and other policy makers need to take stock of these perceptions and undertake steps to correct them. This report could make a worthwhile contribution to that effect.
.  The only benefit the euro has brought is that people do not need to exchange currency when they go on holiday to another euro country. Other than that, the general experience of most people in euro countries has been of the currency’s drawbacks, such as higher prices for consumer goods and a reduction in the value of their savings. They are annoyed about the constant cutbacks on public services that are being carried out in order to limit public spending and thus meet the requirements of the Stability Pact.
In his report, Mr Maaten reveals himself as an enthusiast for the euro, a ‘europhile’. It is laughable that he should call the euro ‘the most successful European project ever’. Does he realise that the euro gave some people a reason to vote against the EU Constitution? How does he explain that Member States without the euro are doing far better economically speaking? His main concern is to help the governments of Sweden, Denmark and the UK persuade the public that the euro has been a success. Such an admission of weakness is comparable to the campaign in favour of the EU Constitution in the Netherlands: the euro is talked up as a fantastic product, yet people have not yet got the message. It is short-sighted and patronising to respond to serious public criticism with transparent campaigns.
. The advantages – and the disadvantages, which of course exist – of the euro are there for all to see and it cannot be denied that our highest expectations have been met. Whilst it is true that the economic situation in Europe is not a runaway success story, it is also true that the euro cannot be blamed for this situation. Indeed, the citizens have taken to the new currency very positively and the speed and ease with which the transition took place should not be forgotten.
It should also be borne in mind, however, that the euro is in fact a work in progress and as such is an easy target both for genuine popular disenchantment with the economic situation in Europe and for a certain amount of political manipulation. This currency is too valuable to be discarded. I therefore feel that we should agree on a more wide-ranging and complete communication plan, especially at institutional level. It is clear that this is an ongoing transition process. The initial effort needs to be kept up.
. The European Parliamentary Labour Party voted in favour of this report in view of evaluating the European Monetary Union's strengths and weaknesses, to propose solutions and to aid the strategy for other Member States' entry into the Union if they so wish.
The European Parliamentary Labour Party believes that information on the Euro should be made widely available to all citizens of the EU.
This however, does not negate the Chancellor's 5 Economic tests set for any future decision on the UK's entry to the Euro zone.
I have today chosen to abstain from voting on Mr Maaten’s report on a communication strategy on the euro and Economic and Monetary Union. I share the rapporteur’s positive attitude towards the euro and believe that Sweden should participate in EMU. What I do not, however, support is the Commission conducting an information campaign extolling the virtues of the euro. Information campaigns conducted by the Commission are not the right route to go down in order to have more people well disposed towards the euro. That is not what we should be using taxpayers’ money for.
. According to this report, sustainable development is based on three pillars: environmental protection, economic development and social cohesion. Furthermore, sustainable development cannot be achieved without the development of new environmental technology and innovations.
It is on these principles that the Commission has based its proposal, which Parliament adopted, although a number of points should be brought to the fore, such as the need for small and medium-sized enterprises to be more involved.
A further important point to bear in mind is that, in order to foster sustainable development, it is also necessary to encourage research into, and innovation in, new technologies focused on prevention and the restoration of natural, cultural and historical resources.
Similarly, methods and environmental indicators must be developed for measuring the burden on the environment of different products, services and processes, and a campaign must be launched, based on environmental performance information, to encourage consumers to demand environmentally benign technologies. The reuse of materials should also be encouraged so as to enable residue materials from one production process to become the input of other production processes, for example the use of municipal waste to achieve energy savings, whereby economic as well as environmental benefit can be attained.
. I welcome this report on the communication from the Commission on stimulating technologies for sustainable development - an environmental technologies action plan for the EU.
I see it as a useful basis for discussion and development of more concrete proposals on how to boost environmental technologies but would like to see more emphasis on the development of the demand for such technologies. I would like to seem a more systems-based approach to environmental policy using "life-cycle" thinking where great importance is attached to the innovation and development of environmentally benign technologies.
I firmly believe that environmental technologies properly resourced and encouraged have great employment and growth potential.
. I voted in favour of the Myller report. I feel that an approach to new technology that facilitates the creation of development programmes with an environmental dimension is a vital factor in meeting the Lisbon objectives.
The proposed action plan will make it possible to involve all stakeholders in an integrated action to develop the potential of environmental technology, thereby placing the EU at the forefront of that development.
I should also like to point out that one of the conclusions of the review of the Lisbon Strategy was that the state of the environment and improving employment should be seen as an opportunity to fulfil the objective of creating the most competitive knowledge-based economy. It is therefore extremely important that we enhance the environmental dimension in the EU’s strategy for competitiveness.
The Moderate delegation has today voted in favour of a report in support of the fight against harmful child labour. It is very important vigorously to combat child labour, as defined in the ILO’s conventions on child labour, that is damaging to children’s physical or mental health.
Businesses have an important role to play and a responsibility for combating this type of child labour. The proposal to establish suitable protection clauses and mechanisms under Community law for tracking down and prosecuting EU-based importers who bring in products manufactured by children is well meaning. We Moderates believe, however, that this would lead to significant legal uncertainty. There is a danger of children’s interests not being protected and of businesses withdrawing instead of playing their part and investing in regions where there is a risk of child labour being exploited.
. Child labour is a consequence of the social injustice engendered by the capitalist system under which we live and by the inequality of wealth distribution and of development levels arising from that system. Poverty leads to social exclusion and acts as a justification for families to turn to child labour to supplement their incomes and to survive.
The poverty endured by families as a result of capitalist exploitation means that some businesses and entrepreneurs have a vested interest in perpetuating a situation in which they can employ cheap labour with no rights.
As the report that we have just adopted points out, 113 thousand million children of school age are deprived of basic education. The fact that children do not attend school leads to a vicious circle, in which poverty becomes more widespread, access to culture and education becomes ever more difficult and literacy levels in society are kept low.
This is also happening in EU Member States. In Portugal, it is estimated that more than 4% of the child population is working in various sectors.
If we are to combat child labour effectively, the priority is therefore to eradicate poverty, by breaking down inequality in income distribution, by promoting jobs with rights, by increasing access to teaching and culture and by combating capitalist exploitation.
The European Parliament has today voted in favour of a proposal concerning measures to combat child labour. Child labour is something that most people, including myself, think belongs to history. Unfortunately, not all countries in the world have kept up with developments. That is why I have today voted in favour of a number of additional proposals that divide child labour into several categories, since child labour may, for example, be the only alternative to prostitution.
. At present, 246 million children in the world work in places that are hazardous for their physical and mental health. Child labour is not a phenomenon associated exclusively with underdeveloped or developing countries. In Eastern Europe and in the Mediterranean, millions of children are exploited in work places. Child labour is a complex issue. It is primarily the result of poverty, inequality of opportunities and a lack of schooling.
I voted in favour of the report before us, which proposes a series of measures in the fight to eliminate child exploitation and child labour: for example, creating a special budget line focusing on the protection of children’s rights in the context of the European Initiative for Democracy and Human Rights; calling on the Commission to ensure that the EU’s trade policies are consistent with its commitment to protecting and promoting children’s rights; and looking into the possibility of introducing a scheme for the labelling of goods imported into the EU to attest that they have been produced without the use of child labour.
. I welcome this Report which calls for the fight against child labour to be accelerated through promoting socio-economic development and the reduction of poverty on a wider scale.
While satisfying for one's own conscience, trade boycotts and other sanctions are an unsatisfactory way of dealing with this unpleasant activity. Evidence suggests that children thrown out of factories in desperately poor conditions are subject to even more insidious exploitation such as prostitution and domestic slavery.
. There are 352 million children working in the world, 179 million of whom are victims of what the International Labour Organisation defines as the worst forms of child labour. We cannot turn a blind eye to this situation. We all know that this is a complex phenomenon rooted in social and economic problems that are difficult to solve. Complex and enormously difficult though the situation is, we cannot turn our backs on it or block measures that may lead to an effective strategy to break the cycle of human misery.
Child labour perpetuates poverty and hampers development. It drives salaries down, causes unemployment among adults and prevents children from receiving an education. It is therefore of crucial importance that we combat ignorance and promote the development of education for all.
Education is without doubt one of the most effective tools at our disposal to break the cycle of poverty, and one of the key elements in sustainable human development. These are the reasons why I voted in favour of the Mavrommatis report.
. We must do everything that we can to oppose the exploitation of children in the developing world. This report links directly into the ‘Making Poverty History’ campaign as child exploitation is so often linked to poverty. We must do all that we can to make trade fair, to support debt relief and to secure aid to the poorest. I hope that Members will sign our written declaration on the millennium development goals which will deliver on this crucial agenda. I also hope that the G8 leaders meeting in Scotland tomorrow will make further progress on ‘Making Poverty History’.
Today, the European Parliament has adopted a report that presents proposals concerning a variety of efforts to combat child labour. The report states, for example, that education for all is crucially important in the fight against child labour and poverty. It is my firm view that all children must be protected against work that causes harm to them. It is, however, important to remember that general bans are not a realistic alternative so long as widespread poverty exists and there are limited opportunities for education. Certain forms of work, for example those through which education is made available in the workplace, may, moreover, have a positive contribution to make.
The report also deals with the responsibility of businesses and proposes, for example, legal proceedings against businesses that import products manufactured in ways that violate core ILO conventions. I believe that full use should be made of the potential that exists for economic players to increase respect for human rights and international conventions. I therefore strongly support initiatives such as ‘Global Compact’ and the Swedish Government’s ‘Global Responsibility’. Passing legislation and making it possible to take proceedings at EU level would, however, be very major steps that might, rather, be in danger of defeating the objects, namely those of improving the position of children and combating poverty.
The next item is the joint debate on:
- the interim report (A6-0177/2005) by Mr Konstantinos Hatzidakis, on behalf of the Committee on Regional Development, on the proposal for a Council regulation laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund [COM(2004)0492 – 2004/0163(AVC)],
- the interim report (A6-0178/2005) by Mr Alfonso Andria, on behalf of the Committee on Regional Development, on the proposal for a Council regulation establishing a Cohesion Fund [COM(2004)0494 – 2004/0166(AVC)],
- the report (A6-0184/2005) by Mr Giovanni Claudio Fava, on behalf of the Committee on Regional Development, on the proposal for a regulation of the European Parliament and of the Council on the European Regional Development Fund [COM(2004)0495 – C6-0089/2004 – 2004/0167(COD)],
- the report (A6-0206/2005) by Mr Jan Olbrycht, on behalf of the Committee on Regional Development, on the proposal for a regulation of the European Parliament and of the Council on establishing a European grouping of cross-border cooperation (EGCC) [COM(2004)0496 – C6-0091/2004 – 2004/0168(COD)],
- the report (A6-0216/2005) by Mr José Albino Silva Peneda, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council on the European Social Fund [COM(2004)0493 – C6-0090/2004 – 2004/0165(COD)],
- the report (A6-0217/2005) by Mr David Casa, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the European Fisheries Fund [COM(2004)0497 – C6-0212/2004 – 2004/0169(CNS)].
. – Mr President, I think that today the European Parliament, following the Council's failure to reach agreement on the financial perspectives and, obviously, also on the framework for regional policy for the period 2007-2013, is sending a clear message to both the citizens and the Council that we are here; we continue to support cohesion policies and we shall work towards a strong budget which is adequate in all instances for regional policy. Within this framework, we call on the Council to immediately re-examine the question and to come to a decision soon, by the end of 2005 at least, so that there is enough time for the Member States and the regions to prepare their programmes and so that we do not have the problems of delays which we had in the present period as regards the starting date of the programmes.
In addition, I wish to point out that Parliament persists, including within the framework of my report, in the position which it took in the Béguin report as regards the financing of cohesion policies. We support a package in the order of 0.41% of the gross national income of the Member States of the European Union, which translates into EUR 336 billion for the period 2007-2013. We consider that any cuts in spending on regional policy will undermine its credibility.
My report, as approved by the Committee on Regional Development, also contains other important forecasts, of which I should like to remind both the British minister present and the Commissioner.
First of all, we propose to re-use unspent resources due to the strict application of the N+2 rules on regional policy. We propose that, instead of being re-entered in the net contributions to the European budget, these resources should be re-used by the cohesion countries and the regions which have proven from their performance that they can make use of other such resources.
Secondly, we are calling for there to be political decisions, so that compensation can be given to the regions and the Member States which suffer most from the strict implementation of the new rules which the European Commission is proposing regarding the allocation of resources. We consider that it is a proposal which needs to be examined by the Council. I imagine that it will be examined, because it bears directly on the fair allocation of resources. We must not put mathematics above all else.
Similarly, within this framework, amendments have been tabled which are supported by the Group of the European People's Party (Christian Democrats) and European Democrats for better treatment of the regions which are subject to the statistical effect. We propose support starting at 85% and ending at 60%, which is much higher than the European Commission forecast.
As far as natural effect regions are concerned, by which we mean regions which no longer meet the eligibility criteria for the convergence objective, but which will receive transitional financing within the framework of the competitiveness and employment objective, we propose that the actions and the financing for them should be the same for these regions, if they so wish, as the convergence objective regions.
We are also calling for more favourable treatment both of these regions and of the regions subject to the statistical effect as regards state aid and investment incentives. We support the creation of a Community performance reserve which is expected to give an incentive to all the Member States to improve their performance and achieve real development. Through rivalry we shall have better results both for the Member States and for the Community budget.
Finally, my report sets accessibility for people with disabilities as an express precondition to the financing of actions via the funds. We consider that all projects which are not accessible to our fellow citizens with disabilities should not be financed from the Structural Funds and that their financing should be suspended. It is the least the European Parliament can do.
. Mr President, ladies and gentlemen, the report that I present today has been characterised, in its formal drafting phase, by a method of work firmly rooted in dialogue, even going beyond individual political affiliations, and in intense collaboration, firstly within the parliamentary Committee on Regional Development and then within the Committee of the Regions, with representatives of the Council and the very many associations and non-governmental organisations.
I felt it necessary to give particular attention to the contact and exchange of opinions with fellow Members, with the shadow rapporteurs for the political groups and with the draftsmen of the other parliamentary committees, not to mention with members of the group to which I belong, that is to say, the Group of the Alliance of Liberals and Democrats for Europe.
From the outset, I greatly welcomed – and I should like to repeat it publicly in this House – the special attention of Commissioner Danuta Hübner, who, on the numerous occasions on which we met and even as recently as yesterday evening, always demonstrated a great willingness and openness to take account of Parliament’s requests.
I have, moreover, always regarded with great interest the original proposal of the Commission on a regulation for the Cohesion Fund, which today, like the crisis that has swept across the Union and the failure to agree on the financial perspectives, assumes greater importance, since it provides a suitable response to the needs of an enlarged Europe by aiming at economic and social cohesion. I therefore share the hopes expressed by Mr Hatzidakis with regard to the swift resolution of the issue of the financial perspectives before the end of the year.
Regional policy is the best means of bringing the citizens closer to Europe, and, in order to do so, it must have ambitious objectives and be equipped with the necessary instruments to achieve them. I should therefore like to stress the importance of increasing the financial allocation of the Cohesion Fund from the EUR 18 billion estimated for the 2000-2006 programming period to EUR 62.99 billion, in the event that an agreement is reached in the Council on the proposal adopted by Parliament on 8 June.
Furthermore, the increased scope of the actions of the Cohesion Fund complies with the relevant provisions of the Treaty, is in line with the priorities decided on at Lisbon and falls within the perspective of sustainable development outlined in Gothenburg. That will make it possible to meet the major funding needs of beneficiary Member States in the sectors of the environment, transport infrastructures and sustainable development.
During the work that I carried out within the Committee on Regional Development, I sought to make a number of changes and to enrich the Commission’s text with a series of original points, such as introducing a premium system in the shape of a Community reserve for quality and performance and strengthening exchanges by promoting best practice for national, regional and local authorities.
I have asked the Commission to draw up a list of indicative priorities in the programming period, with a view to increasing the quality and effectiveness of Community funding. I have highlighted the topic of disabilities, calling for an explicit reference to disabled people to be included in Article 2 of the general regulation and for the projects financed by the Cohesion Fund to include the possibility of removing barriers and obstacles of every description. I have also made room for the important issue of the environment, calling for guarantees of greater consistency between the projects financed by the Cohesion Fund and those financed within the scope of other Community programmes. Finally, I have made an explicit reference to the island and peripheral Member States, inviting the Commission to take account of their natural and demographic handicaps.
Mr President, with regard to the amendments tabled I also have to add that I personally do not believe – and I also say this on behalf of my group – that it is possible to adopt everything relating to the issue of the non-application of the N+2 rule to the Cohesion Fund, that is, introducing automatic decommitment.
My past experience as a local government administrator taught me that that rule contributes effectively to preparing projects correctly and accurately and to managing funds. I therefore hope that the Commission allows greater flexibility in applying it and addresses the issue of non-refundable VAT in order that it may be allowed for the financing of the funds.
On this subject, there exists a rather precise position, to which Commissioner Danuta Hübner wished to once again draw attention in committee yesterday, which says that allowing VAT would mean reducing the financial resources available for the rest of the cohesion policy.
A very large majority in committee approved my report and I hope that the same thing can happen in this Chamber.
. Mr President, ladies and gentlemen, I too thank the Commissioner and the other rapporteurs. I believe that we have devised a path of work that benefits everyone, including in view of the quality of the reports that we are submitting to the vote in Parliament.
I am dealing with the European Regional Development Fund, which is without doubt the most important of the Structural Funds in terms of quantity of resources. It was set up 30 years ago and has the crucial task of correcting the regional imbalances present throughout Europe. It is a task laid down by an article of the Treaty, pointing out to us the requirement for, and the necessity of, a Europe founded on solidarity and on the ability to create equal opportunities and fair conditions, particularly now that we find ourselves faced with the challenge of enlargement.
The ten new Member States represent a large resource in terms of the quality of policies, a significant step forward in the history of Europe. We must also remember, however, that regional imbalances are becoming worse. Right now, a third of all of Europe’s resources belong to a geographical area covering only a tenth of the European Union, and we have recorded a doubling in the number of regions eligible to come under Objective 1, that is, regions with a high level of structural imbalances and economic difficulties.
That is therefore the fundamental task of a policy of engagement and solidarity. If the Union were just a free trade area, we could confine ourselves to redistributing the income among the wealthiest regions and the poorest regions. In contrast – and for this I am grateful to the Commissioner – we have the choice of a political, social and economic project entrusted to the Structural Funds, or rather the choice of a development model that, in its entirety, benefits the process of European integration.
It is a development model that makes a number of significant choices. It favours the choice of subject matter made in Gothenburg and Lisbon and therefore chooses the path of the knowledge-based economy, knowledge, innovation, scientific research and training, intended as a permanent opportunity throughout people’s entire lives, as well as risk prevention and sustainable development. It is an extremely ambitious project that naturally has one objective that cuts across the others, that is, the quality of spending.
Mr President, Commissioner, we have not always spent everything, and, even when we have done, we have not always spent it well. There are regions – including in my country – that have received considerable resources but where there remain the unwavering signs of hardship that they experienced 10, 15 or 20 years ago with regard to employment levels, the quality and interlinking of infrastructures, scientific research and the processes of innovation.
It is therefore clear that we have to achieve a great improvement in quality in terms of the adequacy of spending, and, in order for this to occur, we have to select objectives by setting a small number of priorities. It is for that reason that our group is against the wish – which is understandable but unnecessary – of indiscriminately enlarging the fields in which this structural fund may be used.
We propose a vote against a number of the amendments that would seek to introduce too many objectives and too many priorities. We propose voting against the understandable desire of a number of Members to include VAT among reimbursable expenses. We do not wish to reopen a debate that has been thoroughly aired in committee, but we believe that value-added tax, as was pointed out by the Council, the Commission and the Court of Accounts, gave rise in the past to significant misuse when a proportion of VAT was reimbursed. We believe in particular that including this would create intolerable inequality among countries with VAT rates varying between 1% and 25%.
This also relates to the construction of new housing. We approved an amendment, which we hope will be adopted by the Commission, relating to the construction of social housing. However, to consider that Structural Funds could be generally invested in the construction of housing would mean fundamentally withdrawing resources from such funds.
We are satisfied with the results achieved. We have strengthened the role of the partnership, which we consider a great school for teaching civilisation and democratic practice. We have succeeded in ensuring that special attention is also paid to the fight against organised crime and mafia-related crime, laying down the possibility of also using the Structural Funds to create the necessary know-how for tackling the pervasiveness of mafia-related crime. We have also succeeded in ensuring that the principal of non-discrimination applies across the board. On this subject, the rapporteur has tabled only two amendments, the purpose of which is to enhance the unity and consistency of the entire text.
I will conclude by pointing out, like Mr Hatzidakis, that the quality of our spending is, however, dependent on the existence of sufficient resources. That is why I believe that this Parliament has to ensure that resources are not withdrawn from solidarity, or rather from the ability to create a Europe that all moves at the same speed. It is not solely a question of a principle laid down in the Treaties, but it is the principle to which we have to entrust the future of the political and economic integration process in Europe.
. Mr President, Commissioner, Mr Michael, if I may, I should like to make a few comments on the report. I will attempt to speak in my capacity as rapporteur, and not as a representative of my political party.
Cross-border cooperation is one of the most obvious and effective forms of building links between individuals and of promoting good relations between local and regional communities and whole countries. Cross-border cooperation already has a rich tradition, and has achieved considerable success over the many years it has been in place. Diverse organisational forms have also been developed for such cooperation. The EU is aware of the many benefits that can be derived from this form of international cooperation, and therefore supports it both within the EU, along the borders between Member States and between regions that are some distance from each other, and along the EU’s external borders. Various kinds of financial instrument are used to this end.
The present programming period has seen a great many measures implemented on a cross-border, trans-national and inter-regional basis, to use the terminology of the INTERREG IIIA, IIIB and IIIC programmes. The regulation under debate is a new legislative proposal, which may help both to boost numerous forms of cross-border, trans-national and inter-regional cooperation, and to make it easier to implement joint initiatives and to ensure that funds for such purposes are used more efficiently.
The new regulation gives public authorities at all levels the opportunity to establish a new instrument on the territory of one of the chosen countries. This instrument will have legal status in the country where it is registered, and will subsequently be notified to all Member States, the European Commission and the Committee of the Regions. This corresponds to the proposal in my report.
The entities making up a European Grouping of Cross-Border Cooperation – the original text uses the term ‘cross-border’, but I have proposed in my report that this be replaced with the term ‘territorial’ – will be able to transfer selected public services to the Grouping, as well as entrusting it with some of their tasks, as provided for in the relevant regulations. The establishment of such instruments is perhaps one of the first proposals in the history of the European Union that provides for the creation of a truly European entity, at the same time as providing a practical boost to the enforcement of the principle of subsidiarity.
In my opinion, Parliament should back this idea, in so doing sending out a very clear and measurable signal that it supports these actions at local, regional and national scale, and also at inter-local and inter-regional level and between the countries that are engaged in the task of constructing a coherent EU, while at the same time strengthening the principle of subsidiarity. It is worth stressing that even though this regulation does not contain any decisions relating to financial matters, it is part of a package on cohesion policy. This is due to the fact that it is based on the Treaty provisions regarding the creation of forms to promote the use of the Structural Funds, as well as actions to be taken outside the Structural Funds.
In my capacity as rapporteur, I am aware that many questions and doubts have arisen in the course of work on this instrument. This is quite normal in situations where we are dealing with a new instrument which has not yet been tested, and which does not yet have any equivalent in existing legal forms.
I believe, however, that in this instance the codecision procedure will subsequently make it possible to achieve a position that will boost the cross-border actions that are currently in existence, and that will allow us to create a considerable degree of European added value.
. – Mr President, Commissioner, Minister, the European Social Fund (ESF) has a history dating back 40 years. It was originally a key factor in developing the vocational training and the relocation of over 2 million people working at the time in sectors affected by major restructuring.
Following the adoption of the first Social Action Programme and the European Single Act, the ESF became concerned with employment protection, worker participation, equal treatment for men and women, health and safety and preventing social dumping. The most important landmarks in the development of European social policy – and, accordingly, in relation to the ESF – came subsequently with the Maastricht Treaty, which enshrined the promotion of a high level of employment as one of the EU's objectives, and with the Amsterdam and Nice Treaties.
The latest such landmark is the Constitutional Treaty, which enshrines full employment, social progress and action to combat exclusion as EU objectives. In light of this development, the Commission tabled a proposal to review the regulation of the ESF, which was based on the following three headings: firstly, the Lisbon Strategy; secondly, the need to simplify texts and procedures; and thirdly, the relationship between the ESF and the European Employment Strategy.
I shall now deal with the first of those, the Lisbon Strategy. With specific regard to the modernisation of the European social model, investment in people, action to combat social exclusion and a set of priority actions such as the establishment of a European Research and Innovation Area, investment in education and training systems with a view to satisfying the requirements of a knowledge-based society and meeting the need to create more and better jobs, I feel that the proposed regulation is an appropriate instrument.
I now turn to the simplification of texts and procedures. Although it is true that the Commission’s proposals already advocate simplification in various areas, such as programming, financial management and cofinancing, it is also true, nonetheless, that there remain many areas in which further simplification and rationalisation are called for. As for the relationship between the ESF and the European Employment Strategy I wish to state that, broadly speaking, both are satisfactorily incorporated in the proposal for a regulation on the ESF.
I should now like to speak about the two amendments that I have tabled to the Commission’s initial proposal. The first of these concerns social inclusion. I feel that issues relating to social inclusion cannot be resolved exclusively under the employment and labour market umbrella, given that there are situations that, at an earlier stage, call for more wide-ranging interdisciplinary measures. I therefore felt that the ESF needed to be more proactive and, accordingly, I proposed that ESF action should not be confined to the sphere of the European Employment Strategy, because it has a broader scope for action. In other words, I wanted to emphasise the ESF’s potential contribution towards social inclusion.
The other significant amendment to the Commission’s proposal currently before Parliament concerns the distinction that was originally made between potential ESF action in ‘convergence objective’ and ‘competitiveness objective’ regions.
I have always believed that the ESF should have as wide a scope of application as possible, because it is an instrument that is designed to help people, regardless of where they come from. Talks between the Commission and the political groups involved have led to a compromise solution that is consistent with policy and that ensures that resources are channelled into regions with the greatest development needs. This is the compromise solution that I now put to this House.
I am aware that there are points on which the Commission and the Council disagree. In my proposal, I have made my opinion clear on these issues. For example, I share the Commission’s opinion as regards transnational cooperation and innovation, and have proposed that financing by the Member States be compulsory. On support for social partners, I also share the Commission’s position, and have proposed that a distinction be enshrined as regards a number of regulatory issues between social partners and non-governmental organisations.
Lastly, Mr President, I should like to highlight the highly cooperative atmosphere between the Commission and the various interested political groups while this report was being drawn up. This dedicated cooperation made my work a great deal easier. I am grateful to all concerned.
. – A Fisheries Fund is a fundamental tool for the fisheries sector for the coming years. It is universally recognised that the fisheries sector is a very important sector for the European Union; it is an industry that provides a livelihood to thousands of families. They are, indeed, dependent on this activity, which is so important to most of the Member States of the European Union. The European Fisheries Fund is an innovative project and will achieve the crucial objective of reform of the Common Fisheries Policy, thereby making it possible for the system whereby funds are distributed to be simplified and decentralised, and enabling the European Union to meet the challenges resulting from the accession of ten new Member States. The Common Fisheries Fund respects the fundamental principles of all the other structures, namely subsidiarity, multiannual programming and scrutiny, membership and cofinancing. One positive aspect to it is aid from the proposed European Fisheries Fund will involve locally-integrated action centred on a relevant territorial strategy, with every local situation analysed separately. First of all it provides a financial instrument forming an integral part of the Common Fisheries Policy, with the specific intention of monitoring the management of resources, helping to improve production structures and to create the ideal conditions for their sustainable development.
Secondly, it conforms with the principles of cohesion, which permit different treatment in different regions of the European Union according to their level of development and prosperity. This House’s Fisheries Committee went through a process of detailed consultation. We met all parties involved in this sector, we consulted the fishermen and the representatives of the Member States and we wanted this report to eventually reflect accurately this sector’s needs.
Although the Member States have given a favourable reception to the creation of a European Fisheries Fund with an objective that goes hand in hand with the reform of the Fisheries Policy, there was some concern about the fact that the Fund does not adequately address the renovation of vessels. Representatives proposed that the draft regulation should make provision for fleet renovation and modernisation while at the same time keeping open the possibility of building new vessels without any increase in the fishing effort. The general opinion is that the Commission focused too much on the environmental aspect and took no cognisance of the potential risk of certain measures to the fisheries sector. We could, perhaps, with the help of scientific research, arrive at a more constructive and balanced compromise and thus create a balance between the protection of resources and the sector’s socio-economic viability.
I believe that the report on which we will be voting tomorrow takes good account of the needs of all those who work in this sector. By this we want to send a strong message both to the Commission as well as to the sector and we want the fisheries sector to remain sustainable and viable in the coming years. I believe that it is fundamental for us that there is agreement on the principles which will allocate funds to the fisheries industry. Unfortunately the proposed allocation for the European Fisheries Funds remained practically the same, namely about EUR 5 billion, even though the European Union has had to increase its rate because it is now composed of twenty-five Member States rather than fifteen. It follows that comparison with the past will reveal that every country will receive a smaller percentage of the funds. The protection of the environment is something that causes a lot of concern, and the excessive use of precautions leads to over-protection. It is also worth mentioning that assistance will be available through this Fund. Our hope is that this report will result in greater flexibility, and for that reason we appreciate that the European peoples expect us to remove unnecessary bureaucracy. I believe that all those involved in the drafting of the report had all this in mind and did all they could to eliminate this factor. As I have already said, we have reached an agreement on the renovation of vessels, which is a very important point, we have reached an agreement on the modernisation of fleets and the renovation of coastal vessels and we need a fleet which would be competitive and efficient for the future so that the sector really remains sustainable. As already said, the Committee for European Fisheries already mentioned various opinions on this subject and different aspects of the proposal were considered, including the problems of sustainable development, aquaculture and questions related to the fleet and implementation. As rapporteur, I can say that I am satisfied with the final results. I believe that this report has successfully brought together the most important points and, furthermore, that it carries sufficient political weight to enable the fisheries sector to remain viable and sustainable, both financially and from the environmental point of view.
I will conclude by reminding the House that we had a timetable which was halved in order for us to be able to cover all the items by today, and, had it not been for the help of my group’s coordinator and advisor, as well as a number of other people, especially the representatives of the Commission and my personal staff, I do not think that we would have managed it all. I thank everybody for their help.
. Mr President, I am pleased to participate in this very important debate on the future of the structural and cohesion funds because the European Commission’s package of five draft regulations are of great significance. They will establish the overarching framework for the delivery of EU regional policy for the full seven years of the next financial perspective. It will be very important indeed for the Council and the European Parliament to work in close cooperation to achieve a successful outcome.
The Committee on Regional Development has produced excellent reports on the draft regulations. While there are some differences of opinion between the Council and Parliament on certain issues, we share many common objectives and concerns. I wish to thank Mr Hatzidakis, Mr Andria, Mr Fava, Mr Olbrycht and Mr Silva Peneda for their hard work and helpful remarks in introducing the debate this afternoon.
I ought to point out to Mr Hatzidakis that I am speaking today on behalf of the Presidency and emphasising the need for agreement. I say that because he referred to me as the UK Minister. Today we are not discussing the level of the budget, though those who argue for a more disciplined budget believe that it would increase the credibility of the Union and lead to the improved targeting of resources to where the need is greatest. But it is to the credit of everyone, and particularly to Parliament, that the practicalities of the Commission’s proposed regulations are being discussed and developed in parallel with the budget discussion. I know from meetings that Commissioner Hübner takes a very practical view of these issues and I look forward to hearing her contribution and that of Commissioner Špidla.
I am not ignoring Mr Casa’s report. I know that Parliament will also be discussing the draft regulation for the European Fisheries Fund during this debate. As the UK Minister responsible for regional policy, I cannot comment on this important dossier, but I will promise to pass on the comments to my colleague, Ben Bradshaw, the UK Minister for fisheries policy, and he will be visiting Parliament next week to engage in discussions on this important subject.
I would like to emphasise the importance that the UK Presidency attaches to making progress in this very important policy area. We recognise that this involves working in effective partnership with the European Parliament. A great deal of progress has already been achieved under the Netherlands and Luxembourg Presidencies, but there is still a lot to do. Even when the Council and Parliament have reached agreement on the regulations, the Commission and Member States will need to complete important bilateral discussions before the new cycle of programmes can start and before money can start to flow, money that is badly needed to help regenerate the economies of the poorest parts of the Union, hence our wish to move forwards swiftly under our Presidency.
But, as I have acknowledged, these negotiations are closely linked with the wider discussions on the future financing of the Union. The structural funds form the largest area of EU expenditure after agriculture, accounting for approximately 30% of the total EC budget. We need to reach agreement on the EC budget before these regulations can be finalised.
We share the concerns of the European Parliament and many Member States – in particular the new Member States – about any delay in reaching agreement on the budget and the importance of ensuring there is a prompt start to the next cycle of structural funds programmes.
As Tony Blair said to you less than two weeks ago, we fully recognise the importance of reaching an agreement on the budget and we will make as much progress as possible during our Presidency. However, it has to be the right agreement: one that equips the EU to deal effectively with the challenges of the 21st century, one that takes account of the wider debate on the future direction of the Union and one that meets the needs of new Member States in order to ensure that EU enlargement continues to be a success.
In addition to the issue of financing, there remain a number of other important issues that need to be resolved relating to the treatment of structural funds expenditure and the implementation of programmes. We have been discussing these matters in the Council since last September and we have made good progress. Our aim during the UK Presidency is to reach a consensus on outstanding technical issues in the regulations as swiftly as possible, so that the package of regulations can be finalised very quickly once the outcome of the future financing negotiations is known.
That is why I am very pleased that you are having this important debate today and that you will be voting shortly on the five reports. That will ensure that the Council has a clear understanding of Parliament’s views. Those views will be very important in building a consensus between our two institutions and we will examine them very carefully in the Council as we move towards political agreement. I look forward to listening to the remainder of today’s debate.
. Mr President, through many plenary sittings such as this and the unflagging work of its committees, your institution has always played a decisive role in the development of European cohesion policy. The Commission appreciates the farsighted ways in which you have helped to bring into being and develop a policy which, besides its economic objectives, forms such a secure link between the European Union and its citizens. This debate in which we are discussing the policy’s medium-term future is just the most recent example of these efforts.
Whilst expressing the Commission’s recognition of your role and its gratitude, may I, on a more personal note, thank the four rapporteurs – Mr Hatzidakis, Mr Fava, Mr Andria and Mr Olbrycht – for the outstanding quality of their reports. My thanks also to Mr Galeote Quecedo, who has steered the work of the Committee on Regional Development so efficiently. Together they have set the stage for a fruitful discussion today. In replying now to your proposed amendments I hope I can be as clear and convincing as the reports themselves.
As I said, we are discussing the future of cohesion policy until 2013. In the years between 2007 and 2013 cohesion policy can build on its present results, but we have to look and move forward. We can secure a growth dividend by involving regions more closely in our economic and social modernisation. This is what is at stake in the present discussions on cohesion policy. The Commission and Parliament see the advantage of having our regions and cities on side and it can only be beneficial if their role as key actors in Lisbon and Göteborg is enhanced. It is with these overall objectives in mind that I would like to give you the Commission’s reactions to the proposed amendments, a reaction inspired by our common goals. The Commission is grateful for your support on many key points. I will list some of them.
We have a common view on the architecture of the policy, one built around the objectives of regional competitiveness and employment, regional cooperation in a number of forms and of course convergence. It is vital to boost the growth of the poorest regions and close the wealth gap between them and the rest of the Union. Here EU cohesion policy has a starring role to play in raising aggregate productivity growth in the Union as a whole.
We have a common view on the imperative of concentrating finance on the poorest regions. I fully share your opinion that the national strategic reference framework should be the object of the agreement between the Member States and the Commission. This agreement should provide the basis for the final decision of the Commission, in line with Article 26 of the draft General Regulation.
We also have a common view on the essential role of cohesion policy in the drive towards a modern knowledge-based economy. That is why it is important for the Council to adopt strategic orientations for the Union as a whole and why we propose that Member States should draw up national strategies for the pursuit of these objectives. The report before you supports this view. However, I must tell this House that the battle is not yet won. We still have some way to go, therefore, to transform this part of the Commission proposal and the views of the European Council into a political reality.
The Commission and Parliament also have a common view on the importance of territorial cohesion or, to put it another way, the understanding that economic modernisation will benefit if special attention is paid to particular places in Europe.
The present urban initiative that was added to cohesion policy at the insistence of this House is a major success and the Commission wants to build on it by creating a special place not only for cities but also for rural areas. We have proposed a special programme for the outermost regions and welcome your support.
These are some of the points where the resolutions before Parliament offer firm support for the Commission’s proposals. Others suggested by your rapporteurs will be taken on board by the Commission. Perhaps I can give one or two examples. Your resolution suggested that cohesion policy will be strengthened by better cooperation between ERDF co-financed operations and other Community policies. I fully share your view and I am working to bring this about. However, we all need to understand that the pursuit of this goal and the requirement that we concentrate our scarce financial resources mean that some kinds of project can no longer figure amongst our priorities.
You also suggest the maintenance of a specific strength for inter-regional cooperation within the objective for European territorial cooperation. The Commission accepts this. You have proposed that the interoperability between the regional and social funds be increased from 5% to 10%. This gives greater flexibility to regional and national programme managers and thus ensures a close link in some cases between investment and training.
The Commission believes this to be very useful and accepts the proposal. In the particular case of Mr Olbrycht’s report on European grouping for cross-border cooperation, I am pleased to be able to tell you that the Commission accepts most of Parliament’s amendments. Most important is the proposal that the registration of European groupings should be subject to national laws and associations.
Discussing the amendments that the Commission cannot accept is always a more delicate matter. Here I will refer to one or two cases and hope that my explanations of the reasons behind the Commission’s approach will convince the House. I have already spoken of the need to focus cohesion policy on economic modernisation. I have also said that this is especially important for the regional competitiveness and employment objective. In this branch of the policy financial resources are particularly limited and, furthermore, we need to be able to demonstrate the added value to the overall economic situation.
In that light, I am worried by the amendments that seek to enlarge the scope of the policy, especially the regional competitiveness objective. I understand why Members might believe the door should be opened a little wider here and there, but I would ask you to accept that, if we do not take great care, the policy will lose its ability to address key issues and key areas. We have to find an appropriate balance. For example, I do not believe that it would be appropriate to widen the scope of the policy generally to cover operating aid, or to soften the conditions covering land purchase. This is not because of a lack of sympathy; it is an acceptance of the overriding need to concentrate the policy on the main challenges.
There are two particular points I should mention in this connection: VAT and housing. The VAT and housing discussions arise from an effort by the Commission to simplify the regulation by clearly listing elements of expenditure that are not eligible for funding.
With regard to VAT, the discussions in the Council and the amendments put forward by honourable Members demonstrate that this part of the Commission’s proposal creates some problems, especially in new Member States. We want to avoid a position where ERDF cofinance goes straight into Member States’ budgets by cofinancing VAT payments. That position is, I am sure, shared by this House. At the same time I hear from you about problems: the cost for some beneficiaries, for example voluntary organisations and local governments, because the VAT they are obliged to pay is not recoverable. In the coming weeks the Commission will therefore reflect on its proposal with a view to finding a solution to your concerns.
Much the same is true about housing, although the solution to the problem might not necessitate a change in the Commission’s proposal. Again, the Commission does not consider that housing expenditure should be eligible for co-financing under cohesion policy. That is not a change from past practice. It is merely a clarification. It is clear today from the amendments proposed by Members and from discussions in the Council that what was intended as a clarification might lead to confusion, thus complicating the lives of programme managers. The way out appears to be to make a common declaration with the Council that spells out the sort of investments associated with housing that are eligible for ERDF co-financing. Thus we would make clear, for example, that investments to improve the energy efficiency of housing are eligible for co-financing and that the same is true for investments to improve the environment around social housing.
Another area covered by Members’ amendments is the automatic decommitment rule known as the n+2 rule, which will become applicable to the cohesion fund after 2007, since the Commission is proposing to move from the present project approach to the programme approach.
This is the discipline that lies at the heart of the present high-quality performance of official policy programmes and is having beneficial effects on the ground. It turns out to be a strong incentive to efficient and rapid implementation of the programmes. We recognise, however, that the application of this rule for the Cohesion Fund could bring difficulties, especially in the new Member States, as the major focus of this fund is on large infrastructure projects where the investment cycle and public procurement procedures are considerably longer and more complex. We do not underestimate these problems. For this reason, we have been working together with the Presidency and the Member States in order to reconcile the requirements of proper financial management and discipline with the specific nature of the Cohesion Fund.
The Commission cannot accept some suggestions by honourable Members that aim to alter the conditions for the implementation of the policy. Here, of course, we have to remember the importance of achieving sound financial management which leads us to maintain clarity and a clear distinction between the General Regulation and the ERDF Regulations. We have to remember the importance of decentralised management and the role of the regions and Member States in defining development strategies. We also have to ensure that the regulations that emerge can be clearly understood and followed by programme managers and that they do not contain political messages or statements of intent. It is on those grounds that the Commission is unable to accept a number of amendments.
You are fully aware of the difficult conditions under which the debate on the future financial framework is taking place. The Commission needs your full support to ensure that an ambitious cohesion policy to achieve Lisbon and Göteborg objectives can be implemented by 2007.
By adopting your reports, you are giving a clear signal to the Council of your determination to take up this important challenge. By choosing to discuss its position on the future shape of cohesion policy now, this Parliament is sending the message that there is no time to lose. You are signalling that you want to secure a medium-term future for a cohesion policy before the end of the year. The Commission supports you in this. We are doing all we can to ensure that the necessary decisions are taken as soon as possible under the British Presidency, so that the Member States and regions have new cohesion policy programmes ready to come into operation at the start of 2007.
.   Ladies and gentlemen, if I may I should like to start by thanking the rapporteur, Mr Silva Peneda, and all those who helped him, for the excellent work they have done.
Parliament’s backing has been absolutely crucial to our formulation of a common objective that consists in establishing a legal basis that will enable the European Social Fund to promote the creation of more and better jobs.
The Commission proposals on the reform of the Structural Funds in general, and of the European Social Fund in particular, have a number of underlying principles. Resources will be targeted at the Community’s key priorities and at those regions that need them most. Support will be provided for the European Employment Strategy, since this will allow the European Social Fund to make a direct contribution to achieving the Lisbon goals, as well as for individuals and those from disadvantaged groups.
When implementing the European Social Fund, the Commission will continue to give priority to all groups that have problems finding or staying in employment, irrespective of the cause of these problems. One of the goals the Commission sets itself in the proposal is to achieve the widest possible involvement of all stakeholders who play a part in implementing the European Social Fund. The social partners should play a leading role in the future European Social Fund, as they have a key part to play in implementing employment policies and in European Social Fund interventions.
The Commission shares Parliament’s view that NGOs should be more involved in cohesion policy, and in fact it is for this reason that it has reinforced the principles of partnership. The draft regulations already state that NGOs will be consulted on the programming, implementation and monitoring of measures taken under the European Social Fund. The Commission would stress that NGOs must have access to activities funded under the European Social Fund, particularly in the case of those organisations operating in the field of social inclusion and the fight against discrimination.
The effort the rapporteurs have put into drawing up these reports will doubtless help us to draft an agreement more efficiently, as well as improving the final version of the proposal. I should like to thank them for their work.
. Mr President, I wish to begin by congratulating the rapporteur, Mr Casa, on his excellent work and thank the Committee on Fisheries and its chairman for their valuable contribution to the debate on the European Fisheries Fund. I strongly appreciated the significant amount of work undertaken in order to achieve a timely delivery of Parliament’s opinion, as well as the active involvement of Member States and the fishing sector in this debate.
I, myself, together with the Commission services, have travelled to various Member States to gather the opinions of administrations and the sector alike. Despite the large number of proposed amendments, I believe that in substance your proposals are close to ours and I am pleased to note your generous support for our proposal. This indicates that we have a common understanding that the new fund should serve the purpose of implementing the CFP and aim at achieving sustainable development of the fisheries and aquaculture sectors in the Community.
I do not share the view of the rapporteur that the fund focuses too much on the environmental dimension. It focuses on the attainment of sustainable fisheries in the long term in the interests of fishermen themselves – sustainability in all senses of the word: economic, social and environmental.
I now wish to say a few words on where we currently stand with the proposal. As you know, the Council met on 20 and 21 June to discuss the proposal after significant work had been undertaken at the technical level. Under the Presidency’s stewardship we were able to progress towards a broad consensus with Member States, while taking into account the work that was ongoing in the Committee on Fisheries.
To mention only three areas where we have met your concerns, I refer to the extension of aid to medium-sized enterprises operating in the aquaculture processing and marketing sectors, to the inclusion of new provisions in support of small-scale fisheries and young fishermen, and to increased flexibility in the selection criteria for fisheries regions where local development strategies can be implemented.
We did not, however, conclude the discussions in the Council on 21 June. Member States still have divergent opinions on aid for new constructions and modernisation of the fleet, with some of them requesting the reinstatement of aid for the construction of vessels.
I have expressed my position in the Council, which I wish to reiterate here. I am not prepared to reopen the debate on aid for the construction of vessels, which was phased out during the common fisheries policy reform. To do so in the context of over-capacity and over-fishing would undermine our determination to achieve sustainable fisheries and our commitment at international level not to subsidise the increase in fleet capacity. We need not only a commitment that our own capacity is not increased, but we need to decrease capacity to attain sustainable fisheries.
Concerning support to vessel modernisation, the Commission is ready to accept some changes advocated by the Committee on Fisheries. Firstly, by clarifying that aid will be available to modernise vessels below deck for safety, working conditions, hygiene and product quality purposes, provided capacity is not increased. Secondly, by making safety-related items explicitly eligible under the European Fisheries Fund.
In many ways, the discussions in the Council mirror the arguments expressed by the European Parliament with regard to the restructuring of small-scale coastal fisheries. I am convinced that specific attention to small-scale fisheries is justified because of their important role in the economic and social fabric of fishing communities, their territorial dimension and the competition they often face from other segments of the fleet.
We are, therefore, willing to include funding for the replacement of engines for small-scale vessels, while ensuring that capacity is not increased and stocks are exploited in a sustainable manner. This could take place in particular in the framework of coastal management plans aimed at the sustainable development of fisheries for the benefit of local communities.
I am confident today’s debate will contribute to improving further the content of the European Fisheries Fund proposal. We shall continue our work with the Council to finalise its adoption in due time and I am committed to informing the Council of your outstanding concerns after today’s debate.
– President-in-Office of the Council, President of the Commission, ladies and gentlemen, I should first like to point out that I am speaking in my capacity as draftsman of the opinion of the Committee on Budgets on the issue of the Structural Funds. In the time allocated to me, there is so much to say that I have decided to select a number of points which, with the budgetary orthodoxy of this Parliament, apply to all opinions and are relevant to the various reports concerned, both that of my colleague Mr Andria on the Cohesion Fund, and those on the ERDF, ESF and European Fisheries Fund, as well as the general opinion of our fellow Member Mr Hatzidakis on the Regulation laying down general provisions. I also thank all my fellow Members for the vast amount of work they have undertaken.
The challenges facing Europe are now, more than ever, of critical importance for the development of the European Union’s future competitiveness, for which the Structural Funds represent not only the indispensable financial instruments but also, today, in the current Europe of 25, which we are now building – in this Enlarged Europe – the spearhead for the Union’s budgetary objectives and the essential vector for our ambitions for Europe.
I shall not refer again to the substantial work done by the Committee on Budgets or to that of the Parliamentary Temporary Committee on the Financial Perspectives. While Europe is experiencing an unprecedented crisis, Parliament has assumed its responsibilities by adopting, in June, the Böge report on the budgetary means of the enlarged Union 2007-2013. It is true that, during the preparatory discussion on the Structural Funds, based on the Commission’s proposal which focused on the three objectives of convergence, regional competitiveness and employment, and European territorial cooperation, we had no clear indication of the figures contained in the budget.
Today, the situation remains complex, not to say grotesque, to use the words of some of our fellow citizens: we are asked to express a view on the Structural Funds while still being unaware of the final amounts to be allocated to them if – as I and the vast majority of our colleagues hope – we manage to reach a rapid agreement on the financial perspectives. In connection with two or three key matters, I should therefore just like to stress a few principles based on common sense and simple budgetary orthodoxy, which will enhance the role of the European Parliament as a budgetary authority.
The first is that once these financial perspectives have been approved, the Commission will, firstly, confirm the amounts indicated in the proposal for a regulation or, if applicable and necessary, submit the amended amounts for approval by the European Parliament and the Council to ensure they fall within the ceilings, as the Committee on Budgets is constantly pointing out that they should.
The second point, already referred to on many occasions, debated at length and regularly stressed in Parliament’s Committee on Budgets, is to draw attention to the positive results of applying the N+2 rule and to propose that it should be retained as a matter of principle.
The Regulation laying down General Provisions and the Regulation on the Cohesion Fund stipulate that this N+2 rule should apply to the Cohesion Fund. I would remind members that the aim of this rule is to encourage the beneficiary Member States to use the funds committed without delay, obliging them to use a degree of discipline in the preparation and financial management of projects.
However, aware of the potential difficulties for the new Member States in making rapid use of the Structural Funds, we, and, in particular, the rapporteur Mr Andria obtained, with great difficulty and after long discussions, a compromise whereby the N+2 rule would be relaxed in response to the requests from our new colleagues and should become sufficiently flexible to enable projects to be started and executed rapidly. The time allowed under the N+2 rule will start to run on day 1 of the project’s implementation, not on the first day of scheduling by the Commission, thereby creating the flexibility that will help us in achieving our aims.
Lastly, I shall not go back over the issue of non-refundable VAT, on which we wholeheartedly uphold the position of Commissioner Hübner. To conclude, the Committee on Budgets will ensure that its different positions adopted by Parliament are defended. It is, of course, ready to begin negotiations without delay with the Council and Commission on the financial perspectives, to which it is strongly committed, believing that, contrary to the statements of Jack Straw reported in Le Figaro on 30 June, it would be extremely serious if we were unable to reach agreement before the end of this year. If we delayed in reaching agreement, we must realise that the delay in implementing the policies would have serious economic and social consequences for our fellow Europeans. However, despite this, it is important to be clear on one point: Parliament will not accept a bad agreement, and we shall have no hesitation in rejecting it.
Mr President, we are all fully aware of the fact that the number of goals we are setting ourselves, and the number of needs that must be met, exceeds by far the funds at our disposal. It is therefore quite obvious that these funds must be programmed as well as possible and put to the most effective use possible. This is the aim behind the amendments that have been tabled to the next Financial Perspective.
It is quite incomprehensible, however, that certain principles that have proved their worth and functioned properly to date have been abandoned. I am thinking in particular of the multi-fund approach, which makes it possible for the funds needed to implement a single task to be combined as effectively as possible at Member State level, or in other words for the money to be used as the country in question sees fit. This approach is now going to be changed by restricting cross-financing to 5%. Why change a rule that works well, and for which the administrative instruments have already been put in place and staff trained? Why change a rule that allows for greater freedom of decision-making in operational planning and in implementing tasks?
Another issue I wish to raise is funding for housing. I obviously agree with the changes proposed by the Commission to the effect that funding for housing is not permitted as such, and I am delighted that Mrs Hübner has explained that expenditure on housing that results in energy savings and environmental protection is eligible.
Since I come from a new Member State, Poland, however, I would like to draw your attention to the fact that social housing in the countries of the former Communist bloc mainly consists of prefabricated blocks of flats, which are no longer environmentally friendly, and which in many instances are extremely unsafe.
It would therefore be worth giving some thought to whether it would be a good idea to fund the regeneration of such buildings under the Cohesion Fund, since it is impossible for the necessary number of homes to be completely rebuilt from scratch.
Mr President, I welcome the fact that even while the European Union is experiencing constitutional and budgetary crises, we are debating the nature of the key instruments of European solidarity, namely the Structural Funds, the Cohesion Fund and the Social Fund.
It was solidarity that provided the foundations for the European project, and it is thanks to a policy of solidarity that the founding states have integrated so rapidly with the poorer countries of our continent. Given that we are sitting in Strasbourg, it is worth noting that many years ago, thanks to the Marshall Plan, the economies of Western Europe were regenerated from their wartime ruins. This includes the German economy, which is now the most powerful in Europe. It was the Communist governments of Central Europe that rejected the Marshall Plan, in so doing condemning their peoples to decades of backwardness in terms of development.
As Mr Juncker highlighted in his farewell speech, the policy of solidarity is the most important policy of the united Europe. Unfortunately, this policy was not accorded its proper place in the otherwise excellent speech by the British Prime Minister, Tony Blair. It is a great shame that this was the case. The new EU Member States are prepared to carry out reforms and to make changes. We have been undertaking reforms for the past 15 years, and we are not easily scared by the need to tackle new challenges. These new Member States can therefore act as a natural ally for London in its desire to build a modern and affluent EU that is developing rapidly, and that is free of fears and anxieties.
We will not achieve such a thing unless we continue to pursue a policy of cohesion, solidarity and support for poorer countries and regions, as this is the most important aspect of EU policy. New areas that promote balanced development, such as energy efficiency, renewable energy, carbon dioxide collection and environmentally friendly public transport need to become eligible for funding. Management of water networks should also be financed under the Cohesion Fund, in particular flood prevention programmes and the Natura 2000 network.
I also propose that the present principles governing the eligibility of VAT with regard to funding under the European Regional Development Fund and the Cohesion Fund should be kept in place. This is of key importance in terms of experience in benefiting from the Structural Funds.
. – Mr President, when we talk of we must also include in it the contribution by the European Parliament, with the experience and the exceptional, constructive contribution by MEPs such as Mr Hatzidakis, who not only with this report on the proposal for a regulation laying down provisions for the European Structural Funds on which we are to vote, but also with a previous third report and the working paper last December, has contributed to the maintenance and strengthening of economic and social cohesion and is now also calling for specific reference to the territorial cohesion of the European Union.
The recommendations in the motion for a resolution and the specific proposals for certain changes or addenda to the Commission proposal will, we hope, help to formulate a position which is also politically acceptable to the Council for the preparation of a reliable budget for the period 2007-2013. We welcome the rapporteur's proposal for a balanced Europe-wide polycentric model for sustainable development, with balanced development of the convergence objective and the competitiveness and employment objective regions and with flexible European cooperation.
As draftsman of the opinion of the Committee on Women's Rights and Gender Equality, I note with satisfaction that specific recommendations were incorporated into the report, such as the extension of the principle of equality between men and women, in order to ensure the absence of any form of discrimination. This is supplemented by the call for an evaluation of the progress made in promoting equality of men and women and social inclusion. It is also proposed that accessibility for the disabled should be a precondition to the securing of benefits from the funds.
We also highlight the rapporteur's suggestion for calculating the percentage of cofinancing, so that the participation of non-governmental organisations and non-profit-making organisations in Structural Fund activities is not affected.
As far as the European Social Fund is concerned, I congratulate the rapporteur, Mr Peneda, on his willingness to cooperate, so that the proposals in the new regulation for this fund will prove to be effective, especially for European men and women, with flexibility in the eligibility of convergence and competitiveness regions.
We note with satisfaction that the Peneda proposal emphasises the mainstreaming of equality between men and women and the abolition of discrimination in all policies, through special actions designed to increase the sustainable participation of women and promote their vocational training and careers, in accordance with the prospects of the Lisbon Strategy.
We note the lacklustre presence of measures to publicise the activities financed under the proposal for a regulation for the European Social Fund; these are needed to ensure that interested parties will have simple and fast access to them.
. Mr President, the first thing we have suggested to the Committee on Transport and Tourism is that the Cohesion Fund aid should not just include the trans-European transport networks defined in the Decision of 1996, that is to say, those approved by the Essen Council, but also all of those identified by the high-level Van Miert Group, which also deals with the new Member States, motorways of the sea and the GALILEO project, all of which are included in our decision of last year, 2004.
Furthermore, with regard to the fields to which Cohesion Fund aid should be directed, we recommend that routes equivalent to motorways or state roads that connect trans-European networks also be considered and that rail rolling stock and collective means of transport be included, as well as the road infrastructure for coach and bus transport.
Finally, we suggest that the regulation we are debating today should not prevent the Council from extending the application of the Cohesion Fund, on an annually-decreasing basis during 2007-2013, to Member States whose wealth exceeds 90% of the European average, not because they have experienced positive developments in their economic growth, but because of the simple statistical effect of the incorporation into the union of new Member States with below average GDP. Unless we do that, we will be deceiving ourselves.
– Mr President, the report for an opinion on the Regional Development Fund, which I presented to the Committee on Employment and Social Affairs, was adopted unanimously on three priorities: achievement of the Lisbon objectives, a policy of sustainable full employment and an ambitious policy for people with disabilities. This dossier goes far beyond social concerns and encompasses the Community’s priorities, and it is likely to become the Union’s dominant policy, ahead of the Common Agricultural Policy, in three areas, namely solidarity, effectiveness and justice.
Solidarity with the new Member States, but under certain conditions. Respect for the internal market’s competition rules. Solidarity must not mean weakness. I therefore agree with fellow Members, like our rapporteur Mr Fava, who propose not including VAT among reimbursable expenses and not reallocating resources that have become subject to automatic release under the N+2 rule. These policies must be optimised. Until now, we have seen that credits have been devoted to simple projects, to the detriment of projects of structural significance. This mistake is regrettable and could be exacerbated by the performance reserve. Our approach should be one of concentrating our focus on a reduced number of topics. Solidarity and effectiveness: effectiveness means pursuing the aims of the Lisbon Agenda and investing in research and the development of employment.
Solidarity, effectiveness and justice: this policy must remain a Community policy, directed at all Member States. I am grateful to Commissioner Hübner for having agreed with this during her visit to my region – the Loire – last Thursday. Uncertainty regarding the financial perspectives – as you have seen, Mr Michael – has not stopped us from giving our views on spending and on structural changes. The British Presidency may well be faced with the same situation.
Finally, I would express the hope, certainly shared by our rapporteur Mr Fava, that a consensus may emerge on these reports similar to the one achieved on the Böge report. The subjects of both reports are related. Parliament will perform its role all the more effectively if the Council’s position is not too distant from the one we have defined. In this difficult period, it is important that the European Parliament should remain committed to the Community’s seriousness of purpose and ambition.
.  Mr President, today is a historic day for this House, which sees us continuing on the course of cohesion policy and solidarity in Europe, with gratitude to the rapporteurs for their farsightedness.
In today’s debate, I should like to confine myself to new objective 2 and objective 3, promoting competition, innovation and inter-regional cooperation in Europe, which, in the Commission proposals, amount to a total package of approximately EUR 40 billion, thus also demonstrating that these objectives make a crucial contribution to the Lisbon objectives. In yesterday’s deliberations in the committee, Mrs Hübner was right to talk in terms of the ‘Lisbonisation’ of the structural funds.
In the Committee on Industry, Research and Energy, I called for private cofinancing to be increased in each amendment as a matter of priority. By means of innovation, industry provides the tractive force, while Lisbon determines the course. The government puts 1% on the table, industry 2%.
Secondly, structural funds should be specifically linked to objective 2 in the research and development budget. The options for accelerating by means of open innovation, and research and knowledge in intensive production go hand in hand. Commissioner Verheugen’s proposals for the CIP are also along these lines.
Thirdly, the SMEs should be given more opportunities to tap into these funds directly, with public knowledge being made available to them more rapidly, by means, for example, of the knowledge vouchers.
Fourthly, a fourth provision should be drafted with regard to access to funds for all border regions. These should remain available for this purpose. After all, Lisbon does not stop at the border.
Finally, the ‘Lisbonisation’ has only just started and competition at world level is becoming even more cut-throat. As a Dutchman, I have to conclude that there has been no debate, or only partial debate, on the new agenda for structural funds, and so we have to raise the level a few notches. Outside, there is the , but this is a . In the next debate in Parliament with the Council, on the ERDF criteria, for example, I think that we should elaborate on how the Lisbon objective can be specifically fleshed out.
. Mr President, there is a set of very sensitive issues in the debates on structural and cohesion funds leading to conflicts of opinion that go beyond the political groups. Most of the political groups are divided on the issues of the N+2 rule, VAT and public-private partnerships.
We must ensure that the poorest beneficiaries will benefit from the funds. It is important that the aim of simplifying the regulations does not hamper the poorest beneficiaries in their attempts to apply for funds. The reports as they stand regarding the rules on VAT and PPP would have terrible consequences for local authorities wishing to apply for funds. These rules imply additional costs that the poorest beneficiaries will not be able to cope with.
We are not requesting more money. On the contrary, we are just asking for the current regulation in this respect to be maintained. It is simply not fair to change the rules of the game now that ten new Member States with lower socio-economic development have joined the Union. This is not a conflict between the old and new Member States, or at least it should not be.
I urge you, therefore, to bear in mind the very principles of structural and cohesion policies. These policies were designed to help the poorest and not to create additional difficulties for the beneficiaries. We all acknowledge the fact that the Union is currently facing an important crisis. We have to reflect seriously on what message our Parliament will send at this critical moment. Therefore, I urge you, in the name of solidarity with the poorest, to support the amendments tabled on the issues of N+2, VAT and PPP.
. Mr President, ladies and gentlemen, contributing to correcting regional imbalances is an objective of extraordinary interest and substance in this difficult period for Europe, provided that it offers the citizens a clear and understandable project.
The rapporteur for the European Regional Development Fund, Mr Fava, has carried out some excellent work in this direction; he has welcomed the contributions of the other committees whose opinions were sought and, based on a financial dimension that must not be decreased, he has set out a credible solution for reducing the disparities.
An essential part of this reduction is represented by gender mainstreaming. The fact that the initial Commission proposal contained no explicit reference to mainstreaming as an added value means of restoring the balance in the regions was a worrying step backwards.
I therefore express my satisfaction, including on behalf of the Committee on Women’s Rights and Gender Equality, with the manner in which the report has succeeded in reintegrating this aspect and I call on the House to vote in favour. I also call on the Commission and the representative of the Council not to consider that overcoming the gender imbalance is negotiable, including within the bodies for managing, overseeing and controlling the Structural Funds, which the Member States will have to create.
.  Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I do not believe it is an exaggeration for me to describe European structural policy as being at the heart of the European Union, or to compare cuts in it with the sort of risky heart surgery which can go wrong, or can leave the patient disabled, and is therefore best avoided.
I would like to point out to the British Presidency something we all know, that being that a body without a heart is dead. Set your hand against structural policy, and you put the Community at risk. I wish again to call on all those present in the Chamber to organise the European Structural Funds in such a way that they play as fundamental a role in the body as the heart: the body is healthy if all its parts are well, if they live in solidarity with one another and deal fairly with one another, rather than using the resources available to them to compete with one another to the point of their mutual destruction.
For that to happen, though, resources need to be deployed sustainably, efficiently and from the bottom up, enabling the weakest to be made strong and an appropriate response to development problems. This House has produced a substantially better proposal than the Commission’s for how this might be done with the new Structural Funds. It is of the utmost importance that all its drafts give particular attention to the local level – as a recipient of support, as a programme level, and as a stakeholder.
I would therefore like again to stress the constant importance of the European Structural Funds when problems need to be addressed. Both in small villages and in the run-down neighbourhoods of major cities, they make Europe visible and tangible for the inhabitants and are for that reason indispensable to Europe’s integration. This is most apparent in the case of the European Social Fund, which Parliament’s substantial improvements have made into a ‘fund for the little people’, which springs into action where people are at risk of exclusion, gives support to those who have lost out, and inspiration where there is a need for innovation in the creation of jobs.
I would like to respond to what the Council Presidency has said by again emphasising the possibility of creating jobs even in regions that are already regarded as lost causes. This House’s amendments make the ESF a superb instrument for this purpose. Its conception runs directly counter to the idea that it is only by means of large-scale investments that competition can be fostered and jobs created. It intervenes where there is a need for knowledge and the potential for innovation at a regional level, and, as problem areas are no exception in this respect, it is there that it can bring success.
I would again like to emphasise that the Commission has done nothing to back up its claim that EQUAL was to be absorbed wholesale into the ESF. This makes Parliament’s amendments particularly important as a means of ensuring that the whole approach is taken on board in an innovative way.
I would like to conclude by saying something about the partnership principle. The Council’s attempt to abandon it is a full-frontal assault on the democratic nature of the Structural Funds, for it is control by society that ensures that money is not squandered and is actually put to use where it is needed. It follows that a greater emphasis on the partnership principle is vital to the Structural Funds. While we endorse the Commission’s proposal for the involvement of those partners who represent groups that are only now, and at last, gaining recognition in accordance with the anti-discrimination clause in the Treaty, these groups lack the know-how required in order to be able to deliver estimates and opinions as equal partners. I am again addressing the Commission when I say that we do not believe it to be wise to play gender mainstreaming off against such groups.
Let me again observe that the European Structural Funds can be successful only as and when they take due account of the sustainability principle.
Mr President, the full objectives of the European Fisheries Fund are commendable and clear: firstly, adjustment of fishing effort and better protection of the marine environment; secondly, aquaculture processing and marketing; thirdly, promoting collective interests, such as measures intended to protect aqua, aquatic fauna, fishing ports and the development of new markets; fourthly, sustainable development of coastal fishing areas. There are, however, several real problems. First of all, while the budget looks sizeable at EUR 4 963 million, it represents an increase of only EUR 0.7 billion on the previous budget for a seven-year period from 2007 to 2013. Secondly, we have ten new Member countries, so there is no real increase.
Secondly, I am disappointed that this report ignores an amendment adopted by the Committee on Regional Development, that 25% of the Community financial contribution should be set aside for Axis 4: the sustainable development of coastal fishing areas.
Those are areas under threat. The statistic is quite startling: 8 000 jobs are lost, on average, every year in direct fishing. The coastal fishing areas are the most peripheral and are under threat. What is needed is a fishing policy joined up with the regional policy, and there is scant reference to this in the report.
Several amendments from the rapporteur proposed grant aid for the replacement of fishing vessels, the upgrading and modernisation of fishing vessels, but no percentage limit has been set aside for that. If we go down that road, the bulk of the fund will be swallowed up and the key objectives of the fund will not be realised. It should be the responsibility of the Member States, subject to the approval of the EU, to assist in the purchase, modernisation and up-grading of replacement fishing vessels, but subject to the EU. What we need is to protect and enhance fishing stocks. The emphasis, as the Commissioner said, has to be on sustainability: protecting the aquatic environment so that this will happen, protecting the existing fishing communities that are so under threat.
Finally, we must enable fishing communities to diversify.
. Mr President, I would like to begin by congratulating the rapporteurs, in particular Mr Hatzidakis, Mr Fava and Mr Andria, whose work we have been able to follow closely in the Committee on Regional Development, which has been intimately involved in the debate. They have offered a wonderful example of dedication, compromise and a will to seek agreement. I would also like to congratulate Commissioner Hübner, because his determination that our legislative work should make progress has helped us to overcome the discouragement that followed the failure of the last Council.
I hope that the vote in plenary tomorrow will be correctly understood by the Council as a demonstration of the European Parliament’s determination that the cohesion policy should continue to be built upon an essential pillar of European integration. I would like to draw the British Presidency’s attention to this because some may take the view that by opening up very general debates — though they are undoubtedly very important — we could end up failing to conclude anything. There is no need to point out that it is already too late for the Commission to draw up the programmes implementing the Funds by January 2007. If we had to wait until spring next year for the Council to reach an agreement, the Commission would not be able to go ahead with the first payments until 2009, which would be dramatic for the cohesion policy in general and in particular for the new Member States, to whom the United Kingdom has always expressed its commitment.
I believe that the European Parliament’s contributions will be acceptable, in particular the compromises on such sensitive issues as the N+2 rule, VAT or the statistical effect.
Mr President, the three institutions have the responsibility to tackle the negotiations over the coming months with a determination to reach agreement, because we cannot, and must not, allow any further failure.
.  Mr President, ladies and gentlemen, I would like to begin my contribution to this joint debate on structural and cohesion policy with thanks to my colleagues, particularly to the rapporteurs and shadow rapporteurs, most especially to Mr Hutchinson, our own shadow rapporteur on the Hatzidakis report, who is prevented from being here today – something that he very much regrets – by the fact that he is acting as an election observer in Burundi.
We in the Committee have worked through hundreds of amendments to find compromises that I regard as constituting very positive input in response to the Commission proposals. We very much endorse the general approach of simplifying cohesion and structural policy and making them less bureaucratic. Aspects of importance to our group have been still further emphasised, among them the reinforcement of the partnership principle and of the urban dimension of cohesion and structural policy, involving among other things the possibility of projects to improve the environment through support for the building of social housing; the Committee also agreed that private-public partnerships should also be an option and decided on a joint approach to the situation of regions affected by the statistical effect. The Committee as a whole saw it as important that we should, in a spirit of solidarity, make policy for people in the poorest and most disadvantaged of the regions in an enlarged European Union.
Our group found the issue of the reimbursement of VAT by the Regional Funds a difficult one to discuss. While most of our group take the view that European structural policy should be used for investment in the regions and not to reimburse the public purse, we are aware of the problems faced by municipalities, especially in the new Member States, and so we have proposed a compromise amendment to the Hatzidakis report, which is intended to make it possible to resolve the problems in these Member States. I would be very glad if the majority in this House were to support this compromise amendment and urge them to do just that.
Last but not least, though, I would urge the Presidency of the Council to adopt the Financial Perspective with the minimum possible delay and to allocate sufficient funding to what I regard as the most successful of the European Union’s policies. Even the best regulations are no use without the funds they need.
I would ask you, Mr Michael, to carry to Mr Blair the message that, in your country too, there are outstanding examples of the good that European structural policy can do, and we want them to continue to operate even after 1 January 2007.
– Mr President, Commissioner, like my fellow Members, I want, first of all, in my own name and on behalf of my colleagues in the Group of the Alliance of Liberals and Democrats for Europe, to congratulate and thank the rapporteurs who have done an excellent job. They have worked with characteristic determination, but it was their flexibility and ability to listen that made it possible to reach something of a general consensus.
As coordinator of the ALDE Group, I should like to stress four points. Firstly, the general architecture of these Structural Funds is such that they are mutually complementary and consistent with one another, something which should be emphasised in the communication to our populations. These Structural Funds are not something abstract. They are Funds that help to improve the conditions of daily life for our fellow citizens. A specific communication in these terms should therefore be planned.
On this first practical point, I should like to say something about solidarity, as a number of fellow Members have done. These are not just words. The European Union, on this specific issue, is not just all about fine words, it is about figures – and they are extremely eloquent ones, because around 80% of the Structural Funds, in accordance with the budgetary guidelines, will be devoted to the objective of convergence. You have said, Mr Michael, that the Structural Funds were currently the European Union's second largest item of expenditure after the common agricultural policy. In future years, they are likely to become the largest item of expenditure.
As regards solidarity, I should like to stress that the 25 Member States have all decided together – and Parliament will confirm this – that we are going to devote over 80% of the funds from this leading item of Parliament’s budget to solidarity with the ten new Member States. This is tangible and concrete proof, in coin of the realm, of our solidarity with the new Member States, which have great need of it and which, I hope, will receive an allocation of considerably more that EUR 300 billion.
Finally, to conclude on a note of hope – but a hope that will certainly be fulfilled – I have no doubt whatsoever that the success we have seen in Ireland, Spain and Portugal will be achieved in the ten new Member States that will benefit from these Funds.
But beyond the Funds themselves, I should also, and above all, stress the use made of them. It is one thing to have a franc, euro, dollar or schilling. Actual use has to be made of this money. I do not have the time to develop this point further, but please allow me to emphasise, in relation to the potential of the Funds, the need to ensure that Member States are aware of all the opportunities we offer, and which are available, for guaranteeing that the Funds are used properly.
To conclude, I should like to direct a remark to you in particular, Mr Michael, as representative of the Presidency, and say, once again quoting a figure that I believe speaks volumes, that if we do not reach agreement on the financial perspectives this autumn, in 2007 the ten new Member States will only receive some EUR 9 billion, whereas with a 2007-2013 policy, a policy of solidarity through the use of the Structural Funds, they will receive EUR 22 billion. These two figures perfectly illustrate the absolute need to implement these financial perspectives without delay.
.  Mr President, ladies and gentlemen, I will start by expressing my respect and gratitude to all the rapporteurs, particularly, though, to Mr Andria for his open-mindedness during the discussions on the substance of his report on the Cohesion Fund while we were working together on it. He had the same attitude to the Commission proposal which served as the basis for our work.
Our group has, for a long time, been campaigning for the Cohesion Fund to be covered by the general directives on the Structural Fund, which would make not only for EU funds to be spent in a more targeted way, for more transparency and greater efficiency, but also for the regions to have more rights to be consulted when identifying programmes and projects, thus putting the partnership principle into practice. All these courses of action we unreservedly endorse, as well as the Commission’s proposal that a new priority be added to the Cohesion Fund.
It is evident that there is also broad support in Parliament for energy efficiency projects, and I would also urge its support for the few additional amendments that we have tabled. We want funds to be allocated equally to the environment and the transport infrastructure, the intention being that Europe should, at long last, give equal support to all modes of transport and that the unfair preference given to roadbuilding projects should cease. I am sure that those among you who have already tried to travel from Brussels to Strasbourg by train will support what we are trying to do.
I will conclude by wishing both the British Presidency and the previous speakers good luck, in the hope that we will soon have adopted a budget, and will not be irresponsibly endangering the maintenance of the Structural Funds’ programmes.
. – Mr President, the existence of a properly funded and proactive European regional policy is an essential prerequisite for the EU to be able to foster economic and social cohesion and to address increasing economic and social disparities.
The Structural and Cohesion Funds are a vital tool, and indeed the only tool in the Community budget geared towards redistribution. These Funds enable the EU to take action to reduce regional disparities, to promote real convergence, to stimulate sustainable development, growth, production and jobs in the regions, and to redistribute and offset the costs of the internal market in the least-developed regions.
Accordingly, one of the crucial issues is the financial envelope, with regard to both the amount involved and the way in which it is distributed. As far as we are concerned, the figure of 0.41% of EU gross national income is woefully inadequate in terms of achieving the proposed objectives and of meeting the cohesion needs of an enlarged EU.
Yet this is the Commission’s proposal, and that of our very own Parliament in its report on the Financial Perspective. In limiting themselves to this ceiling, they are undermining the EU’s ability effectively to promote economic and social cohesion and are failing to address such crucial questions as full compensation for regions affected by the statistical effect, Portugal’s Algarve region being one such region; adequate financing of the transition mechanisms, including the Cohesion Fund; and the adequate financing of the outermost regions. As such, the signatory countries to the so-called ‘Letter of the Six’, whose aim is to restrict the Community budget to 1% of EU gross national income, have got their way.
The recent European Council’s failure to reach agreement on the Financial Perspective 2007-2013 is, however one looks at it, a victory for the ‘Letter of the Six’ signatory countries. The Luxembourg Presidency had proposed a compromise reduction in the Structural Funds envelope of over EUR 30 billion for the period in question, which translates into 0.37% of EU gross domestic product. The reports before us also fail to address implementation needs, with regard to pre-financing and cofinancing amounts, and to the issue of pegging the Cohesion Fund to the Stability and Growth Pact.
Unfortunately, a new mindset for the Structural Funds and for their adaptation to the financing of the Lisbon Strategy has become prevalent. Such is the case of the European Social Fund, which plays second fiddle to the European Employment Strategy. We are therefore opposed to the emphasis placed on competitiveness, competition, adaptability and entrepreneurial spirit, at the expense of cohesion and convergence. Against this backdrop, we have tabled proposals for amendments to the reports before us with a view to addressing these key concerns and to stepping up European social cohesion.
. –  The debate on the Hatzidakis report is taking place at a time when the EU is mired in a profound crisis, which was triggered by irresponsible attempts to force the European Constitution on the Member States. The Constitution is a dead duck, and we have it to thank for the fact that age-old animosities have flared between Member States, and for the fact that they are not even able to agree on the 2007-2013 budget. Despite this heated atmosphere, however, we regret to say that the Hatzidakis report divides the EU once again into two blocs, namely the old Member States and the new Member States. For understandable reasons, the old Member States are finding very creative ways to limit the funding that was intended to accelerate development in the new Member States. The report tells us that those living in the 15 old Member States are best off, and that if they also live on islands, or even better in outermost regions – and particularly if they are inhabitants of regions affected by the statistical effect – then they have nothing to worry about.
Due to short-sighted considerations, frequently motivated by pre-election nerves, the report fails to mention that by far the greatest problem facing the unified Europe is how to overcome the effects of half a century of non-market developments in the post-communist Member States. In order to make it even more difficult for the inexperienced new Member States to obtain funding, the report rules out a more flexible application of the n+2 rule for the Structural Funds, and provides no solution to the problem of VAT and EU cofinanced projects.
The report is also a slap in the face for any right-thinking entrepreneur who wishes to move production to another Member State where he can find qualified, cheap and industrious workers. On the one hand, we do not allow the infamous Polish plumber to work on the other side of the former Iron Curtain, because he might prove that it is possible to work a 40-hour week. On the other hand, however, we impose a senseless obligation on entrepreneurs to remain in regions of the EU where the workforce is excessively expensive, and often accustomed to working a 35-hour week for full wages. We are preventing entrepreneurs from going in search of Polish plumbers, merely because they once profited from the Structural Funds. They were unaware at the time that one day we would hold them hostage for having done so; according to one proposal, they would not be set free for 10 years, which is quite absurd. Perhaps they should have thought twice before accepting the payout. This is the perfect antithesis of the Lisbon goals, but maybe it fits in with the Gothenburg strategy.
The Hatzidakis report does however highlight another of the EU’s problems, albeit unintentionally. It shows contemptuous disregard for public will by repeatedly referring to the Constitution for Europe, which was categorically rejected and buried by the people of France and the Netherlands, and thus demonstrates the same spirit of elitism that plunged the EU into this far-reaching crisis. For this reason alone, it is hard to vote in favour of this report.
Mr President, I too should like to extend my sincere thanks to all the authors of the reports under discussion. This debate on the future of the cohesion policy is an important test of the practical application of one of the fundamental values the EU professes to hold, namely solidarity with a view to achieving equal opportunities.
I would remind the House that the aim of the cohesion policy is to support the restructuring and modernisation of those countries that need assistance in order to have any chance of rapidly catching up to the average level of economic development in the European Union. At present this relates above all to the new Member States. From their point of view, the application of the n+2 rule and the classing of VAT as an eligible expense should without a doubt be considered the most important of all the issues we are discussing today.
The nature of projects financed under the Cohesion Fund means that preparation alone takes longer than two years. They are often enormous investment projects, which go beyond the normal time frame of projects financed under the Structural Funds. Extending the application of the n+2 rule would doubtless mean a drop in the level of funding granted.
As far as VAT is concerned, the experiences of the new Member States are incontrovertible proof that the main barrier to the use of the Structural Funds is the relatively high cost of launching projects. This cost is covered out of the beneficiaries’ own resources. Excluding VAT from the list of eligible expenses would result in many entities, including local authorities, being unable to afford the enormous costs associated with implementing projects.
For example, preliminary estimates indicate that the Member States may have to contribute almost 63% of the sum contributed by the EU for the implementation of projects under the European Regional Development Fund. This would put the new Member States in a position that is considerably worse than that of the Member States that previously benefited from the Structural Funds.
I would remind the Members from the old Member States that we should seize this opportunity for solidarity, and give Europe a chance to develop. This would also be in the interests of the old Member States.
Ladies and gentlemen, in listening to the debate so far I have been struck by the fact that we clearly all agree on one point, namely that the aim of cohesion policy is to ensure the balanced development of all the regions in the individual Member States. As such, it complies with the principle of solidarity, which is one of the founding pillars of the European Union. In my opinion, if we are to continue adhering to this principle following the recent enlargement, when 10 new Member States joined the EU, it is imperative that we adopt two key proposed amendments during tomorrow’s vote on the Structural Funds.
Firstly, we should agree to the funding of non-recoverable VAT under the Structural Funds, and in particular under the European Regional Development Fund. Classing non-recoverable VAT as non-eligible expenditure would make it a great deal more difficult for many recipients to obtain funding. My fear is that it might become entirely impossible to gain access to EU funding, in particular in the case of smaller applicants from the 10 new and less wealthy Member States.
Secondly, we should remove the automatic decommitment rule, or in other words the n+2 rule, from the guidelines for implementation of the Cohesion Fund, or at the very least provide for greater flexibility during the first few years of the programming period. Major investment projects in the environment and transport sectors are financed under the Cohesion Fund, and rigorous application of the n+2 rule would pose a serious threat to this financing. Once again, this is particularly true in the case of the 10 new Member States, which still lack experience in implementing the Structural Funds and the Cohesion Fund.
Mr President, ladies and gentlemen, my group endorses the idea contained in the Fava report that the ERDF should concentrate on investments, infrastructures and further development initiatives in selected areas that are a priority for the Community, as it continues to be the case that the whole Community can expect to derive considerable additional benefit from investments of this kind. In essence, the report, as adopted by the Committee, adds muscle to those of the Regulation’s provisions that deal with scope, aid and the rules for eligibility of expenditure.
Generally, albeit not entirely or in every single detail, the way the Committee voted reflects the position taken by the Group of the European People’s Party (Christian Democrats) and European Democrats, and we agree with the Commission and with Mr Fava, the rapporteur, on the substance of the three objectives, these being convergence, regional competitiveness and employment, as well as European territorial cooperation. We also endorse the proposal for the proportionate distribution of financial resources. The emphasis on the regions most likely to benefit from support, albeit not to the detriment of those affected by the statistical effect, is the logical consequence of Article 160 of the European Communities Treaty.
There are two points to which I should like to draw particular attention, the first being the continuing need for the option of public-private partnerships to be open, which would mean the cofinancing rate being calculated also by reference to private resources. There is in fact no reason why the Commission should not agree to this.
My second point is that, if we fail to reach agreement in due time, in the context of the Financial Perspective, on the amount of funds to be made available, the regions most deserving of support would, in accordance with the treaty’s requirement for cohesion, have to receive special treatment. What that means is that under no circumstances must any cuts be merely linear, for this would definitely be to the detriment of the convergence regions and would run counter to the European cohesion policy guidelines. Perhaps, though, the British Presidency will manage to fit structural policy into the Budget in such a way that no cuts would be possible.
Mr President, I would like to begin by echoing the congratulations for the various rapporteurs, and in particular Mr Andria, for his work on the report on the Cohesion Fund and his willingness to engage in the dialogue that has allowed us to reach a consensus on the majority of that report’s content.
We in the Socialist Group believe that this instrument is essential to achieving the objectives of social, economic and territorial cohesion. The incorporation of actions in the field of sustainable development, transport and the environment make this fund consistent with European cohesion policy.
There are issues, such as the application of the N+2 rule, that require formulae that can be applied more flexibly, so that its implementation does not create problems, particularly for the new Member States. We must emphasise the explicit reference in this report to disabled people, incorporating the importance of these funds contributing to the removal of architectural obstacles.
The achievements resulting from this instrument have allowed countries such as Spain to reach acceptable levels of development; a sudden and immediate loss would therefore jeopardise that development very significantly. I am therefore pleased that the need to seek a political solution for those countries which will be excluded in the future has been recognised.
With regard to the other regulations, we must take account of the existence of other realities which do not exclusively relate to the least-favoured regions, but also the regions suffering from the statistical effect, the natural effect, the outermost regions and regions with low population densities. The reality of Europe is plural, it is diverse, and we must take account of the differing realities.
A resolute and successful policy in this field must take account of the different realities and not forget that behind them the European citizens are awaiting a response.
Mr President, I wish to thank the shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, Mr Hatzidakis, for his excellent levels of cooperation in the debate on the report on the general Regulation. We achieved a satisfactory compromise on the committee. It takes impartial account of the interests and views of both the new and old Member States. I hope that it will also be adopted more or less as it is in tomorrow’s vote.
When we make reforms to EU policies we have to adhere to sustainable principles. The aim of regional policy should be to tackle disparities regarding employment and livelihood, on the one hand, and to control harmful migration both within and between Member States, on the other. Mr Hatzidakis’s report follows these principles.
There have been pressures to violate these principles in the debate on the reform. Here in Parliament there have been calls to switch the main focus of aid on the cities, as it is in cities that 80% of the citizens of the Union live. There is no good argument for this. In a market economy, reserves and the population tend too much to be concentrated mainly in the largest cities. In regional policy this development should not be endorsed. There are particular problems in the major cities, but they should not be solved using regional policy appropriations or the Union’s budget in general. There are good grounds, however, for many small and medium-sized cities to receive regional aid, especially if it is a component of broader-scope regional development programmes.
Aspects of regional policy should also be taken into account in any reform of the common agricultural policy. The present system is absurd, as the largest amounts of aid are paid in those regions where the conditions for production are most favourable.
It is very important for the implementation of regional policy that the Council should achieve consensus on the financial perspective and legislation on regional policy in the months to come.
Mr President, I too would like to add my voice of congratulations to our five rapporteurs for their cooperative, constructive approach in the compilation of their reports. I cannot help but contrast that with the uncooperative, destructive approach of the United Kingdom Government. To be fair, I was pleased to hear Mr Michael’s speech mentioning partnership so often, but like so much with the London Labour Government, warm words will cut no ice with us unless we see some action as well.
The fact is the UK position right now would see the Highlands and Islands, the West, the East and the South of Scotland lose out on millions upon millions of much needed EU funding that the Commission and this House want us to receive. If that is the UK definition of partnership, this House has comprehensively rejected it.
Therefore, I will be backing all five of the reports with a few amendments to strengthen in particular statistical effect and the partnership principle. I urge colleagues to unite strongly around these reports, so that the European version of partnership – rather than the British version – prevails.
Mr President, I would like to thank all the rapporteurs, and I welcome in particular the report by Mr Olbrycht on the establishment of a European grouping on territorial cooperation. I thank the rapporteur not only for his work but also for the way in which he approached it.
Obstacles in the way of the common delivery of services across borders can often deter public servants and others from undertaking practical cooperation on a cross-border, transnational or interregional basis. This in turn leads to duplication, waste and lost opportunities.
The Commission proposal and the amendments made or coordinated by Mr Olbrycht will benefit my country, which has been divided by a north-south border, but it will also benefit all who wish to work more fully with their European neighbours.
Mr Olbrycht has moved to deal with concerns about financial control, existing cooperation arrangements and partnerships that include NGOs and local authorities. I particularly welcome the recognition that such groupings have a role to play in fostering reconciliation across borders where there has been civil or military conflict.
I also commend the report on European regional development by Mr Fava and I want to acknowledge Mr Fava´s willingness to listen to Committee colleagues and take on board a number of compromise amendments. I am particularly pleased with the report's emphasis on social inclusion and sustainable development.
We can all support the commitment to remove obstacles to access for people with disabilities and the commitment to non-discrimination and equal opportunities. Structural funding has helped reshape the economic infrastructure of Ireland. We will be keen in future to see the investment available, in the north and south of Ireland, targeted at the most disadvantaged areas, including rural communities along the border between the north and south of the island, communities that have suffered as a result of partition and conflict. In this respect, I also welcome the inclusion by Mr Hatzidakis of compromise amendments dealing with the specific challenges faced by the natural effect regions in Ireland and elsewhere.
Programmes should have a bottom-up approach, where local communities have a say in the design and implementation of projects, and we welcome amendments that strengthen the contribution to the social economy. However, my party and I do not favour the use of public-private partnerships.
On a broader level, the EU faces a considerable challenge in ensuring that both established and newer Member States receive consistent levels of ERDF funding on the basis of need. Like my colleagues, I also hope that the necessary budget for all this can be agreed this year so that the next cycle can start promptly.
Mr President, cohesion policy has been at the heart of the European project from the outset and it is a policy dependent upon the concept of regions at the expense of nations. In many countries, not least the UK, regions are a wholly artificial concept. It is only a short step from artificial regions within the nation states to artificial regions straddling them. If European groupings of cross-border cooperation make that step they will be entities with a legal personality, with their own statutes, organs and budgetary rules.
The Commission explicitly states that EGCCs are a means of overcoming the major difficulties in carrying out cooperation due to the many national laws. This is a momentous development hidden away as usual behind dry jargon. Conservative-controlled Kent County Council will love all this. It has already set up an unofficial cross-border region – Transmanche – with Nord-Pas de Calais, but the people of the UK will not even accept attempts to set up regional governments within their own borders. I assure you there is no way they will accept regional government from beyond them.
Mr President, I welcome the excellent report by Mr Casa on the European Fisheries Fund. It correctly identifies the key policy objectives and the means to achieve them.
In Ireland, aquaculture has long been recognised and identified as having a critically important socio-economic contribution to make in our coastal communities. I am, therefore, particularly pleased at the important provisions that will allow diversification into aquaculture.
I am pleased that a number of elements in the Commission’s proposals concerning small-scale coastal fishing, and aquaculture investments in particular, have been amended in committee. These amendments will seriously contribute to achieving the overriding objectives of the Fisheries Fund.
I do not approve, however, of certain mandatory elements in the Commission’s proposal, notably the requirement that socio-economic measures must be included in national plans. I believe that the application of the subsidiarity principle would be more appropriate. Today, more than ever, there is a vital need for subsidiarity. I, therefore, particularly welcome the fact that it would be up to each Member State to set its own priorities and to decide where and how the funds will be spent.
Finally, we must all ensure that the negative bashing of the common fisheries policy stops and that this fund is presented to the European electorate as something positive; indeed, it must be presented as something the sector can fully and wholeheartedly identify with, something that will allow the development of the sector, something that will contribute to a better future for fisheries, not least for the fishermen and women on the west coast of Ireland whom I represent.
Article 160 of the Treaty states that the European Regional Development Fund is aimed at helping to correct the largest regional disparities within the Community. Proposed Amendment 8 draws particular attention to ensuring that this Fund complements the aid provided by the European Agricultural Fund for Rural Development, which is natural.
Why do I mention this? The success of our plans to reduce regional disparities in the European Union depends directly on the success of rural development. Most regions of Europe are rural regions, and the most backward regions are the most rural of these regions. Furthermore, ladies and gentlemen, current studies clearly show that where agribusiness prospers, so does the rural environment and the entire region, and where it falters, so does the rural environment and the entire region. This is a rule that applies almost without exception.
Thus, our current endeavours to reduce regional disparities would be put in question by the efforts at downplaying such common agricultural policy whose aim is to attain sustainable prosperity of agriculture and of rural regions.
Ladies and gentlemen, let us constantly bear in mind that the problems of the European Union’s regional development cannot be successfully resolved without ensuring rural development, and that prosperous rural regions will become a reality only when the farmers prosper. We are not rivals, ladies and gentlemen.
The negotiations on these proposals have come at a time when intense debate is under way about the future of the European Union, about where we are heading and how we are going to move forward. We are no longer just talking about the need for enlargement to be a success, but about what means the European Union has at its disposal to meet external challenges, or, as the representative of the Council said, ‘to deal with the challenges of the 21st century’. The instruments of regional and cohesion policy must play a key role both in ‘digesting’ enlargement – to adapt Churchill’s expression – and in responding to the challenges. There can be no question that the most important evaluation criteria must be efficiency and effectiveness. But while laying great emphasis on these criteria, we must not allow a situation to arise where we adopt, or push through Parliament or elsewhere, regulations of a sort that could put Member States at a distinct disadvantage.
Now, in this phase, it has emerged that a good few proposals included in these reports ruin newly acceded countries’ chances of utilising these funds. A good few speakers before me have already mentioned the N+2 rule, the VAT issue, and so on. Moreover, these proposals are included in the reports in a way that changes previous practice, making the conditions less favourable, or ignoring possibilities that relate to improving the competitiveness of a particular region, or to other Lisbon objectives. We therefore urge both Council and Commission representatives present here today to please ensure that any proposals they put to us later on, and any proposals they support and develop, provide equal opportunities and equal rights for all Member States as regards access to the Structural and Cohesion Funds.
A decisive experience for the EU-10 in the transformation processes of the last 15 years has been the disappearance of national borders, the fact that borders have become ethereal, and the recognition and implementation of democratic European values such as subsidiarity, solidarity and regionalism. As Robert Schumann once dreamt, national borders no longer divide. We are uniting not countries, but regions and citizens. Regions would like to have common goals, organised mechanisms for cooperation and, in the spirit of subsidiarity, they would like to be able to decide directly on cooperation and on the necessary funds. This will make Europe more democratic, and more economically efficient too.
We welcome the Commission’s efforts to take the request of the regions and the principle of subsidiarity into account when drafting the legislation, and we greatly appreciate the complicated and multifaceted legal negotiations it has undertaken in an effort to allay the initial fears of national governments. My Group understands the caution evinced by the Council and the Member States with regard to the jurisdiction of the new groupings and the reduced role of central government entities, and we are preparing for the next round of negotiations. The Europe of the Regions is versatile: it is characterised by a variety of levels and forms of local government. For this reason, EGCCs are a reasonable option. Why should not we opt for them? Now, at a time when integration, the common European project, appears to have come to a sudden standstill, representation of local and regional interests is particularly important.
One example of successful cross-border cooperation is the cooperation between Styria and Bavaria in connection with avalanche disasters, to provide an immediate response aimed at disaster prevention. This operates by providing a simplified way for the parties adversely affected to approach each other for help, rather than by means of time-consuming administrative procedures. Just imagine what would happen without a regional agreement! First they would have to apply to their respective central governments for formal consent, and only once they were in possession of the appropriate resolutions and authorisations could the process of providing assistance begin. The mere thought of this is horrifying. My Group has drawn Parliament’s attention to the parallel preparatory work undertaken by the European Council to draft the triple protocol to the Madrid Outline Convention on Euroregional Co-operation Groupings – whose very title reveals the shared goal of the two pieces of legislation. I think the work of the rapporteur deserves credit and that the compromise proposals are useful, and I recommend that the report be adopted.
The proposed directive for the establishment of European groupings for cross-border cooperation was conceived as part of the reformed cohesion policy, which will be made available to members if they so wish. It still remains in no small measure controversial, which is a result of the fact that, because of its legal nature, it is not in any way whatsoever a tool. It represents an instrument of the new generation of European policy, established in light of the constitutional goal of increasing geographical cohesion and based on the substantial experience of those regions that in years gone by developed cross-border cooperation within the framework of Interreg and ran into problems as a result of different national legislation.
The new groupings introduced by this directive will be by their very nature purposeful. Previously competent regions will, with this document, be in a position to implement regional projects of a cross-border nature. The advantage will be that such activity will no longer be at the mercy of changes in parliamentary majorities in the Member States, and there will therefore be no need for them to be organised at the lowest level.
The new directive differs from the previous practice of interregional cooperation in that such cooperation will have to be carried out at a higher level. The difference is the legal distribution of duties, which, of course, increases the responsibility of agencies and heightens financial responsibility when dealing with joint resources. As far as resources from European Union funds are concerned, the state remains financially responsible and will remain so when these resources are managed by groupings. In the case of other resources, the groupings themselves will be responsible.
The Commission's original proposal had to be supplemented with respect to the competence of the supervisory bodies of any state whose law will be selected. There must not be any area not legally regulated in an unambiguous way. We believe that the proposed amendments, which we have adjusted with the rapporteur, have filled any such gaps satisfactorily. We will see in practice whether our hypotheses were correct.
– Mr President, ladies and gentlemen, I should firstly like to thank Mr Casa for this very important report on the European Fisheries Fund, a sector that, unfortunately, has suffered recurrent crises due to excessive pressure on fish stocks and to the problems of organising a sustainable fish management policy which will help keep a human fabric and a dynamic business alive on our coastlines.
We therefore applaud everything which helps to achieve a more selective use of fishing equipment, a reduction in environmental impact, support for small and micro fishing enterprises and transparency in the policies adopted. However, we very much deplore the fact that the Committee on Fisheries again wishes to subsidise the construction and modernisation of new boats, and indeed their export, although these subsidies were cancelled in 2002 because of their incompatibility with the aims of the policy and because of their pernicious effects. The Funds should be much more focused on human problems, such as training, technical support, redeployment, the role of women, assistance in the event of socio-economic crises, improved knowledge of environments and ways of preserving and restoring them, etc. These are the things which are vital for the future of fisheries and we hope that the Council will not give in to the temptation to satisfy certain national lobbies to the detriment of the wider interest.
– Mr President, allow me to start by thanking all five rapporteurs, especially my honourable friend Mr Hatzidakis, on the effort which he made in drafting this report. However, we must not forget that, when we talk of European regional policy, we are talking about the development of a programme designed to promote social and economic cohesion and allow the Union to undertake actions to reduce regional inequalities, promote real cohesion and invigorate employment, while also serving to redistribute and counterbalance the cost of the internal market as regards the less developed regions.
This report, which deals with most aspects of the Union's regional policy, does not, in my opinion, give enough weight to the less developed regions. Nor must we forget that the new Member States which are suffering from serious geographical inequalities, such as Cyprus and Malta, need more help within the framework of European regional policy.
In order for this need to become reality, we must take account of the imperatives for a sustainable cohesion policy for the whole of the European Union, which will take the form of actions, not statistics contested on numerous counts.
Mr President, in our market-led economy, large, often international, companies set the tone. Key words include specialisation and scaling up. Companies choose their locations on the basis of natural regional benefits, and it follows that not every activity in each region can be carried out profitably. The circumstances often outweigh any financial incentives offered by governments. I am therefore not labouring under the illusion that the European structural policy will be able to perform miracles. It is too unrealistic, too inflexible and too limited in scope for that.
That does not mean, though, that European structural policy could not in certain circumstances contribute to a temporary reduction in regional and local economic bottlenecks, for practical experience demonstrates that it can. The reports by our fellow Members are therefore worthy of at least some support, with particular attention for a few bottlenecks. I am particularly thinking in terms of the continued option of including private funds in the calculation of cofinancing, regional and local partners having the necessary influence in drafting and executing plans, and spending available resources within the periods prescribed for this purpose in an effective and efficient manner.
A possible reduction in the Council’s total budget will need to be borne by all regions. In future, we will need to focus on the knowledge element, instead of the production element. That is where our strength lies, as is also borne out in practice. We should therefore leave room at each level to exploit that strength and to use the powerful regions to improve the plight of the weaker ones.
Mr President, Commissioner, ladies and gentlemen, I too should like to congratulate the rapporteurs for the fine work carried out. Article 160 of the Treaty establishing the European Community stipulates that the European Regional Development Fund contributes to correcting the main regional imbalances existing within the Community, by participating in the development and the structural improvement of regions lagging behind in development, as well as in the restructuring of industrial regions in decline. Regional policy therefore represents a chance and an opportunity that we must not waste and that must be managed in the best way possible.
I refer in particular to the southern regions of Italy, which come under the former Objective 1, now termed the ‘Convergence’ objective, which still have enormous problems and lag seriously behind in many sectors. Regional policy can genuinely be very useful for those regions, even if a number of mistakes from the past need to be corrected. At times we did not utilise all of the resources at our disposal and at other times we utilised them in the least appropriate manner.
Mr Fava’s report, with which I agree, seeks to adjust this perspective, by focusing on knowledge, research and development, therefore ...
Mr President, my primary observation has to be that the proposed structural and cohesion funding package for 2007-2013 fails to provide adequately for those regions within the EU-15 which, though themselves deficient in infrastructure investment, failed because of the national criteria to qualify for cohesion funds. Northern Ireland which I represent is such a region. Our water and sewage and roads infrastructure need huge investment. We have not seen a mile of motorway built for maybe 30 years. Our water system requires expenditure to the tune of hundreds of millions. Yet we did not qualify for environment and road infrastructure assistance under the Cohesion Fund because of the national criteria.
Our nearest neighbour, the Republic of Ireland, did so qualify and in the 10 years from 1993 benefited from over EUR 2 billion of expenditure on such projects. These proposals with their almost total focus on the new Member States do not recognise the glaring needs of regions such as mine. I therefore call for a reconsideration of the real needs of regions that still exist within the EU-15 that are now in danger of being totally bypassed.
I would like to say a word about the European Fisheries Fund. It seems to me to be designed largely with a view to managing further decline. Its prohibition on funding new vessels will do nothing to tackle the dangers and the problems of an ageing fleet. The fund rather should provide for the specific needs of the fisheries sector in each Member State and, if it did, the modernisation and funding of new vessels would be top of the agenda in many areas.
The European Social Fund is without doubt an important element in the promotion of the European social and employment policy. In the same way, it contributes significantly to meeting the aims of the Lisbon Strategy, such as job creation, support for education and vocational training, the promotion of cohesion and social inclusion, and not least, eliminating gender inequalities.
I would like here to express my thanks to our colleague Silva Peneda for his work in preparing this report. I wholeheartedly hope these efforts will allow this regulation to eliminate the significant inequalities that exist between the 25 EU Member States in the fields of unemployment, social security, vocational training and education as much as possible. The European Social Fund is an important instrument in the promotion of social integration and for making employment accessible to various disadvantaged groups, such as people with disabilities. I am extremely pleased that in this Parliament we have been able to incorporate the protection of such people into the text of the regulation as a priority.
Ladies and gentlemen, I would like here to draw your attention to the proposed amendment, which I and Jan Březina, with the support of my colleagues from Slovakia, the Czech Republic, Poland and Hungary, put forward at Wednesday’s plenary session. This is Draft Amendment 98, in which we are jointly proposing that the grounds for the regulation be extended by adding the text, I quote ‘that one of the priorities of the European Social Fund be to make up for the negative effects of the exclusion of workers from the new Member States from the EU labour market’. In our view, this clause is of great political importance regarding the decision to impose a transitional period for granting workers from the new Member States access to the labour market of the European Union. Today we know that this decision, which was taken before our accession to the EU, has proved unfounded.
Mr President, ladies and gentlemen, Mrs Jöns, the shadow rapporteur on the Silva Peneda Report for the Socialist Group in the European Parliament, is unfortunately, for personal reasons, unable to be here today, and so I shall be presenting the essence of her comments on behalf of our group.
In the first place, we are grateful to Mr Silva Peneda for his good cooperation. He has indeed managed to pull all the threads together and to summarise the most important objectives for everyone. The report adds much of importance to the Commission proposal, and we hope that it will receive widespread support tomorrow. We will be tabling only one amendment, and it is one that we believe to be a necessary addition.
There are four points I wish to make, and I shall do so briefly, as is only right and proper. Firstly, we are glad to see that the report calls on the Member States to do more to implement innovative measures across national borders. This ensures added value for Europe and disseminates the best practice that we have learned from labour market policy.
Secondly, we regard it as of the utmost significance that more attention is given to nation action programmes to address social exclusion. People out of work for long periods of time and those who have not completed their schooling need special help, and these are in a position to provide it.
Thirdly, we welcome the obligation imposed upon the Member States to target action more specifically at women, and the requirement that they ensure that gender budgeting is implemented. Some Member States, such as Germany, Belgium and Austria, are already distinguishing themselves by allocating more than 10% of their ESF funds to women’s employment.
To sum up, we are convinced that ESF measures must continue to benefit asylum seekers, who, in many cases, have been with us for many months, waiting for a decision on their applications for asylum, and so they need our support. Irrespective of whether they are eventually granted asylum or return home, we must offer them something.
Mr President, thanks are due to all the rapporteurs for the open and inclusive manner in which they have handled the dossiers and for the extent of the consensus they have built. My own thanks are particularly due to Mr Hatzidakis for supporting the ALDE amendments to his own report. I speak specifically, however, of the Casa report; here we wish to introduce references to an ecosystem-based approach to management, to Regional Advisory Councils and to improved disclosure on financial control structures. I ask colleagues to vote in favour of them.
On a personal note, whilst I believe that there is much to commend already in the report, there are certain aspects that, like the Commissioner, I cannot support. Resources allocated to the fund are limited; there are many needs to be met. The inclusion of safety improvements and of improvements to quality conditions on board vessels, and the inclusion of measures to make vessels more environmentally friendly may be acceptable, particularly for the small-scale coastal sector. However, I am strongly opposed, both in principle and as regards the practical effects, to using European taxpayers’ money for wider fleet renewal. This is simply an attempt to turn the clock back.
More generally – and I turn to the President-in-Office – I would like to echo colleagues from across the political groups and urge the Council to take very seriously Parliament’s recommendations on the financial perspectives and on structural funding as found in the Berger and Hatzidakis reports. Otherwise, I fear serious adverse effects for both economic regeneration and social inclusion. I also believe very strongly that EU funding should be available to areas in need wherever in the Union they happen to be located.
In this light, I wish the UK well in its Presidency, hoping that it will include a speedy on the financial perspectives. When its Prime Minister spoke recently to this House, he referred to a ‘union of values, of solidarity between nations and people’. May this understanding above all inform the debate.
Mr President, the purpose of the European Fisheries Fund should be to implement the common fisheries policy, according to Mr Borg. In Scotland, though, a more accurate description of the need would be to compensate for the disastrous effects of the common fisheries policy on our communities and it is a worry that the total fund projected is about the same for 25 as we have had for 15 Member States.
I support most of the amendments from the Committee on Fisheries of this Parliament, with the exception of vessel construction. In particular I support changing the presumption from fleet reduction to adaptation, so that account can be taken of individual circumstances in areas. I support highlighting the importance of aquaculture, priority for small-scale inshore fisheries and the compensation proposed for enforced tie-up. I welcome the fact that the Commission considers fisheries important enough for its Fisheries Commissioner to be here for this debate. It is a pity that the Presidency did not do likewise, but then that is all too typical of UK governments and how they see fisheries, particularly in Scotland.
Mr President, ladies and gentlemen, a sword of Damocles hangs over this debate, in the shape of the financial perspectives of the Union, which have a decisive influence on the definition of the EU cohesion policies.
The cohesion policy is the best instrument for reviving the role of political Europe, whose crisis is often caused by neo-liberal choices and the militarisation of the area of freedom, security and justice.
The rapporteurs have carried out some excellent work in drawing up fresh methods of achieving the objectives of the new cohesion policy. I should like to thank in particular Mr Fava and Mr Andria for the work they carried out.
In order to be able to plan the future, however, an assessment also needs to be carried out of the impact that the Structural Funds have had on businesses and the economy in the weak areas of Europe. Often, in fact, the Structural Funds did not help to improve the quality of life of citizens in underdeveloped areas, but rather were a matter for the mafia, were handed out according to a system of patronage or were utilised in order to cover holes in budgeting, and at times they were not even spent. Whilst a debate on the amount of funding is necessary, thought must also be given to the quality of spending.
Mr President, I would like to congratulate all the rapporteurs. A lot has been said about cohesion and the balanced development of Europe. If such development is to become reality, however, appropriate decisions must be taken regarding the Cohesion Fund, the Structural Funds, the Social Fund and cross-border cooperation.
I should like to take this opportunity to call for the adoption of more flexible solutions, especially with regard to the n+2 rule for the Cohesion Fund, to non-recoverable VAT, to social housing and to the multi-fund approach. Amendments to this effect would benefit not only the new Member States, but also the old Member States. Numerous examples can be found to show that companies from the 15 old Member States win tenders to invest in the new Member States. The new Member States also have a full understanding of such problems as the statistical effect and conditions on islands.
I would add that this far-reaching divide into old and new Member States is damaging for the EU. Mathematical game theory recognises that games exist in which the gain of one party does not result in the loss of the other. We should take part in just such a game, as this would benefit Europe.
Mr President, I would like to begin by defending the excellent work and the difficult consensus achieved by the rapporteur, Mr Casa, in the European Parliament’s Committee on Fisheries.
Secondly, I would also call on the critics of the fisheries restructuring policy to leave behind the hackneyed argument that a fishing vessel or an aquacultural plant are synonymous with environmental disaster and rather to give them their support. I can assure you that, with the budget reserved for us by the European Fisheries Fund — 4 900 million for six years and 27 countries, which represents an increase of just 1 500 million on the current fund for 15 countries — we can do little damage to the environment or the Community’s budget.
I believe that the report has sensibly introduced more measures than were contained in the Commission's proposal, with a view to providing greater flexibility and thereby enabling the Member States to respond better to their various sectors. We have extended the cases eligible for renovation and modernisation of the fleet, because it is difficult to understand why we are condemning certain professions to work with obsolete and dangerous means of production, in particular the small-scale fleet, which is the most outdated. To express our regret at accidents and to pay tribute to the victims is of little use. But now we have the opportunity to help to prevent them since, furthermore, we now have a whole range of methods of teledetection and satellite monitoring, in order to prevent too much from being fished or the wrong things being fished.
Mr President, allow me to say a final word about mixed companies. I believe them to be the guarantee of an effective development aid and cooperation policy and, in accordance with the Commission’s support for them within the new policy on association agreements, I would like to defend them. However, Commissioner, I do not believe that it is possible for mixed companies to be created in developing third countries without the corresponding Community assistance, since these countries do not have the same legal guarantees for investments. So if we really want mixed companies to be a cornerstone of development cooperation, Commissioner, let us give them assistance from the EFF.
Mr President, I thank the rapporteurs.
Regional development is one of the cornerstones of the European Union. I welcome Parliament’s position on regional policy per se, but I also believe that we must have sustainable development. I welcome the review of the common fisheries policy as giving a sustainable framework for fisheries. I deeply regret that the report on the European Fisheries Fund has been transformed into a vehicle to reopen decisions taken during the CFP review.
The review clearly ended subsidies for boat building and put into place limitations on modernisation. It is disingenuous to say that engine replacement and other forms of modernisation do not increase fishing capacity. I welcome the focus on sustainability within the Commission’s EFF proposals. I also noted that, in his working document on the CFP, Mr Böge commented that the overcapacity of the Community fleet still is, despite the efforts made in the framework of the previous structural programmes, one of the main reasons for the over-exploitation of certain stocks. Sustainability is the key to future prosperity and development in the fisheries sector.
I do not buy the argument that old small boats are unsafe and need replacing by public money. It may be undeniable that they need replacing. However, my previous old small car was unsafe and needed replacing, but I had to pay for the replacement myself. All right, I was not running a car-based business but, if I had been, I would not have expected the government to step in and give me the money. Fleet renewal needs to take place, but I want that to happen on a sustainable basis. We should not subsidise too many fishermen to chase too few fish.
Mr President, ladies and gentlemen, on this occasion I speak as shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe on the regulation on the ERDF. I should like to first congratulate the rapporteur, Mr Fava, for the excellent work carried out.
I consider the reference made by the rapporteur to the issue of public security as the guarantee against organised crime infiltrating the expenditure processes linked to the Structural Funds to be positive. Significant consensus has been reached on a number of points among many of us, of different extractions and origins in terms of both geography and politics, on the significant issue of social inclusion.
During the debate in committee, extremely effective compromises and points of synthesis were found upon reading the amendments. I welcome the fact that the rapporteur chose to pay the utmost attention to the requests put forward by my group, the Group of the Alliance of Liberals and Democrats for Europe.
In particular, we obtained more attention for the urban dimension. Emphasis has been placed on the driving force that a good programme of investment and management of funds directly apportioned to the cities can have for the economic and sociocultural revival of the suburbs and surrounding rural areas, as the Commissioner here present also stated today. That will act as a real engine for the sustainable and long-lasting development of the regions.
Finally, with regard to the issue of disabilities, I have requested that the aims of the ERDF should include a specific commitment to promote measures aimed at removing the architectural barriers in projects financed by the Fund, so as to ensure equal opportunities for accessing the Fund.
With regard to the other issues, particularly the issue of VAT, I believe that they have already been thoroughly discussed previously.
– Mr President, last year we said 'yes' to the new countries and 'yes' to their financing, but not for this financing to be at the expense of the financing of disadvantaged areas in the old countries. Greece has three thousand islands which we all want to visit in July and August, but no one asks how they live the rest of the year, often with no oil, no doctors and no public transport. We must therefore see that this 0.41% of the budget is not enough; it is less than inadequate for us to cover the outermost regions fairly.
We were told that Greece would get EUR 24 billion. That is what the former Prime Minister, Mr Simitis, said. Now the new Prime Minister, Mr Karamanlis, comes along and says that we shall get just over half of the fourth package. These are ridiculous arrangements. Countries cannot progress in this way. The European Union cannot progress in this way.
The Member States must be encouraged to take up resources. In 2003, we got EUR 2.6 billion, according to Mrs Hübner, and last year we got 1.4 billion. This year, not a single euro has been entered and seven months have already passed. This is money which is missing from the market, missing from farmers, missing from production and missing from productivity.
We must at last stop seeing people as numbers because, if we carry on like this, with Mr Blair's policy, you should know that, at your next meal, you will not be served tomatoes, you will be served microchips and, instead of getting fruit and vegetables, you will be getting CD-ROMs and floppy disks. People live here, not robocops!
. Mr President, thank you for allowing me to speak at this point. Colleagues will report on future contributions, but I am grateful to you for understanding the difficulties involved in being here for the changed time of the debate.
We have heard some excellent contributions. I particularly welcomed Mr Galeote Quecedo’s stress on the importance of cohesion to the future of the European Union. I also agree how welcome an early decision on the budget would be. That requires a serious focus by all of us on achieving an outcome. We will certainly undertake to play our part in trying to bring about such agreement. I also note the emphasis he placed on such issues as VAT and housing.
I say to Members that we will now reflect on the points raised today and examine carefully the reports and the amendments that are adopted tomorrow. The Presidency will then maintain close contact with Parliament as we move towards a common position, in order to discuss how best to accommodate your concerns.
Some of those concerns were very varied. Mrs Krehl referred to the success of the cohesion funds in the UK. I agree, and that is one of the reasons that we agree with the point that Mr Beaupuy made when he called for a focus on the ten new Member States. Mrs Griesbeck called for agreement but reserved the right to say ‘’. I say to her and others that we should all focus on getting the right answer for the 21st century for Europe. But, again, today the focus is on the regulations.
As I said in my opening remarks, there are differences of opinion on the package of regulations, but it is clear from the debate that there is a strong consensus between the Council and Parliament on many aspects of reform. We are all determined to develop a dynamic and efficient EU regional policy that contributes fully to the Union’s key objectives and helps ensure that enlargement is a success – all except Mr Smith, who read a press release into the record, and perhaps Mr Booth, who seems to have missed the enormous benefits of regional development in England.
But turning now to the mainstream of the debate, Parliament has raised a range of questions and issues regarding the size of future structural funds budget, as well as its distribution between the Member States and their regions. A number of Members, especially Mr Hatzidakis and Mr Andria, have defended the broad architecture of the Commission’s proposals, which would focus an expanded structural funds budget on three objectives – convergence, competitiveness and cooperation – and have opposed any modification of the distribution of funds between these three priorities. Mrs Schroedter emphasised the role of the EU regional policy in ensuring EU solidarity. I agree – although there is evidently a range of views – on how to introduce genuine solidarity in practice. For example, Mr Triantaphyllides argued for a greater focus on the poorer Member States, while Mr Allister suggested that the Commission’s proposals would allocate too much to the new Members.
The Council is also pursuing a debate on the best way to focus and deliver the funds in the next financial perspective so that they make the most efficient contribution to the EU’s regional development; asking a range of questions regarding the Commission’s proposals for the allocation of the funds, for the distribution between the three objectives, on the emphasis placed on convergence funding for richer regions, primarily in the richer Member States and the proposed 50-50 split of funding between the old and new Member States.
Others have questioned aspects of the technical rules for delivering programmes, such as the application of the n+2 rule to the Cohesion Fund, where there was a welcome reference to flexibility on the way that applied, and the treatment of VAT and other expenditure. These are complex issues and how we resolve them will have a major impact on the effectiveness of future structural fund spending.
I noted that most parties in Parliament and the Council are broadly supportive of the Commission’s proposals to strengthen the strategic focus of structural fund spending on the Lisbon and Göteborg agendas. We all want a rigorous evaluation and more flexible and efficient mechanisms for delivering projects and we are all eager to maintain robust rules for monitoring expenditure so that structural fund spending is rigorously accounted for.
We can agree with Mr Silva Peneda and Mrs Krehl on the need to simplify procedures for delivering structural fund programmes. While we welcome many of the Commission’s useful initiatives in this area, the Council can certainly agree with Mr Silva Peneda that there is scope for even greater simplification of some of the proposals in the draft regulation. We can also agree with Mr Harangozó and others on the need to maximise private sector involvement in the programmes.
As for the priorities for structural fund support, again the Council and Parliament have much in common. On the ERDF, we all agree on the need to maintain an appropriate level of concentration on a limited number of priorities and, as Mr Fava has argued, to strengthen the focus on activities, such as innovation, research and development in support for Lisbon targets.
On the ESF, we can agree with Mr Silva Peneda on the need for a clear focus on the European Employment Strategy.
The outstanding issues are now clear. Both the Council and Parliament are eager to maintain a strong principle of partnership so that national, regional and local stakeholders continue to participate actively in the delivery of programmes. However, there are differences that we need to resolve on working with partners.
Similarly, there is widespread support for measures to improve the effectiveness of structural funds. But we have differing views on some aspects of the Commission’s proposals. For example, the Council has been unable to offer support for the Commission’s proposals to establish obligatory performance and contingency reserves, because we fear that the administrative difficulties and bureaucratic cost would outweigh any concrete benefits they might achieve.
These are not insurmountable difficulties, but we need to work closely together to resolve these differences over the coming months. We will take Parliament’s views into account as we prepare new compromise texts to be discussed in the Council working group. My colleague Alan Johnson will be visiting the Committee on Regional Development on 12 September, and will be happy to discuss these issues further with Members then. We will keep in close contact with the rapporteurs to discuss matters with them as the Council’s position develops.
From today’s debate I have a very much clearer understanding of Parliament’s views on these very important dossiers. Time is tight and our two institutions will need to cooperate closely. For my part, I can assure you that the Council will work constructively and effectively with you to find a way forward. I look forward to our cooperation over the coming months to establish the common ground on which we can build a cohesion policy fit for a new Europe in the 21st century.
Mr President, taken as a whole, the draft regulations for the structural funds achieve their intended purposes, but, in my opinion, several issues are not resolved accordingly to the tasks that have been set out.
I shall note three of them. I unequivocally support improvement of the financial management of the European Union funds, as well as stronger discipline in project preparation and implementation; however, the application of the n+2 principle to the Cohesion Fund can lead to the directly opposite – hurried project preparation and implementation and an ineffective and wasteful use of European Union taxpayers’ money. It would also significantly reduce the capacity of the new Member States to absorb the grants of the Cohesion Fund. As a minimum requirement, I propose considering the n+3 principle.
Secondly, I consider that we must seriously evaluate and rework the extension to seven years of the period for aid programmes and conditions contained in the draft regulations, as well as the requirement for relocated businesses to repay the grant of the Structural Fund, which is in blatant contradiction to the single market principles, constitutes an infringement of competition and fundamental freedoms of the European Union.
Thirdly, we must preserve the possibility of financing projects from the private cofinancing of European Union funds, without involving national public funding. Therefore I propose that we provide a possibility of including private cofinancing in general attributable costs. In that way it would be possible to carry out projects for a greater total amount and make the use of national public funding more effective.
Mr President, Commissioner Hübner, ladies and gentlemen, it is at moments of political uncertainty, like the one that we are experiencing, that the European institutions, in order to be credible, have to demonstrate strength and provide definite answers to the demands of the citizens.
Parliament, as a consequence, must have the ability to transform political ideas into decisive measures. The reports we are examining today represent an effective answer to the very many issues relating to the cohesion policy and to regional development that emerged in the wake of enlargement.
Statistical criteria alone are not enough to demonstrate the real economic situation of the various European regions lagging behind in development and they are insufficient for providing tangible answers in terms of solidarity to those regions that have still to overcome the hardships due to structural difficulties or to objective situations such as insularity or peripherality.
I should like to stress that the cohesion policy must not be merely an opportunity for stating its decisive importance for achieving European integration and for the genuine involvement of all citizens. In order to be effective, constructive, and above all credible, it will have to be supported by sufficient financial resources.
The 0.46% reserved for the cohesion policy under the proposal for a regulation is a modest figure, in view of the large increase in the population eligible for inclusion under the ‘Convergence’ objective following an unprecedented enlargement.
With regard to our group, we agree with the proposals contained in the reports, which, inter alia, are the product of in-depth discussions and mediations. On this subject, I should like to take the opportunity to congratulate the rapporteurs and the supporters.
I should just like to focus on a few items relating in particular to the European Fisheries Fund, in which fishing boat engines are not included among the processes of modernisation. Renovating the fleet does not necessarily mean increasing the fishing effort.
To conclude, I reaffirm the need to overcome the limits of the obsolete model, which focuses primarily on the land, seeking to obtain full acknowledgement of the special nature of maritime cross-border problems.
Mr President, Commissioners, it seems to me that, logically enough, the proposal by Parliament that is beginning to take shape is more or less in line with the long-term draft budget we presented earlier. I shall concentrate on the European Social Fund.
The Social Fund has two overarching tasks which have become more and more important: to bolster the employment strategy and to promote social integration and combat discrimination. These are two challenges faced by the EU in the new and globalised society with its demographic changes. That is why these objectives are more important than ever.
Lifelong learning is very important to increasing the level of employment. Europe will not be able to compete with India and China, with their social models and with their pay and conditions in the labour market. Instead, we must compete, for example, through research and development and through the skills possessed by the EU’s labour force. This is something for which the Member States, businesses and the two sides of industry must accept responsibility, but the EU can make a valuable contribution by increasing skills throughout our area.
We have a host of disadvantaged groups which need to participate more not only in the development of society but also in the labour market. In order to cope with the competition from outside, we need everyone – women especially – to participate in the labour market in the future. Women are still under-represented and discriminated against in the labour market. The same is true of people with disabilities who, like people from countries outside Europe, are at present excluded from the labour market to an incredibly high degree.
Allow me to draw attention to a number of important points. It is good that the transnational dimension is increasing. We are retaining the innovative dimension that has existed in, for example, Equal. It is important for the Social Fund to be able to operate to some extent in conjunction with other funds at local and regional levels. In conclusion, I agree with Mr Špidla who said how important it was, in the future too, for partnership and the two sides of industry to play a prominent role in the work of the Social Fund.
Mr President, I should like to take this opportunity to call most emphatically for a degree of consistency.
When we voted on the Böge report a few weeks ago, we made it a rule that we would not extend the n+2 rule to the Cohesion Fund. We made it a rule that enterprises that had benefited from the Structural Funds would have to remain in the same place for five years. We are now planning to change that. A couple of weeks ago we had one opinion, and now we intend to change our minds. I would appeal for a degree of consistency.
In the Böge report we decided that if the n+2 rule were extended to the Cohesion Fund, it would become impossible in many instances, especially in the case of the new Member States, to benefit from this Fund when implementing large projects. Similarly, it would appear that while we are giving money to businesses with one hand, we are taking it away with the other, since we are now introducing the rule that VAT will not be an eligible expense, after so many poor countries and regions have joined the European Union. Polish children say that, ‘who gives and takes away winds up in hell’, and I would appeal for us not to give with one hand and take away with the other.
As far as VAT is concerned, and presuming that the amendments are not adopted tomorrow, I would call on the Commissioner and the Council to give serious though to a zero rate for VAT on investments made under European funds. A zero rate of VAT would make it possible for those who do not want EU funds to return to the budgets of the individual countries to find common ground with those who cannot afford to double their contributions as a result of the changes currently being proposed.
I would urge the House to take these concerns seriously, and they are indeed serious concerns, particularly in the case of the new Member States. I would urge Members to ensure that enlargement does not become an illusion.
– Mr President, I should like to start by expressing my warm congratulations to the five rapporteurs. I should like especially to express my warm congratulations on the excellent job done by Mr Hatzidakis and Mr Casa.
I shall comment on the report by Mr Casa and defend my amendments. The Casa report tries to attach a great deal of importance to balance and respect for the environment and to the proper management of fish stocks. I would add that we need to look at how we are also going to protect European fishermen.
I therefore have three proposals: firstly, to allow fishing equipment which respects the environment; secondly, for there to be the facility to acquire equipment to improve fishermen's health and safety conditions and, thirdly, for there to be the facility to change engines on fishing vessels up to the same horsepower. We cannot send our fishermen out to fish for us with engines which are 20 or 25 years old.
The second part concerns aquaculture; this must be protected, it must be enlarged and it must produce more fish. Why? Because the global demand for fish has increased. Either we overfish, which means disrupting the ecosystem, or we provide the facility for more fish to be produced by aquaculture.
That is why the European Union needs to support this sector as much as it can. What is of crucial importance is that these enterprises protect the environment, they are environmentally-friendly. That is what must take top priority. It does not matter if they are small, medium-sized or large enterprises. I hope that the small enterprises will become big and the big enterprises bigger, so that they can produce more fish, which our planet needs, instead of our overfishing.
Mr President, Commissioner, I should like to highlight a number of what I regard as key points before tomorrow’s vote on the regulations and the Structural Funds.
We are opposed to the full application of the n+2 rule to the Cohesion Fund, as in our opinion this could result in the new Member States losing out on substantial amounts of cohesion funding. We should also endeavour to find some way of ensuring that VAT falls under the category of eligible expenditure. This will be particularly important in the case of the European Regional Development Fund in the event that future recipients of funding include towns and villages.
Our demands to this effect met with incomprehension on the part of the rapporteur, the coordinator and a number of other Members, and I have to say that I am somewhat disappointed at the outcome of our endeavours. I believe in the common sense of the majority, however, and I therefore hope that the amendments we have tabled will be adopted tomorrow.
Mr President, it is through our support for Europe’s most disadvantaged regions, particularly those in Eastern Europe, that our solidarity is given expression. I would like to emphasise something about which previous speakers have not pin-pointed, namely that European structural policy also kick-starts innovation in those regions that are not typical candidates for support.
What I would like to stress is the importance of Objective II, employment and competitiveness, whereby Europe helps to give infrastructures and innovation and international dimension. Both in Europe’s traditional centres of economic activity and elsewhere, the result of such impetus will be growth, from which, at the end of the day, we will all benefit.
Structural grants do not just support growth and European pilot projects; I would emphasise that promoting the competitiveness of regions helps to get the European ideal accepted in Western Europe. While this is particularly true of grants from the Social Fund, it also applies in the case of Objective II, territorial cooperation. Whether as a consequence of cross-border social institutions, enterprise zones or chambers of commerce, cross-border association is the way by which the European ideal is lived. It is because it is important that this form of European support be maintained that we endorse the principles underlying the Commission proposal.
We have to give very serious thought to how, even with less money at our disposal, we can retain the structural policy’s political substance. We will have to rearrange the way in which structural and agricultural policies are funded, and what that means is that agricultural cofinancing must be required at national level, along with rules that make public-private partnerships simpler. We will, in future, also have to think about funding structural programmes by taking out loans. If there have to be cuts, they will have to be made across the board, in all fields of action, and not to the detriment of individual regions or programmes.
The bottom line is that European structural support works. We should fight for its political substance. We appeal to the Heads of State or Government to do their part for the benefit of Europe’s regions.
I would like to thank the rapporteurs and the coordinators for their work; it has not been easy, given the current situation, but they are succeeding and they deserve all of our support.
I would like to thank the Commissioner for her efforts to understand Parliament's position; we hope that she will make every effort to facilitate an agreement which is as urgent as it is necessary.
We would call on the new Presidency, whom we welcome on the other side of the fence, to demonstrate, through concrete actions, their European passion, which we would like to believe is sincere. However, as those who have been governing for some time are well aware, nothing exists unless it is in the budgets. So the first requirement if Europe is to be credible, as Mr Blair wishes, is a sufficient budget produced on time.
We also hope that both the Commission and the Presidency will provide compensation, which is acceptable both in terms of its fairness and of its gradual nature, for the regions and Member States likely to suffer significant financial losses as a result of the new allocation of resources for the enlarged Europe, as well as preferential treatment for regions affected by the statistical effect, regions affected by the natural effect — the outermost regions — and areas with special structural difficulties: mountain regions, border regions ..., regions suffering depopulation or low population density and regions with accessibility problems, such as my region, Aragón.
Furthermore, we want the new objective of competitiveness, which must relaunch the Lisbon Strategy and redouble efforts on R+D, to serve also to reduce the technological gap between regions and Member States. Anybody who thinks that Europe can make progress on the basis of a few top people while the majority remains digitally illiterate is guilty, ladies and gentlemen, of complete naivete or a lack of intellectual honesty.
–  Mr President, ladies and gentlemen, cohesion policy is one of the pillars of European integration. It will become even more important during the next programming period, since it will act as a tool both for reducing economic differences between regions and for making Europe more competitive on the global market.
Although I very much appreciate the work done by all those involved in formulating Parliament’s position on the drafts, I am disappointed at the lack of interest that has been shown to date in most of the new Member States’ demands and needs. The debates that have lasted for many months within the Committee on Regional Development have left me with the impression that the suggestions made by Members from the new Member States have not been given due consideration. By way of contrast, a great deal of attention has been paid to the needs of other players, such as the former cohesion countries, and to remote regions and regions affected by the statistical effect. Their demands were not only listened to, but also given due attention. I find the attitude of Members from the former cohesion countries particularly irksome in this connection, since they have so far snubbed our proposals to keep the current rules in place, even though they themselves benefited from these rules in the past. I am thinking in particular of the n+3 rule for the Cohesion Fund and of the rule classing VAT as eligible expenditure for non-taxpayers.
I regret to have to say that the majority of concessions made to the new Member States related either to the report on the current Structural Funds Regulation or to the report on the Cohesion Fund. Parliament is not entitled to make direct changes to the Commission’s proposals in either of these cases. The same demands were flatly refused in the case of the proposal on the European Regional Development Fund, however, to which we are entitled to make changes. To put it another way, concessions have only been made to the new Member States in instances where they are of very limited significance.
As I see it, a decision to remove VAT entirely from the list of eligible expenses would be a major political blunder, not to mention insensitive treatment of the new Member States. It could prompt tens of millions of citizens in these countries to ask whether they are really being treated equally, given that they are being denied the benefits of advantageous rules that the old Member States enjoyed for many years. I should therefore like to call upon the goodwill and understanding of this House, and I would ask Members to vote in favour of keeping these rules in place during the 2007-2013 period.
– Mr President, I too should like to start by congratulating the rapporteurs, especially Mr Hatzidakis, on the very good job they have done throughout the procedure. It is an undisputed fact that cohesion policy is the lever for the development of the European Union. Cohesion policy has contributed to development and to the creation of jobs, with positive results for the convergence of regions and the Member States of the European Union. The tools of cohesion, the Structural Funds, bring Europe close to the citizens, contribute towards development and demonstrate in practice the principle of solidarity.
Today, cohesion policy is being called on to face important challenges and extended inequalities within the Europe of the 25: we need urban development, but we also need rural development. Today, cohesion policy is being called on to help achieve the objectives of the Lisbon and Gothenburg Strategy. We cannot have any choice but to guarantee the Structural Funds the minimum resources needed to allow them to operate effectively, by which I mean 0.41% or a minimum of EUR 336 billion.
Consequently, what is needed is for there to be no further delay, so that structural policies and the corresponding regulations are brought to a close as quickly as possible during 2005.
After expressing the obligatory, though heartfelt, congratulations due to our rapporteurs, I would like to focus very specifically on an issue that many speakers have already touched on: the issue of refunding VAT payments. In my home country, I represent a region that is perhaps the poorest. I know there is a certain logic in not supporting expenditures from community funds that are really revenues belonging to the treasuries of Member States. I would, nevertheless, like to present the other side of the coin. Local authorities in my region that are planning on taking part in the development measures through the Union’s structural policy, will be deprived of the opportunity to apply – because of their very poverty – if this burden falls on them too. Please consider very carefully how you decide regarding these proposed amendments. Let the rule stay as it is!
I would like to raise another point: Union regulations are constantly changing, and we, the representatives of the new Member States, feel that these changes are increasingly to our disadvantage. This process must be halted, because in the event of things carrying on as they are, enlargement will not be a success, but a massive fillip for Euroscepticism and the political extremes. Fellow Members, please act responsibly and consistently. If something has worked until now, let it stay, and do not try to push the very poorest regions to the periphery!
– The two recent no votes on the EU Constitution are a warning from the citizens that Europe must provide a different social model, one that differs markedly from that of a United States of Europe. The citizens of Europe have spoken clearly, and what they want is more citizenship, more social concerns and, especially, more European social model.
The purpose of the European Social Fund, one of Europe’s founding principles, has always, in tandem with cohesion policy, been to help people, and has consequently been the policy that people have identified with most. It is my view that the Social Fund, along with other funds, must not be allowed to encourage a two-speed Europe. Its aim is not to exacerbate exclusion, or somehow to foster discrimination in all its various forms in our society. Its aim is precisely the opposite – to put people first.
The time has come to show people that we intend to continue to invest in them. We must, therefore, get the social model up and running. The time has come to make sure that objectives are met and that the statistical effect does not make the innocent carry the can for the guilty. We must guarantee that we do not jump from comitology into a numbers game and that the smallest regions are not made to foot the whole bill for the change. Our hope and expectation is that the package of regulations before us today, despite all the financing that has remained on stand-by, will actually help to implement a Europe of the regions with the people at the forefront of priorities. This purpose will be our driving force for Europe.
– Circumstances have conspired to ensure that this debate on the future of economic and social cohesion is taking place at a particularly crucial time for the European project. If we are to emerge from this crisis, the European Institutions, and in particular the Council, must draw up a regional development policy that is characterised by the kind of vision and solidarity needed to meet the enormous challenges facing the EU.
Accordingly, the United Kingdom, which has just assumed the EU Presidency, has a huge responsibility. I view this Presidency with a mixture of apprehension and hope. I feel apprehensive because the United Kingdom is, as we know, one the six countries seeking to restrict the EU budget to 1% of GDP, which I feel runs counter to a strong cohesion policy and to the ambitious objectives for future EU action that we wish to set. I also feel apprehensive because of the UK Government’s stance on the renationalisation of the European economic and social cohesion effort, which, were it to happen, would amount to a terrible lack of solidarity not only with the new Member States but also with certain regions that are still in need, namely Portugal, Spain and Greece.
Along with these concerns, however, comes a great deal of hope, in that the United Kingdom is known to be in favour of attaching priority to strengthening the EU’s competitiveness, without which there can be no strong economic growth, and to ensuring that it is at least equal to that of the United States of America. This will in turn enhance job creation. We will not fulfil this objective if we do not have the courage to implement the Lisbon Strategy in full. A strong, revitalised European cohesion policy with adequate financial resources is one of the crucial factors in meeting the objectives of the Lisbon Strategy.
In the least-favoured regions of Europe, there is enormous potential for competitiveness and development that needs to be tapped. This should be one of the main objectives of European cohesion policy.
Mr President, one year ago the European Union enlarged to include 10 new, and mostly poor, Member States. Although we constantly hear references to balanced development from all quarters, in the majority of cases these are nothing but hot air. Attempts are in fact now being made, ‘on the fly’ as it were, to change the principles currently governing the implementation of the main tools for funding regional development. Why are different and harsher conditions being imposed on the new Member States than those that benefited the development of the 15 old Member States? Classing non-recoverable VAT as non-eligible expenditure and introducing the n+2 rule for the Cohesion Fund are obvious obstacles to the development of the new Member States.
Do measures of this kind show solidarity within Europe? The present principles should not now be changed, as otherwise the poor will not be able to afford to benefit from EU aid. The new Member States must have the same development opportunities as those which were enjoyed by the 15 old Member States, and which they put to outstanding use. It is time for the talk of a Europe of equal opportunities and balanced development to finally gain legislative force. We should make changes for the better instead of for the worse, and we should not divide Europe into those who are better off and those who are worse off.
– Mr President, Commissioners, ladies and gentlemen, enlargement has led to a widening of the economic and social development gap between the regions of the Union. The cohesion policy, of undoubted added value for all parts of Europe, must remain more than ever the instrument of European solidarity, aimed at reducing regional disparities. I share the rapporteurs’ opposition to any change in the overall architecture of this reform, any re-nationalisation of regional policy or any drastic cutback in Community spending. The proposal to impose financial sanctions on companies which, after receiving European funds, decide to relocate their businesses has now become indispensable.
Additionally, I thank my colleagues on the Committee on Regional Development for their strong support both for the Special Fund of EUR 1.1 billion for the outermost regions and for the possibility of extending the scope of the ERDF, on an exceptional basis, to finance operating aid to these regions to compensate, in both these cases, for the extra costs due to their remoteness.
Moreover, I ask for full implementation of the requirement set out in Article 299 paragraph 2 of the Treaty, providing for particular treatment for the outermost regions and guaranteeing them access to the Structural Funds, particularly in the case of those regions whose GDP is already in excess of 75% of the Community average.
With regard to the European Fisheries Fund, I am pleased to note that a real equilibrium has been achieved between environmental concerns and socio-economic considerations. The Committee on Fisheries has accepted my proposal to enable the financing, through the European Fisheries Fund, of public aid for the renewal and modernisation of the fleet in the outermost regions.
In the majority of the outermost regions, fishing is a very recent business and fish stocks are still abundant. It would be unthinkable and counterproductive to prevent this type of aid. However, I regret the rejection of my request that public support for the transformation of outermost regions should be maintained at the current rate of 75%, and not 50% as proposed. I hope the Council will follow the route opened up by the European Parliament on this reform, which is vital and urgent for so many European regions.
– Mr President, ladies and gentlemen, the Community’s regional policy exists just as much for the sake of cohesion among Member States as of cohesion between the different European regions. Solidarity requires us to direct the bulk of the Funds to the new Member States, but we must also remember that certain regions of the old Member States still need to gain the benefit of the leverage effect produced by the Structural Funds in order to implement projects of structural importance and to consolidate the progress they have made in their development.
I therefore support the Commission’s proposal, because it offers a fair balance between focusing the funds on the poorest regions – and therefore on the new Member States – and giving attention to the poorer regions of the old, wealthier Member States. To disturb this balance would not only be dangerous for European cohesion, but it could also heighten the phenomenon of European citizens’ disaffection with the European project, because European regional policy is the most visible and best- known policy in our countries.
I therefore wish the Council a rapid and favourable conclusion to the negotiations on the financial perspectives in order to equip regional policy with an adequate budget and to assist the regions which still require help.
Mr President, cohesion is the key to the social construction in the Europe of the 25, and, as we all share responsibility for this, the new Member States and poorer regions should be able to count on our solidarity. The structural funds must allow the reconstruction in those new Member States to run as quickly and successfully as possible. Europe must display solidarity. We should not be caught up in self-interest, for that will not do the public in the 15 old Member States any good either, and, quite apart from aid from funds and structural funds, we should also provide access to our countries and ensure no regions are screened off.
I would now like to turn to the European Social Fund, in respect of which Mr Silva Peneda has done such an excellent job. The ESF’s review, as currently proposed, is important. Why? Funds are being set aside for the Lisbon objectives with a clear focus on the new countries, and this is something I wholeheartedly support. In fact, this morning in the Netherlands, I enquired about our expectations surrounding the ESF. The response that I received from the Netherlands will shock you: they were quite clear; they wanted nothing. That comment is in sharp contrast with the opinion of local councils and social organisations in my country, which are opposed to the social exclusion of anyone. It is therefore only fair that the ESF should provide for jobs and training for all those who are socially excluded, wherever the problems may occur.
In short, we should not use the funds, and particularly the ESF, to build new walls. The large city issue is universal. We must learn and innovate across Europe. There is added value, even for the 15 old Member States. Europe can play a stimulating role not only in directives, but also in this sense, because even the old 15 still have a thing or two to learn.
Mr President, the Structural Funds are an essential example of EU solidarity – solidarity between the richest and the poorest parts of the EU – and I am delighted to see that the Structural Funds have been refocused to concentrate on achieving the Lisbon goals. There will be better strategic planning, and there will be increased simplification, which is what we are looking for.
In the Hatzidakis report, we are also asking the Member States to take their responsibilities seriously in terms of making sure that the money is spent properly, and we are demanding that the Finance Minister in each Member State signs off the accounts on an annual basis. We want to see an end to the blame game, blaming the Commission for the failures within the Member States. In Wales, we have enjoyed generous support from the EU Structural Funds, and I would like to see that support continue for West Wales and the Valleys. If the Council gets its skates on, we may sort out the budget before December and we may see a situation where we receive the maximum amount of funding.
Being poor is not a badge of pride, but, on this occasion, it would be a window of opportunity to help our poorest communities. I am also pleased to see that there is a reference now to inactivity in helping people who are inactive in the workplace.
Mr President, I have risen to speak in this debate, which relates to the Council regulations on the Structural Funds and the Cohesion Fund, as a representative of a new Member State, Poland. I would therefore like to start by saying how delighted I am at the fact that the work on these regulations has continued, even though the Council has failed to reach an agreement on the new Financial Perspective for the years 2007-2013. The fact that these regulations are being prepared a long way in advance of the period during which they will apply will enable the Member States, and in particular the new Member States, to make appropriate preparations in terms of public authority structures, the various types of institutions, beneficiaries of the projects and national legislation.
In view of the limited time available, I would merely like to highlight two issues that are particularly important for the new Member States. The first is the problem of VAT, or more specifically the problem of classing this tax as an eligible project cost. If such a decision were taken, this would have particular significance for public beneficiaries of projects, which do not pay VAT. In Poland, for example, this would affect the majority of projects, and in such instances VAT would increase the costs of implementing these projects by more than one fifth. This, in turn, would lead to a reduction in the number of projects submitted, as well as frequent financial problems for beneficiaries.
Mr Hatzidakis has agreed in his report to such a solution with regard to VAT and the Cohesion Fund. A group of Members has proposed that a similar solution also be adopted with regard to the European Regional Development Fund, as there is no logical reason why different solutions should be adopted for different funds.
A second important proposal that has been submitted by a group of Members is that the n+2 rule should not apply to projects implemented under the Cohesion Fund. This would allow greater flexibility with regard to this Fund, as well as making it easier to implement large infrastructure projects, especially in the new Member States. Adopting such a solution would also be in accordance with the provisions relating to this matter in the Böge report on the new Financial Perspective for 2007-2013.
Finally, I very much hope that a majority of Members of this House will ultimately vote in favour of these two important proposals.
Mr President, Europe needs a regional policy characterised by solidarity. We have very big differences between regions in the EU, especially between new and old Member States. That is unacceptable on a continent where importance is attached to welfare. We cannot, however, rely on the internal economic market alone being able to bridge the gulfs, and that is why we need the Structural Funds. The new regions should therefore be allocated a larger proportion of the Structural Funds, and the richer countries must have their own regional equalisation policies. At the same time, the EU countries must also, however, emphasise that growth and research provide scope for regional development.
The European Parliament is now submitting a proposal that makes sense in financial terms too. We also emphasise how important it is for environmental work to be given priority within the Structural Funds.
Finally, I wish to emphasise that, according to the Commission and the European Parliament, there are regions with permanent geographical disadvantages, including sparsely populated and mountainous regions, which also need to be compensated via the Structural Funds, because the geographical conditions do not change over time. I assume that the European Council will take account of this too in the future financial perspective.
This is the first time that urban public transport has figured in the regulations on the Cohesion Funds as an objective to be supported. On the part of the Committee on Transport, we welcome and support this. It is important to make the proposal more precise, however. In the case of urban fixed-rail public transport systems, in addition to the track we need to include the vehicles or, to use the technical terminology, as in my proposed amendment, the so-called rolling stock. After all, without it the giant would only have one arm. Likewise, the routes used for bus transport, in other words the roads that carry the bulk of transport by bus, must be included and listed here. So, what is it we are saying? We are saying that it is vital to develop route infrastructure and vehicles together in order to achieve results; the two are inseparable.
We are striving to reduce congestion by making public transport in our cities as attractive as possible. Well then, for European cities – which are eligible to receive cohesion support – the proposal that I am asking Parliament to support will mean a genuine improvement and a rise in standards. The Committee on Transport also proposes extending the objectives of the Cohesion Fund to include motorway-type sections of access roads linking larger regional towns into the trans-European network. In some regions, the towns have a crucial role and are a major wellspring of cohesion. Appropriate infrastructure connections could significantly increase the existing competitive potential of these towns and thereby also enhance cooperation. I ask Parliament to give resounding support to this proposal, too.
– Given that I shall speak about the European Fisheries Fund, I should first like to praise the Committee on Fisheries’ work on this draft. I should also like to take this opportunity to congratulate my colleague Mr Casa on his good work on what is set to be one of the most important issues to be addressed in this legislature. I believe that it is essential for the European Fisheries Fund to be the major instrument in squaring the objective of conserving the biological resources of the sea with fishing possibilities. Against this backdrop, the money earmarked for this purpose must be consistent with the actual needs of the fisheries sector, which is integrated into an enlarged Europe with new challenges ahead.
Given the fact that the financial envelope for the 2007-2013 period is virtually the same as the one in the Community framework still in force and that Europe has enlarged from 15 to 27, it strikes me as both logical and necessary that the overall financial allocation for this Fund should be increased. The indicative fund level, as just mentioned, is no higher than of 0.5% of the Community budget, expressed as an annual average. As well as the financial aspect, I feel that the intervention strategy proposed by the Commission should also be changed. I refer, for example, to the restrictions as regards the objectives and general intervention rules for the fund that the Commission is seeking to place on businesses. It will be impossible to ask our businesses for competitiveness and environment protection technology if we only support micro and small enterprises.
I now turn to the issue of modernising fishing vessels. I feel that the Commission must rethink its positions on replacing Community fleet vessels. Banning them strikes me as wrong in terms of economic, biological, safety and operational capability considerations.
Lastly, I should also like to point out that the outermost regions must continue to enjoy the protection of the common fisheries policy. Accordingly, I feel that the derogations currently applying to the outermost regions, as enshrined in the Financial Instrument for Fisheries Guidance (FIFG), must remain in the new text of the European Fisheries Fund. Additionally, I wish to stress the importance of the idea of strengthening some of the measures contained therein.
Mr President, I too would like to begin by congratulating the rapporteur on his work of synthesis, which has been demonstrated by the compromise amendments supported by all of the political groups.
From the text approved by the Committee on Fisheries, Commissioner, I would like you to take account of certain very positive issues and to take good account of them, because they reflect the reality of this sector — which some of us know well since we see it on a daily basis — for example, that Member States can present national plans throughout the period of programming or that the article relating to equal opportunities between men and women be strengthened and this view of gender equality integrated into fisheries activities, and, with regard to aquaculture, the extension of aid to medium-sized businesses, not just micro and small businesses, and that the improvement in the working conditions and safety of workers in the sector can be funded.
Also important is the consensus reached on eligibility criteria, the low level of employment and fisheries activity in decline, which make it logical that the reference to municipalities of less than 100 000 inhabitants be removed.
Two more controversial points, the renovation and modernisation of vessels and engines and mixed companies as an alternative to scrapping, have been saved in a positive manner, as a result of a good willingness to negotiate.
My group is in favour of the fleet being able to continue with the process of renovation and modernisation, provided that it does not mean an increase in capacity. We have the obligation to keep fisheries activity alive and well in the European Union, guaranteeing decent salaries and conditions for workers in the sector and preserving resources, but we also have the obligation, Commissioner, to save lives at sea.
My region, Galicia, knows a lot about this, since over the last two years many of its people have been lost at sea as a result of construction problems, structural problems involving vessels. We cannot allow this to carry on and we must continue to support the renovation of the fleet.
Mr President, I should like to make two specific and brief comments in the two minutes that are allocated to me. I should like to start by saying something about the ‘Objective 2’ regions, which should not be left out in the cold. It is undoubtedly a good thing that the limited resources be mainly deployed in the area of the Lisbon objectives and that innovation policy be central to this. Although that is, of course, to be welcomed, there is hardly any room, if any at all, for the so-called traditional projects which are, in fact, just as important to the local economy and employment. Hence this appeal for a really decentralised policy, because it is invariably the regional policy makers who really know what measures are needed to boost the local economy with the future in mind. Regional competitiveness and regional employment, for those are the issues at stake, currently account for some 17% of the resources of the structural funds. Surely it cannot be the intention, Commissioner, and I would also say to the Council – not currently present – that the budgets in this area need to be reduced in absolute terms, simply because the current ‘Objective 2’ regions then have to suddenly pay the price for a lack of European solidarity
Secondly, as Mr van Nistelrooij and Mr Berend have already said, it is crucial that cofinancing from the private sector should remain an option. Hence our express request to retain the purport of Amendment 52.
Finally, we unreservedly support Amendments 124 and 126 about VAT. As has been said repeatedly on this platform, if the non-recoverable VAT is abolished as a cost qualifying for subsidy, this would mean a heavy blow to very many projects, for example in education. I am sure the Commissioner will agree with me that we should avoid this at all costs.
– I should like to join in the congratulations for Mr Casa on his outstanding work. I also wish to commend the Commission, and the Commissioners attending this House today, on its positive proposal. Yet I must also mention what, to my mind, are the major omissions in your proposal, namely the Natura 2000 network and its presence on the oceans, and the undertakings made by the Commission as regards the Convention for the protection of the marine environment of the North-East Atlantic (OSPAR Convention). These are international commitments that should lead to compulsory expenditure on the Commission’s part. Unfortunately, whilst the Commission’s proposal is a good one on many levels, there is a glaring gap in this area. I should like to call on the Commission and the Council to plug that gap as soon as possible and to make their final decision on the matter.
Mr President, of all the instruments with which European employment policy is implemented, the European Social Fund is the most important; for the period between 2000 and 2006, it made available EUR 80 billion for measures to combat unemployment and for education and training, with EUR 12 billion going to Germany alone. Between 2007 and 2013, priority is to be given to helping workers and businesses to adapt and to prolonging working lives. Following the last European Council, it is to be hoped that the British will come up with one initiative or another as regards how this is to be funded.
Glad though I am that the social partners are to be involved in devising and implementing projects, and that we are, together, endeavouring to improve the exchange of best practices, I do repudiate the Commission’s ideas about separate ESF projects for convergence on the one hand and regional competitiveness on the other. Mr Silva Peneda was right to point out that this would produce the novelty of a Europe with multi-speed support. Having measures that benefit only the new Member States and do the old ones no good at all will not work, for what we need is solidarity. It is not acceptable that the Commission is in favour of ESF funds being used only if the public purse pays its share as well. The consequence of this would be that many projects would go under for lack of money.
A third point I would like to make is that no reference whatever is made to the possibility of the ESF helping to run courses open to craft industry trainees from various firms. In my own country, Germany, these are run in the craft industry associations’ training facilities, and with a great deal of success. They pass on new, up-to-date, and important business knowledge. For this reason, the Group of the European People’s Party (Christian Democrats) and European Democrats calls for these measures, from which trainees and apprentices benefit, and which help small and medium-sized enterprises financially, to be continued. I ask all those who are in earnest about support for SMEs – which are, after all, the backbone of the European economy – to make good use of this opportunity and vote in favour of this amendment.
Mr President, Commissioner, I would like to make the general comment that structural policy is one area of Community policy of which people in Europe are very much aware, and of which they generally take a favourable view; in this, it resembles the agricultural policy, being also a policy that promotes the interests of rural areas. Although financial instruments and the rules under which they operate still vary, our long-term objective must be to have a policy that applies to the EU as a whole. We all have to consider how, in future, we may foster closer cooperation between the various funds and policy areas and thereby arrive at a generally coherent policy.
More specifically, there are a number of points to which I would like to draw your attention. One of them is to be found in paragraph 47 of the Hatzidakis report: the difference in the levels of support given to regions on either side of the new internal borders must not be allowed to exceed 20%, or else competition will be distorted. Another is the simplification of administration: if the administrative authorities are not to face excessive obstacles in their day-to-day handling of the programmes, the Commission must demonstrate a high degree of flexibility, particularly when programmes are altered or adjusted. Particular attention needs to be paid to mountain and hill areas, which perform many functions that are vital to the overall viability of the EU and of its rural areas. Few, if any, of these additional tasks are being performed to their fullest extent, and so the Community needs to intervene in this area if we are to have an overarching structural policy. I would add that, in future, for the sake of policy coherence, competition policy, which imposes limits on aid, will need to be brought much more into line with structural policy than hitherto.
Mr President, I should like to congratulate the rapporteurs on their reports and for the great deal of work they put into preparing them.
The future reform of structural funding will bring about many changes to regions within the original 15 Member States. That causes concern in many regions, such as my own region in Northern Ireland which has received excellent support over many years. A great deal has been achieved as a result of that.
I believe that the greatest problem for the European Union – and perhaps it should reflect upon the two ‘no’ votes in France and the Netherlands – is that we try to make the one suit fit everyone, from one end of the Union to the other. It does not work that way; we cannot make that happen; that is one of the great misunderstandings. While we understand the needs and requirements of many in the ten new Member States, it is of little comfort to those who will lose out substantially.
Northern Ireland, where I come from, is a much better place than it was ten years ago. It is not perfect by any means, and I would not claim otherwise, but we have, to some degree, an imperfect peace, which we did not have at that time. However, in the last 30 years we have suffered the scourge of terrorism, when our towns, cities and villages were bombed to pieces. Many people lost their lives, but the will and resilience of the people saw us through those dark and terrible days. The rebuilding had to be paid for, however, so instead of gradual investment in infrastructure and the development of our road, rail and other connections to the rest of the United Kingdom and Europe, instead of upgrading our infrastructure, all the finance went into rebuilding the bombed-out areas.
That has left us with a serious legacy of decay and decline with out-of-date structures and over-capacity in our water and sewage works. We have not built a single kilometre of motorway in that time. The west and the north-west of my province are crying out for infrastructural developments that will provide links within the province and encourage industry to those areas. Our rail system has been improved in recent years but still requires further development in rolling stock. We have lost out. We will need further support.
Commissioner, you recently visited Northern Ireland and came to Belfast. It was a very short visit. I hope that we will be able to welcome you back in the near future, when you will be able to see and perhaps help us on our way through some of those difficulties.
. Mr President, I would like to say a few words and I thank you for this opportunity.
I would like to thank all of you for this inspiring debate. I have been listening carefully to your arguments and I am absolutely convinced that, as we continue our dialogue and cooperation through the consecutive stages of the legislative process, the Commission will be able to accommodate many of your concerns and that it will be to the benefit of our proposals. In that context the commitment of the Presidency to work in partnership for early results has indeed been encouraging.
I shall briefly make two comments on two issues to which I did not refer in my introductory remarks. On partnership, I want to say that the Commission fully agrees with all those of you who pleaded for reinforcement of the partnership in the process of implementing the funds. Yes, it is the principle of partnership that makes the governance of our policy so unique.
My second comment is on an issue quite dear to my heart and that is private capital participation in the financing of cohesion programmes. The Commission would certainly like to see Member States making use of public-private partnership in the implementation of the cohesion policy and I can tell you that the original proposal has been modified in order to allow Member States to define the co-financing rate at programme and not priority level.
I shall finish by emphasising what unites this House and the Commission, not what divides us. I am sure that the Commission and Parliament are both convinced that the Union’s cohesion policy, whilst focusing on the poorest and responding to their needs, must apply to every region of Europe. The solidarity expressed by this policy was vital for the harmonious development of the Union in the past and it should remain so in the future. I believe both Parliament and the Commission are convinced that a vibrant and adequately resourced cohesion policy can make an essential contribution to the modernisation of the Union’s economy by helping it to achieve the Lisbon goals and benefit from the globalisation of markets.
In conclusion, the construction and further development of this policy is our common task and the Commission has drawn strength at every step of the way from the support, both intellectual and political, of this Parliament. I commit myself to continuing the dialogue between our institutions within and beyond the formal procedures. Together I am sure we can make something which will be of lasting benefit to our citizens and help them improve the quality of their daily lives.
.   Mr President, ladies and gentlemen, I have listened very closely to your observations and comments, and I should like to thank the House once again for these valuable contributions. I am delighted that the Commission and Parliament have reached agreement on the basic issues, and we are very much behind the House’s efforts to ensure that equality between men and women, and equal opportunities in general, are taken into account in every sphere of the European Social Fund.
Cohesion policy must help to eliminate all forms of discrimination. In this respect, I would remind the House that the Structural Funds already play a key role in promoting the social inclusion of the Roma and other disadvantaged groups, and will play an even more prominent role in the future. Cohesion policy must also promote social inclusion, by means of our common objectives in the fight against exclusion. Parliament reiterated this point, which is in any case one that has the Commission’s backing.
I can tell you that the Commission is able to accept a total of 68 amendments. That leaves 31 amendments that it cannot accept, and the reasons for this are as follows. Firstly, the Commission attaches a great deal of importance to the future role that may be played by the social partners in implementing the work of the European Social Fund. This is why we have accepted Amendments 6, 46 and 54, and having accepted these amendments we cannot accept any amendments that run counter to them.
Our reservations concerning certain other amendments stem from a number of considerations. Some are horizontal provisions that come under the scope of other regulations, while some overlap with other provisions of either the draft regulation or the present regulation. Others are unworkable or do not come under the remit of the European Social Fund. Finally, some are at odds with the principles of healthy and effective financial management.
Honourable Members, I am delighted that the cooperation between the Commission and Parliament has been so fruitful. The intended outcome of this cooperation is a guarantee that the European Social Fund will continue to function effectively in the future, while adhering to the growth and employment objectives of the revised Lisbon Strategy.
The principles underlying the European Social Fund in the period from 2007 to 2013 will be cohesion, consolidation and simplification, and it will also be underpinned by a partnership extended to involve all key stakeholders. I am quite sure that a strategy viewed in these terms will be an effective tool in our efforts to boost employment in Europe, to promote social cohesion and equal opportunities and to eliminate all forms of discrimination and disadvantage.
. Mr President, honourable Members, given the limited time at my disposal I can only comment broadly on the spirit of the amendments tabled.
The Commission can agree to a number of amendments, which also reflect the progress that has been achieved in the Council. These include eligibility for replacement of engines for small-scale vessels under strict conditions so as to ensure that there is no increase in fishing capacity.
With respect to aid for young fishermen operating in small-scale fisheries and wishing to purchase a second-hand fishing vessel, proposals considered by the Council restrict such aid to the purchase of vessels below twelve metres not using towed gears. Your request to apply this possibility to all vessels requires further examination.
The scope of socio-economic measures has been extended to training and to compensation for fishermen working on board vessels whose activity has been stopped permanently.
The requirement whereby aid for temporary cessation of activities must be accompanied by a reduction of capacity is withdrawn and replaced by reinstating the current FIFG provisions setting the threshold of Community contribution to all types of temporary cessation.
We stated in Council that EFF-funded plans put forward following the adoption of emergency measures may also cover real-time closures for reasons of concentration of juveniles or of spawning.
It is proposed to extend EFF support to medium-sized enterprises operating in the aquaculture, processing and marketing sectors, while keeping small and micro-enterprises the priority.
Aquaculture is made more visible. Indeed, we have included aquaculture in the definition of the fisheries sector, and support for aquaculture is explicitly quoted as one of the objectives and missions of the EFF.
Support for inland fisheries, with the exclusion of vessel construction, and the starting-up and restructuring of producers' organisations are reinstated.
There are new funding possibilities to enhance and protect the environment in Natura 2000 areas concerned by fisheries activities.
In addition to other provisions on equal opportunities, we have added support for collective actions aimed at networking and the exchange of experience among organisations promoting equal opportunities between men and women.
The Commission cannot accept the following proposals that have been included in your report.
The construction or replacement of vessels, even with no increase of capacity. The Commission cannot accept a proposal that goes against our conservation policy. Such aid would contribute to maintaining the situation of fleet overcapacity. The Commission is not prepared to move on this point, which for us remains a fundamental pillar of sustainable fisheries.
The same applies to aid for the establishment of joint ventures. Such aid benefits mainly private vessel owners and would run counter to our commitments made within international organisations. However, there is agreement that studies on the feasibility of such joint enterprises could be funded.
Regarding the replacement of engines for all types of vessels, let me repeat that during the Council deliberations the Commission accepted a compromise whereby the replacement of engines would be allowed for small-scale vessels. I have listened to your views with regard to the extension of aid beyond the parameters already accepted by the Commission. Clearly, this must be further evaluated.
I am of the view that the installation of young fish farmers need not be financed in the same way as that of young fishermen, because aquaculture is not facing the same recruitment problems as the catching sector. I am willing to look into this further.
We have proposed the reinstatement of aid for inland fisheries. However the Commission cannot accept the request to extend aid for the construction of inland fishing vessels, because precaution is also required in inland fishing, where some stocks are reported to be in a bad situation, and given the limits of scientific knowledge in this area. We nevertheless envisage that vessels operating in inland fishing should enjoy the same treatment as vessels operating in marine fishing.
Finally, we have also carefully examined your amendments concerning the 'horizontal issues' with regard to the management, monitoring and control systems. As you are no doubt aware, these provisions are very much inspired by the proposals for a Regulation on Structural Funds. For the sake of coherence among Community instruments, we shall await sufficient progress to be made in the negotiations on these proposals.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The Commission is in a position to accept the following Amendments: 4, 8 (2nd part, as from ‘and the creation of…’), 10, 12, 13, 27 (1st part, up to ‘gap between regions’), 60, 65, 73, 74, 80 (1st part: ‘the development of…project development’), 102 (Article 14.1.2 ‘functionally’) and 108.
The Commission cannot accept Amendments 1, 2, 3, 5, 6, 7, 8 (1st part: ‘the cultural …diversification of’), 9, 11, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27 (2nd part, after ‘gap between regions’), 28, 29, 30, 31, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64, 66, 67, 69, 70, 71, 72, 75, 76, 77, 78, 79, 80 (2nd part: ‘Articles 8…11’), 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 103, 104, 105, 106, 107, 109, 110, 111, 112, 113, 114, 115, 116, 117 (2nd part: ‘implementing …water policy’) 118, 119, 120, 121, 122, 123, 124, 125 and 126.
The Commission is able to accept the following amendments on condition that they are reworded:
The Commission is able to accept Amendments 32 and 117 on condition that they are reworded. In the case of the first part, ‘management …water supplies’the Commission is open to accepting investments linked to the supply of water, as well as those related to its management and quality, without for all that funding the operating expenses and salaries in respect of water management. In the case of the last part, ‘promotion …NATURA 2000’, the Commission is able to accept the funding of investments related to Natura 2000, but not that of operating and operational expenses.
The Commission is able to accept Amendment 68 on condition that it is reworded: ‘by supporting urban and rural development and relationships’.
- Concerning the Commission’s proposal to establish a European Grouping for Territorial Co-operation I am glad to tell you that the Commission is in a position to accept most of the Parliament’s Amendments.
- The Commission can fully accept the following 17 Amendments : 1 - 7, 12, 14 - 16, 23, 25 - 27, 32 and 35.
- Another 17 Amendments are acceptable in principle/substance, but subject to rewording (Amendments no 8, 9, 13, 17, 20 - 22, 24, 28 - 31, 33, 34, 38, 39 and 41).
- A group of 2 Amendments is only partially acceptable (Amendments no 36 and 37).
- Finally there is a small group of 6 Amendments not acceptable to the Commission (Amendments no 10, 18, 40 and 42 - 44). The last three amendments were tabled for the plenary session. However, their content was already covered by amendments accepted before.
- Two Amendments (11 and 19) only concern an error in one linguistic version.
The next item is the report (A6-0175/2005) by Mrs Bozkurt, on behalf of the Committee on Women’s Rights and Gender Equality, on the role of women in Turkey in social, economic and political life (2004/2215(INI)).
.  Mr President, Commissioner, ladies and gentlemen, there was a woman in rural Turkey who was about to be married off against her will, and women’s rights organisations told her that new legislation in Turkey meant that she could go to court to have her marriage declared null and void. When she told her parents that she intended to do exactly that, they realised that there was no point whatsoever in marrying her off and so the wedding was cancelled. This is just one example of the way in which Turkey is in the process of improving the position of women.
Turkey’s new legislation comes in for praise in the report on the role of women in political, economic and social life in Turkey by the Committee on Women’s Rights and Gender Equality. In the area of women’s rights, Turkey has made many improvements in relation to the new constitution, labour law and new criminal law. These things exist on paper, and they must now be put into practice. Although Turkey has made a start on this, it must persevere. Respect for women’s rights is an absolute condition for EU membership. The report urges the Commission to put women’s rights high on the agenda in discussions with Turkey.
Yesterday, Commissioner Rehn explained to this House the shape that negotiations with Turkey will take. I am pleased that he added that women’s rights will be a key priority and that they will be a core issue in the annual progress report on Turkey. In addition, the Turkish Government has indicated that it is taking the report very seriously indeed. For example, in response to earlier discussions in Turkey about this report, it has already been decided to set up a women’s rights committee in the Turkish parliament, and the government has already committed to building more relief centres for female victims of violence.
A large majority of Turkish women’s rights organisations support the findings in my report. In this House too, the report met with wide support during the vote in the Committee on Women’s Rights and Gender Equality. I am indebted to all those who have worked on this report. In particular, I would like to thank the Group of the European People’s Party (Christian Democrats) and European Democrats for the excellent cooperation in the Committee on Women’s Rights and Gender Equality.
Needless to say, wide support for the report does not mean that we see eye to eye on everything. I would like to single out a few aspects which could be significant for tomorrow’s vote. In Turkey, women participate in politics only to a very limited extent, and one possible solution that the report proposes to this is a system of quotas that can help involve more women in politics in the short term. The quotas are suggested as a possible solution to a problem but are not compulsory, since the European Union cannot, of course, demand of Turkey something that is not yet generally accepted in its own Member States.
I join with the women’s organisations in Turkey in asking for your support in this area. The amendment on this subject tabled by the Liberals is one with which I can identify, provided that the Turkish Government is called to account in terms of its responsibility. I would ask you to support the oral amendment that I will be presenting in the plenary the day after tomorrow and with which the Liberals can apparently agree.
Then there is the issue of the headscarf. In Turkey, the strict division between church and state means that the wearing of religious clothing at universities or in government offices is prohibited. If women refuse to remove their headscarves, they cannot attend university, nor can they work in the civil service. In my report, I have repeated the Eurlings report’s appeal to the Turkish Government that it be ensured that all girls and women, irrespective of their backgrounds, can enjoy their right to education. I endorse the amendment tabled by Mr Szymánski of the Union for Europe of the Nations Group, which makes an indirect appeal for the ban on wearing the headscarf to be lifted. I do so, not because I am unaware of the negative implications this ban may have, but because Europe itself has no agreed policy on wearing headscarves. We can hardly ask Turkey to do something which we have not figured out for ourselves. In addition, the European Court of Human Rights recently decided that Turkey, with this ban, is not flouting women’s rights; each country is entitled to adopt its own policy on religious symbols. Turkey should therefore find a sensible solution of its own to the issue surrounding the headscarf. I would gladly help find that solution, provided that, for example, the problem can first be discussed at great length in the EU-Turkey Joint Parliamentary Committee. This topic must be debated both in Turkey and in Europe. It goes without saying that we as Parliament cannot solve this problem ourselves, but we can make a contribution to the discussion.
Finally, I should like to urge everyone to vote for this report, understandably, because it is my own report, but I have made particular efforts to bring about good cooperation with other parties in respect of this report because it is important, I think, that Turkey sees that the appeal to work hard on women’s rights comes from the whole of the European Parliament. I would thank you in advance for your help and for your attention and look forward to your contributions during this debate.
. Mr President, ladies and gentlemen, I was here two and a half hours ago, and it is annoying that once again there is a quite unreasonable delay before we can start this debate, especially as it is such an important issue. I have to say, it is no wonder that European competitiveness is on such shaky ground, when people cannot keep to such a simple rule as a timetable. I hope that the Bureau might reflect on this and also do something about it for the future.
I welcome this opportunity to discuss women’s rights in Turkey on the basis of Mrs Bozkurt’s excellent report at a particularly important moment in EU-Turkey relations.
Last week, the Commission submitted the negotiating framework for Turkey to the Member States and it is the most rigorous framework ever presented by the Commission. It states that the Union expects Turkey to sustain the process of reform and ensure its determined implementation to respect fully the rule of law and human rights in all walks of life and in all corners of the country.
I have said that in the negotiations with Turkey the journey is at least as important as the destination, but to have a meaningful journey you need a destination and it is precisely the prospect of EU accession that provides Turkey with such an aim and gives the European Union credible leverage to influence issues such as women’s rights in Turkey.
Let us be frank. No other perspective would give Turkey the same incentive to adopt and implement European values on gender equality as the prospect of its becoming a member of the Union. This is the secret of the success of our enlargement policy and let us not forget this secret.
I would like to congratulate the rapporteur on her report. It is a well-researched and comprehensive report that addresses many of the issues identified by the Commission in its regular reports. The report’s recommendations should be taken on board by all relevant parties. I welcome in particular the report’s focus on promoting women’s participation in the workforce, increasing the representation of women in decision-making positions and combating domestic violence against women, and especially the need for more shelters for the victims of violence.
I share the rapporteur’s appreciation of the Turkish Government’s efforts to introduce constitutional and legislative reforms, for instance the penal code, which addresses the situation of women and promotes gender equality. The new penal code has been criticised in some respects, but overall it represents a clearly positive development that modernises the criminal system, as it includes many improvements for women.
I shall give you some very concrete examples. The penal code implies and leads to the criminalisation of marital rape, the abolition of discrimination against non-virgin and unmarried women, the criminalisation of sexual harassment in the workplace, the abolition of the patriarchal concept of the head of family, and equal rights to children born out of wedlock. All this is included in the new penal code. Now it is a matter of implementation, implementation, implementation.
Finally, I would like to underline that women’s rights will be a main priority for the Commission in the process of accession negotiations with Turkey and we shall assess the state of women’s rights in depth in our next regular report, which the Commission will adopt on 9 November this year.
.  Mr President, ladies and gentlemen, last week I read in a major German monthly magazine a marvellous report on three Turkish businesswomen. Reading the report we are considering today, one can appreciate how great the gender gap in Turkey is.
Our main concern is to help human rights, specifically, in this instance, the rights of women, to gain acceptance. Violence against women, including domestic violence, the so-called honour killings, forced marriage, the high incidence of illiteracy among women – all these things are alarming. Many hundreds of thousands of girls are not allowed to go to school, either because their parents are backward or because the facilities are absent. Kurdish women are particularly affected by these things. As the Commissioner said, laws get passed, but we have yet to see them put into effect. I very much hope that the Commission will insist on that being done.
Honour killings and forced marriages, though, are problems that particularly affect Turkish women who have come to live among us, and, hence affect our society too. The political parties should also take appropriate action to address the under-representation of Turkish women in legislatures, but forcing Turkey to adopt quotas and a ‘zipper’ system of placement on the election lists is, to put it mildly, humbug if we do not first try to do that sort of thing in our own countries.
I hope that the resolution that will be adopted with support from all of us will help women’s associations in Turkey to tell it like it is to their political representatives in that country. The changes are needed, for these breaches of the law are infringements of human rights, and – quite apart from any desire for membership of the European Union – the need for them to be outlawed ought to be self-evident. I hope that this will also, slowly but surely, dawn on politicians in Turkey.
.  Mr President, Commissioner, ladies and gentlemen, I would like to extend to the rapporteur the congratulations of the Socialist Group on her report, which is timely and very sound, and we have had innumerable discussions both with the women’s committee in Turkey and in this House. We have had talks with the NGOs and with the political class and the social partners. All these have resulted in a wide-ranging debate in the Committee on Women’s Rights and Gender Equality and a report supported by almost all the groups.
It is very clear from the report that much has been done in Turkey towards complying with the European Union’s . The new penal code entered into force on 1 June. It must now, of course, be put into effect, and there must be no let-up in the pressure for it to be so, but Turkey must also be given the time in which to do this. From now on, marital rape will be punishable, and honour crimes are now stigmatised as the thoroughly dishonourable and criminal acts that they actually are.
It is now for Turkey to take the next step and appoint women to political office. A 4% quota for women in the Turkish parliament is not feasible; a 1% quota in municipal council chambers is minimal to the point of insignificance. This is where Turkish women need our help, and, with the aim of getting this House to send a clear message, the women’s organisations have sent us an urgent appeal, begging us to support them with quotas and with best practice, but above all to put it in a resolution. That, I think, is what we should do. We should also, again and again, denounce violence against women and put it on the agenda. Negotiations are due to commence on 3 October, and this report will have an important contribution to make to them.
. Mr President, ladies and gentlemen, we are quick to advise countries outside the Union on issues where we ourselves still might have much to do. This report on women’s rights in Turkey points out that women constitute only 4.4% of the Turkish parliament. The issue must be raised and the objective should be a change for the better. We cannot, however, propose a mandatory quota system to try to increase women’s participation in Turkish politics without also calling on our own Member States to change their legislation in exactly the same way. We cannot demand of Turkey more than what we ourselves are prepared to do. Accordingly, the Group of the Alliance of Liberals and Democrats for Europe tabled Amendment 3.
I would like to appeal to our Turkish associates. Encourage women to participate more in politics; be bolder than the heads of many of the current Member States of the Union! For example, the proportion of women in the national parliament in France is approximately 12%, and in Italy it is smaller still. I have not heard the heads of either of these countries or the European Union express concern about the situation and the restricted participation of women in these countries. It would be enough if action were taken there. We should not conceal our own problems and point an accusing finger just at Turkey. We should address the problem of low numbers of women in political life both in Turkey and the Union, and, indeed, in the selections the Union itself makes.
Finally, I wish to thank the rapporteur, who has done some excellent work. At the same time I also wish to thank Commissioner Rehn, who has, to his credit, raised the issue of women’s rights in these membership negotiations.
.  Mr President, I too, speaking on behalf of the Group of the Greens/European Free Alliance, would like to warmly thank the rapporteur for this report. I hope that, tomorrow, a clear message will be sent out, and not just from this House. I would like to see the Commission giving a more prominent place to equality policy, which has, I think, been somewhat in the shadows until now.
We have to make it abundantly clear that we will not be content with progress that exists only on paper, but demand that women’s rights be put into practice.
I am glad that we have laid down a quota. We should go further and actually consider demanding the same thing in the European Union. It really does testify to our political bankruptcy that women make up only 4% of the members of our national legislatures and 1% of our local councils. There is an urgent need for action to address this, and nothing short of quotas will do the job.
In view of the fact that it was as long ago as 8 March that this House adopted a resolution making explicit our opposition to forced marriage, I again ask your support for our amendment on the immediate registration of the newborn, which would prevent the legitimation of forced marriage through underage girls being declared to be adult.
.  Mr President, we in the Confederal Group of the European United Left/Nordic Green Left endorse Mrs Bozkurt’s report and will also be voting in favour of it tomorrow. The report makes it clear that there is still much to be done, in society and in the economic and political spheres, despite the improvements in the position of women in Turkey, as exemplified by such things as the legislation on honour killings and marital rape. We, the GUE/NGL Group, see it as important that a political solution be found to the situation in South-Eastern Turkey and that the disadvantaged position of the Kurdish regions become a thing of the past. It matters to us that women in backward rural areas should have more opportunities to work and be educated, and that projects to this end be supported. That is why one of my contributions to the report is the clause calling on the Turkish Government to cooperate with mayors in these regions in drawing up and promoting targeted programmes on equal opportunities and rights for the women who live there. An improvement in the position of women in Turkey will represent a great step forward for negotiations on that country’s accession.
. – Mr President, I am speaking as the author of the book entitled 'Women Today', a book which has become a bestseller in my country, and I address my honourable female friends. If they love the women of Turkey and feel real solidarity with women, they should not vote for the report.
What are the real circumstances? They are described in an article which was published a few months ago: a 14-year-old girl was raped by her uncle, she told her family, a family council was held and they killed the girl. The murderers are free. That is the reality. That is the situation.
We cannot write reports from Brussels. We can write reports if we go to Diyarbakir and see how women live. In mediaeval circumstances. Prejudice is rampant against women. The education system in Turkey cultivates it. The patriarchal structure of the family orders the raping and beating of women.
If we want, at last, to show respect for women anywhere in the world, we cannot vote for this report. Mr Erdogan, the prime minister of Turkey, has put women in Turkey back ten years. From where they had a woman prime minister, today the prime minister's wife goes round in a veil. That is the retrogression of women in Turkey.
Mr President, ladies and gentlemen, polygamy, forced marriages, illiteracy, honour killings, domestic violence, discrimination in politics, and more of the same besides: this report on the role of women in Turkey is, in terms of content, reasonably exhaustive and well-founded, but anyone who follows the political situation in Turkey from close range will have long been aware that the candidate Member State, the so-called ‘secular model state Turkey’ to use Mr Michel’s words, ‘is in a very bad way indeed in terms of human rights’, particularly in terms of women’s rights in an Islamic society.
It is, however, helpful that the rapporteur, a few months before the official start of the accession negotiations, makes us revisit some of the facts. For those who learnt nothing from the way in which the Turkish police beat up peaceful female protesters, this report comes at exactly the right time. In fact, if reports were to be presented here on the role of religious minorities, the occupation in Cyprus, the rights of Armenians, and the restriction of freedom of expression of opinion and of assembly in Turkey, then these would not be received with many accolades either. At least once a week, independent sources report grave shortcomings in the area of what we, so ceremoniously, call ‘fundamental rights’. The situation in Turkey has not improved in any area whatsoever and incidentally, this whole report is in flat contradiction to the optimistic noises we heard last year from Commissioner Verheugen and Mr Prodi when the Commission, completely at odds with the truth, led us to believe that there are only minimal human rights problems left in Turkey, only to give Turkey the green light.
In conclusion, the question is, of course, whether we will have the political courage to draw the only obvious conclusion, which is to Ankara, frankly, that Turkish society is too different in terms of values from our own to admit Turkey to the European Union by the date envisaged, for that is the only sensible lesson we can draw from this report.
It is not just in Turkey that the situation of women is a yardstick of democratic development. Turkey has made huge progress in this regard, and this still holds true even though we know there are legal loopholes. No one questions the fact that the constitutional amendments and the new criminal code are a great step forward, not only in terms of women’s rights, but also in terms of universal human rights. Practice, however, shows that application of the law in implementing these rights is slow and inconsistent. The problem is not just that it is more difficult to change traditions and customs than it is to change the law. The report encourages the Turkish Government to be more consistent in its efforts to change the situation.
It is good that the constitution assigns responsibility for creating equal opportunities to the government’s jurisdiction, but no underlying strategy is apparent regarding how the government intends to achieve this goal. It is good that men can legally only have monogamous marital relations, but in practice the Imams still perform the marriage ceremony for second and third wives too. It is good that around 40% of university teachers are women, but this does not alter the fact that nearly a quarter of women are illiterate. Wherever the government is committed, the results are visible. In recent weeks, as part of a government campaign, more than twenty thousand previously unregistered children were officially registered in the course of just one day. The aim of the report that has been presented, together with the proposed amendments, is to ensure that the progress made in practice helps to close the often enormous gap between the and the human rights situation.
Mr President, it has certainly been a long and difficult job to collect all the relevant information and data in order to compile such a detailed report concerning the situation of Turkish women in real terms. We have been considering countless problems, many of which are encountered in all spheres of life in Turkey in the areas of women’s rights and gender equality. Although Turkey has started to meet the challenges on a legal basis, the real transposition of principles into everyday life still lies ahead. Turkey, which has been applying for EU membership and regards itself as a potential candidate, should respect fundamental human rights and the in the fields of human rights and gender equality.
The Turkish Government has proved its strong commitment to European principles and values by creating a new Penalty Law to protect women’s rights. I offer my congratulations. It should be recalled that we have proposed designating 2006 as the European year of action to combat violence against women. Turkey should join in with this, both in principle and in real terms through concrete and visible action by taking steps not only against violence but also towards implementing gender equality in other areas.
A strong political will for implementing gender-equality policies is not the sole means of gaining success. It should be obtained by overcoming many other obstacles, such as traditions, patriarchal social structures, religious aspects, habits, educational, employment and family values, standards and stereotypes all of which hinder progress. This is a big challenge, since these structures have been built up over centuries and it is not easy to implement reforms all at once, but if Turkey intends to approach and join Europe, it should respect European values as well.
We strongly believe that the Turkish Government will be embarking upon taking steps towards implementing our recommendations. It is in our common interest to monitor the progress made in order to get a real picture of the situation.
Mr President, I too would like to thank Mrs Bozkurt most warmly for the excellent report that she has produced. The topic of equal rights for women in Turkey is one that I regard as not merely an issue in relation to Turkey’s aspiration to membership of the European Union, but as at the very heart of it.
The educationalist and educational social worker in me would not wish to omit something positive: when the Turkish daily paper starts to run a campaign under the slogan of ‘send me to school, Daddy!’, then that is a cause with which we can ally ourselves. This has to be seen in the context of the planned accession to the EU; the same can be said, for example of the Turkish media group Dogan taking a stand against violence within families, and, its doing so is another thing we can welcome.
I believe that Turkey must also, over the coming years, come to a new consensus within its own society on the headscarf issue. It cannot be right for mothers wanting to attend their children’s celebrations to be barred from the university campus in the city of Erzurum in Eastern Turkey for wearing the headscarf. I advocate a forthright ‘no’ to the wearing of the headscarf being enforced, but I also want to say ‘no’ to the warped secularism that bans mothers from visiting their children at school.
Mr President, the report we are debating today tells us that Turkey is not ready to join the European Union and participate in a system of values of Christian origin, and that it does not wish to be ready. I propose that accession negotiations with the country, which are due to start in three months’ time, should not be opened, if only because women’s rights are not respected in Turkey. This is only one of many reasons, the most important of which are cultural differences.
I propose that negotiations should be opened when Turkey becomes similar to Europe, which is likely to be never. We do not have the right to demand of Turkey that it abandons its own civilisation and its own system of values, as well as its own religion, since religion is at the root of every civilisation.
Are women in Turkey really subject to discrimination? Are they discriminated against more today than in the past? Perhaps Turkey simply has different standards and cultural models that cannot be translated into the European model of behaviour. It may even be the case that the increase in violence against women is an expression of the fear and aversion of traditional Turkish society towards European integration.
The Turkish people will not be able to respect us Europeans, who have been brought up in a different spirit and within a different value system, if they cannot respect their own women and national minorities.
– Mr President, one of the most basic issues by which Turkey's progress towards Europe will be judged over coming years is improvements in protection for human rights. Within this framework, improvements in the position of women in all sectors in Turkey is of vital importance, especially bearing in mind that gender equality and respect for human rights and, above all, women's rights, are today part of the . The European Union must stand by Turkey in its efforts to adjust.
However, certain issues must be noted, as highlighted by Mrs Bozkurt in her report:
Firstly, that the government department responsible for women's rights must develop an integrated policy with adequate financing.
The important problem of violence against women, either in the form of crimes of honour or in the form of domestic violence, must be abolished and protected by any government policy. The participation of women in political life in Turkey is minimal. It must be improved by strengthening quotas or greater active participation by women both in democratic parties and in government itself.
To close, I should like to express my support for Mrs Bozkurt's report, in which she really has tried to formulate feasible and material proposals to help the pre-accession process of this country towards the European Union.
. Mr President, I thank the Members for their comments, which included some very important messages that will have to be taken into account. I will just respond to two or three points made by most of the speakers.
Firstly, as the rapporteur, Mrs Pack and many others said, implementation is indeed at the heart of the matter, as is a change of mentality. The legislative changes are important and their implementation essential, but changes in mentality and mindset are at least as important. We therefore support, and will reinforce our support for, awareness-building measures to strive for a change in mentality and mindset regarding the practical application of women’s rights and the attitude of the security forces, for instance, in terms of human rights in general.
That is also the objective of the civil society dialogue that we launched last week, which will accompany the negotiations and move forward in parallel with the negotiations proper. We aim to create long-term partnerships, for instance between women’s organisations in the European Union and Turkey, in order to increase mutual understanding and strengthen civil society in Turkey, which is one of its weak points. That will certainly enhance women’s participation and European values of gender equality and women’s rights.
As regards quotas, mentioned by Mrs Jäätteenmäki and the rapporteur, the Commission agrees with the rapporteur that we cannot ask Turkey for more than we are prepared to provide ourselves. The fact is that some Member States have quotas and others do not. I recall that the Member State I know best has, for quite some time, had quotas to enhance women’s participation in public decision-making. I recall that as a young member of parliament in 1991, together with Mrs Jäätteenmäki, we faced a vote on quotas on the basis of gender equality. Once I had a meeting with other MPs under 35 and realised that I was in a minority of 12.5%, because the other seven MPs under 35 were women, I certainly voted for the quotas so as to ensure equal representation of both sexes in the future.
On 3 October, we will start a long and no doubt difficult journey. It is important to realise that it is precisely the prospect of accession that provides the incentive for Turkey to enhance women’s rights. It also provides a very strong push for activists and citizens who are concerned and want to work for these important European values.
I can assure you that the Commission will carry out objective and strict monitoring in the course of these accession negotiations. It is a very good idea to repeat this exercise every year and thus follow the progress made on women’s rights in Turkey.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report (A6-0176/2005) by Mrs Niebler, on behalf of the Committee on Women’s Rights and Gender Equality, on the proposal for a directive of the European Parliament and of the Council on the implementation of the principle of equal opportunities and equal treatment of men and women in matters of employment and occupation (COM(2004)0279 C6-0037/2004 2004/0084(COD)).
.   Mr President, ladies and gentlemen, I should like to thank the rapporteur, Mrs Niebler, and the Committee on Women’s Rights and Gender Equality for their key report on our proposal for a revised directive. The purpose of this proposal is to simplify, modernise and improve Community legislation on equal treatment for men and women in employment. The revised directive is intended to gather the relevant provisions of previous directives on this issue in a single document, in order to make them more workable and easier to understand for all citizens. This ties in with our attempts to make the EU more open, more transparent and more relevant to everyday life.
The proposal does more than merely consolidate existing legislation, however; it also simplifies it and takes cautious steps to modernise it. This will result in significant improvements, the most important aspect of which will be the use of consistent terminology and, most importantly, consistent definitions, which will ensure that the legislation is more coherent. Explicit use has been made of a number of horizontal provisions relating to occupational social security schemes, and recent case law of the Court of Justice has been incorporated in order to increase legal certainty and clarity.
It is entirely true that the proposal fails to introduce new policies or innovative ideas, but it should be stressed that we are in a unique position in that we are revising a directive on the basis of an interinstitutional agreement. The major advantage of this legislative method is that it allows us to make technical improvements to EU legislation at Community level and to safeguard past achievements without reopening the debate and calling into question solutions that have already been found to be politically sensitive and complex issues. The Commission has endeavoured to take advantage of this method and of the potential it offers for legislative revision in order to better promote equality between men and women.
.  Mr President, Commissioner Špidla, ladies and gentlemen, tomorrow’s vote on the recast directive will draw a line under the very in-depth discussions in the Committee on Women’s Rights and Gender Equality, and so I am sure you will understand how much Mrs Niebler regrets her inability – due to a close family bereavement – to be present at this debate. She has asked me to make this statement on her behalf, and I ask the House’s indulgence for that.
Mrs Niebler is grateful to all of you for the good and fair cooperation in the Committee while preparing this important report. What the Commission has proposed in this instance is a rather tricky tightrope walk between a mere consolidation of current legislation and a partial improvement of the existing regulations with the intention of drafting them in more comprehensible terms, modernising and simplifying them, while also incorporating into the consolidated text the case-law of the European Court of Justice. Speaking as a former member of the Committee on Legal Affairs, I myself can do no other than endorse that objective. What Europe demands in this area needs to be expressed more transparently, more comprehensively and with greater clarity, and it is for that reason that we support this approach.
It is no secret that this proposal has arrived at a time when the process of transposing Community decisions in the Member States is the subject of decidedly vehement debate – I need mention only the over-heated debate in Germany, where the Red/Green government is, indeed, facing political defeat for going far beyond what Europe requires, but that is not the point at issue. This directive concerns itself solely with the equal rights of men and women at work, something that is at the very heart of European equality policy, and its being a matter for the European Union to deal with is not a matter of dispute.
After decades spent working towards equality, how do things stand now? Despite our efforts at equality in the world of work, we can see that there is still a gender gap, amounting to some 16% of wages. Men are twice as likely to occupy positions of leadership and three times as likely to be at the top of companies. At the highest decision-making levels of the 50 largest listed companies, the proportion of women amounts to a mere 10%.
Three subject areas gave rise to lively debate in the Committee. For a start, various members demanded that the directive should include reference to parental leave, but Mrs Niebler has taken the view that the use of this recasting to bring about such a fundamental change in European law is not opportune. The fact that rules differ so widely from one Member State to another – with parental leave varying from three months to three years – means that extending the directive to cover it would entail enormous changes and make both in-depth debate and an impact assessment necessary. It is therefore worth supporting the compromise that we have come up with, according to which the social partners, who are already doing something about this, are urged to review the existing regulations with this in mind.
The second subject of critical scrutiny in debate was what are known as the ‘unisex tariffs’. At one point, the Committee, by a very narrow majority, expressed itself in favour of the idea that the distinction drawn between men and women in occupational pension schemes should be done away with, but Mrs Niebler has warned, in no uncertain terms, against resuming this debate at this stage, for it was only a few months ago that, after protracted negotiations, a very well thought-out compromise was reached in relation to provision for old age. Mrs Niebler regards it as very important that this should be mentioned, for, if we now reopen the debate on the ‘unisex tariffs’, a highly politically controversial issue, then there is the risk of the recasting directive being lost as a result of our expecting too much of this process of consolidating legislation currently in force.
The same argument holds good in respect of the third issue, namely our call for more pressure to be exerted on the Member States and the social partners to get them to improve matters. Let us not, then, put the whole directive at risk by weighing it down with substantial demands; that the law should be clear and comprehensible is of value in itself. That is what the directive aims at, and I ask you to help enable it to bring that about.
. – Mr President, Commissioner, ladies and gentlemen, the report on the proposal for a revised directive on the implementation of the principle of equal opportunities and equal treatment of men and women has been presented to plenary today in its new form, following months of laborious processing by the rapporteur, Mrs Niebler.
During this processing, all sides had the opportunity to express themselves and to be heard by everyone who helped to formulate today's proposal. The rapporteur deserves warm congratulations, because she combined the Commission's suggestions for simplification of the codification of older legislation with a broader scope for horizontal policies in basic sectors of European law, such as in the sectors of pay and insurance.
As draftsman of the opinion of the Committee on Employment and Social Affairs, I find that the safeguarding of equal opportunity in the workplace is being improved, from access to training, access to employment, to career development, especially as regards pay.
The proposal strengthens the principle of subsidiarity, in that the Member States are repeatedly called on to decide on individual measures for equal treatment. The fundamental right of effective legal assistance and dissuasive sanctions for harassment are also safeguarded.
The different point of view between the revision procedure and the codecision procedure should not lead the Commission into continuing a vendetta between it and Parliament. The demographic problem of the European Union imposes the granting of equal opportunities to men and women as far as parental leave is concerned, which was decided in a directive between the Commission and the social partners alone. The Commission is, moreover, called on to propose a review of the directive.
Inequalities are created at times when women are occupied with underage children or people who require protection. That is why the proposal for measures to combine work and family life, with parallel protection for maternity, are not wide of the mark.
We are also calling on the Council to express its political will …
. Equality of opportunities between men and women is a fundamental right and a priority in the European Union. Community policy aimed at ensuring equal opportunities has been on the Community’s agenda since the start of integration, albeit with variations in content. The directive that – we hope – will be adopted tomorrow summarises the directives already dealing with this issue, and thus reflects the aim of the legislators to set out uniform, simplified regulations bringing together all the existing provisions on the matter. A crucial component of the directive is that it sets out as a goal not only gender equality as regards treatment of men and women, but also equality between the genders. It is important to stress that the principle of equal opportunities cannot be narrowed down to employment, because it affects all areas of life.
This principle demands that there should be no discrimination of any form on the basis of gender, especially with regard to marriage and marital status, and most notably as regards conditions for access to social security schemes, in calculating contribution obligations and benefit entitlements. Since women’s traditional roles within the family are one of the main reasons for inequality in the workplace, the directive calls for more flexible working time arrangements in the workplace to enable both men and women to combine family and work commitments. The directive aims to enable injured parties to assert their legal rights effectively; this is facilitated by the reversal of the burden of proof in cases of discrimination, and by the prohibition of indirect or hidden discrimination. The directive also makes a special point of drawing Member States’ attention to the fact that elimination of the disadvantages faced by women is inconceivable unless governments take an active role, and furthermore, there is also a need for democratic institutions to monitor governments’ efforts in this regard. Let us have specialised institutions for guaranteeing women’s rights both within the government institutional system and outside it.
– Mr President, I should like, first of all, to thank my colleagues on the Committee on Women’s Rights and Gender Equality for their helpful and constructive cooperation. Next, I should like to raise two issues of current interest: firstly, the obligation to comply fully with the legislative sovereignty of Member States; and, secondly, the economic recognition of the work of women in all its forms.
Firstly, to a social Europe, permitting full equality between men and women, but also to a respect for countries’ different cultures. The Beijing action plan is clear, and the European Union should also comply with it. It states that the implementation of any political programme is the sovereign responsibility of each State, acting in conformity with all human rights and fundamental freedoms; moreover, the taking into account of, and full respect for, various religious and ethical values and the cultural heritage and philosophical beliefs of individuals and their communities should contribute to the full enjoyment by women of their human rights in order to achieve equality, development and peace.
Finally, since we are concerned here with a revision, it has only been possible to adopt what was already in previous directives. However, a directive on the economic value of female work in the non-commercial and informal sector, or non-remunerated work of women in the area of social, inter-generational or professional solidarity would be useful. It has an economic value. I invite all fellow Members to familiarise themselves with the ideas of Nobel Prize-winner Gary Becker, whose studies have accurately assessed the economic value of women’s work in all its forms. This work is worth full reconsideration, evaluation and quantification in the interests of full economic equality between men and women.
– Mr President, Commissioner, ladies and gentlemen, I should like first of all to congratulate our rapporteur, Mrs Niebler, on the comprehensive and balanced text she has prepared. This compromise wording, with the amendments that have been made, represents an important and high-quality parliamentary contribution.
Its main aim is the revision of the terms of the previous directives on equal pay, equal treatment in access to employment, training and promotion, working conditions, occupational social security systems and the prevention of harassment. This revision will enable us to present a single coherent wording, free of any contradictory definitions, to increase the transparency and clarity of the legislation on equality of treatment and to facilitate effective implementation by reinforcing the , avoiding any regression and incorporating all recent developments of European jurisprudence. By including also all the definitions of direct and indirect discrimination and of harassment, together with the principle of equality of pay and occupational pension arrangements, this text will provide the clarification and simplification that are essential to good implementation in the Member States and will ensure a high degree of legal certainty.
However, I regret that, of the three main aims set out by the Commission – to simplify, modernise and improve Community legislation – the aim of effecting improvements has not resulted in any concrete proposals in the text. A vigorous policy on the protection of self-employed women, particularly in the areas of agriculture and crafts, on parental leave and on the reconciliation of professional and family life should have formed part of this objective, and I deplore its absence.
I therefore ask the Commission to send a strong signal, firstly by urgently revising and improving Directive 86/613 on the application of the principle of equal treatment between men and women engaged in a self-employed activity, and, secondly, by re-examining Directive 96/34 on parental leave, in order to adapt it to the current situation through the introduction of incentives in the Member States, such as reasonable compensation and statistical recognition of the value of this unpaid work.
Essential improvements have to be made to combat traditional segregation of roles within the family and to ensure a better balance of women and men in the labour market. In short, a better reconciliation of work and family life. Equality of treatment is an essential condition for achieving the goals of sustainable economic, social and environmental growth and development which form part of the relaunch of the Lisbon strategy. Europe must ensure minimum rights for all men and all women and must urgently ensure they are respected in the Member States. This aim requires us all – Parliament, the Council and the Commission – to show a strong political determination and intelligent cooperation in the service of our fellow citizens.
. Mr President, ladies and gentlemen, addressing the issue of equality of pay has been one of our biggest equality-related problems for several decades now. Community legislation up till now has been unable to eliminate this area of inequality. Mere incentives and recommendations will not be enough to achieve equality of pay in the future either. It has to be made clear that unjustified differences in pay are unacceptable. We need stricter requirements, we need legal sanctions, and we need results.
Member States should report how they implement the principle of equal treatment in practice. There is insufficient information on how it is implemented in law. We need to adopt proper procedures in the Member States. We were just saying that Turkey needs to implement legislation and that it is not enough merely to agree with just laws. In this respect, the EU and its current Member States could take a look in the mirror and implement the laws and regulations that we have adopted jointly.
Instead of spurring on the social partners, the Member States should ensure that they implement and promote the principle of equal treatment, and thus do what EU treaties and legislation prescribe. If an employer flouts a regulation, he or she should have to answer for it.
We parliamentarians want to improve current legislation, so that it might promote the equal treatment of women and men. Hopefully, we will reach consensus with the Commission and the Council regarding objectives.
Mr President, ladies and gentlemen, the European Union has, in the past, been an unfailing beacon of equality for women. In the debate on Turkey, a lot was said about being a community of values, and about the value of equality in the European Union, one that I hope is not being eroded. We regard the inclusion of occupational pensions in this report as indispensable, knowing as we do that women suffer discrimination on the grounds of their gender, for the firm has no idea whether they or their male colleagues will live longer. Not only is discrimination in occupational pensions incompatible with Article 13 of the Treaty, but also with the principle of equality in the workplace. I therefore expect the Committee on Women’s Rights and Gender Equality as a whole to support this proposal, and hope that they will do so.
I might add, moreover, that I think it improper of Mr Wuermeling and others in this House to make, in passing, sweepingly derogatory comments about the idea that the anti-discrimination directives should apply outside working life. I expect you, Commissioner Špidla, to reiterate your clear and explicit backing for the anti-discrimination directives, not only in respect of discrimination at work but also outside the workplace. Where women’s policy is concerned, one cannot say ‘stop’ one day and ‘go’ the next, but, rather, we must instead make it clear that it constitutes one of the values of the European Union. Equal opportunity policy is not something one can back out of.
Mr President, the whole report concerns the very basis of all work on gender equality, namely the right and the opportunity to earn one’s own living. I wish especially to emphasise three parts of this directive.
The first matter concerns equal pay for equal work. That is nothing new, but something also included in previous directives. The point is reinforced, however, in that the two sides of industry are called upon to take both the initiative and the responsibility in connection with the principle of equal pay. Despite the fact that we have had the directive on the principle of equal pay, there are still big differences in pay, meaning that discrimination still goes on.
The second part to which I wish to draw attention is that concerning parental leave. Parenthood is no longer seen as an issue for just one of the sexes. Instead, parents are to be given the opportunity to share the responsibility for children.
The third part I wish to highlight is that concerning equal treatment in matters of employment and occupation. We should be concerned here not only with equal treatment for women already established in the labour market but also with non-discrimination when it comes to recruitment and employment conditions.
Mr President, this resolution was intended to increase equal opportunities and improve the situation of women in the job market. Many of the amendments will help change things for the better, but it would appear that if actual improvements are to be made, we must not only introduce legal standards, but above all change the way we think about women’s role in social and economic life. We must abandon liberal ideas, which are based on moral relativism, and move to an approach based on ethical and moral principles, which pay attention to the individual, whether female or male, and do not just see an item that may be used for profit. Weaker individuals, and especially women, are particularly vulnerable to the risks of a utilitarian approach, which involves corporations, concerns and commercial chains refusing to grant maternity leave or pay wages, and women being forced into humiliating jobs or services.
Changes in the way we think must begin with education at school, at home, in the workplace and in all areas of life. Women are different in psychological and physical terms, and in our opinion should be prohibited from working in a number of jobs for their own protection. Women who fight for equal treatment often find themselves in unfavourable situations, competing and fighting with men instead of cooperating and sharing responsibilities in line with their predispositions.
I believe that it is very unfair that the draft omits to mention the significant number of women who are either retired or not receiving a pension. This runs counter to the resolution’s declarations. Unless the aforesaid provisions are included, the directive under discussion will be yet another dead document.
Mr President, this directive deals with the position of women in the labour market. It is therefore primarily addressed to women, and it is we women whose cause is yet again being advanced by the completion of the bonfire of red tape that we promised the public. I hope that we will vote as one tomorrow, and also that the reference to the anti-discrimination law was a bit of verbal skirmishing on Mr Wuermeling’s part. A national election is already underway and it has nothing to do with this directive.
According to Article 119 of the Treaty, European law promises women equal rights, and they need to see these put into effect. Many women Members of this House have made reference to the areas in which they have not been, and to the need for awareness to be raised of the direct and indirect discrimination that goes on. Discrimination may well begin in people’s heads, but its removal requires that we change the rights, and laws and their transposition into national law will follow.
There is a need for political will, and this Commission has demonstrated that it possesses it. This House is contributing its own. I hope that, tomorrow, we will be able to get what we want and send women in the EU the message that we are still the engine that moves women’s rights forward in Europe.
–  Mr President, Commissioner, ladies and gentlemen, problems relating to reconciling the work-life balance have become part of modern-day life. One of the reasons for women’s unequal status in the workplace is that employers are wary of conflicts of interest between work and family responsibilities. Even though women account for almost 44% of participants in the Czech labour market, the best-case scenario according to our research is that there are five times as many men as women in managerial positions. Women who are keen to move up the career ladder have to perform exceptionally well in order to be regarded as equal partners to men; in fact, they have to go to greater lengths to succeed than men doing the same job.
The average wage for women in the Czech Republic is currently 19% lower than that for men. It is also a proven fact that women themselves often ask for lower wages in interviews than men applying for the same job, which in itself indicates women’s lack of self-confidence in employment relations.
It therefore follows that the promotion of equal rights for women and men should not merely be a matter of adopting various directives and laws. I am all in favour of a directive, but it must be rooted in fundamental changes within European culture as a whole. Indeed, I would go so far as to say that its starting point must be the complete eradication of our medieval attitudes, and of the mistaken belief that equality between men and women is merely a problem for women, and that there is no such a thing as discrimination against men.
Mr President, Commissioner, in the present situation, in which the European Union finds it difficult to speak its mind, or at least to do so in such a way that it is understood by the public, it is all the more important that the EU legislation and case law should become clearer and more readily comprehensible. That is why I welcome this proposal.
When it comes, though, to the modernisation and improvement that are mentioned in this document, I regret to have to say that the method of recasting leaves no scope for changing or adding anything of any substance, such as equality in occupational pensions, for example.
When we were preparing the last directive relating to Article 13, we were promised that this issue would be dealt with later on in the recast directive. Both the Commission and the Council are now opposed to this being done, and I find myself wondering why this opportunity has not been made use of. What was needed was for this point to be given greater emphasis, and I regret that this was not done.
.   Mr President, ladies and gentlemen, I should like to express my thanks for an extremely animated and focused debate. I should like to start by emphasising that an opportunity is available to us to adopt this crucial directive without delay. In the interests of Europe’s citizens, this opportunity must be seized. I would note that this is a key step forward that must be taken in order to promote equality between men and women in the eyes of all stakeholders, regardless of the different opinions held by the institutions on the thinking behind this revision.
If I may, I should now like to explain the Commission’s position on the amendments in a little more detail. The Commission can readily accept a significant number of them, and indeed we believe that they are also consistent with the Council’s position as set out in its general approach of 7 December 2004. They go a long way towards improving Community legislation in this field and making it more accessible. A variety of tools are employed to this end, including technical measures, legal clarifications and provisions that will give fresh political impetus to the promotion of equality between men and women, for example with regard to equal pay.
The Commission cannot accept a second set of amendments for purely technical reasons, and it will outline these reasons in detail in its amended proposal. In addition, it has rejected a certain number of amendments because they go beyond the scope of what can reasonably be achieved during this revision process. The specific aim of the latter is to facilitate the ongoing and parallel procedures of codifying Community legislation on the one hand, and laying the groundwork for fundamental changes on the other.
The first of these amendments relates to the new Article 3(a), which would oblige Member States to implement positive action measures, instead of this being an option. Given that Article 141(4) of the Treaty, which is a source of primary law, clearly states that the Member States are competent to take whatever action they deem necessary in this field, any act of secondary law that cited this Article of the Treaty, while at the same time encroaching upon this competence, would in our opinion face major obstacles.
Secondly, the Commission cannot agree to the obligation incumbent upon Member States to support certain measures in the framework of social dialogue being turned into an obligation to guarantee certain outcomes of this dialogue, in line with the amendments to Articles 24 and 27. It would be hard to square these amendments with the principle of social partners’ autonomy.
I should also like to remind the House that corresponding provisions were included in Directive 2002/73/EC, following lengthy negotiations with Parliament and the Council. This Directive and the rules it lays down, which represent an innovative approach intended to increase the involvement of social partners, will not come into force until October 2005. As we see it, it would be inappropriate to amend these provisions before they have had a chance to prove their worth in practice.
The new Article 28(b), which proposes a review clause for the Parental Leave Directive, is unacceptable because this Directive does not fall within the scope of the present revision. A clause to this effect would be difficult to reconcile with the relevant provisions in the Parental Leave Directive and with those in the European-level framework agreement between the social partners, upon which the Directive is based. What is more, problems would arise regarding the compatibility of this amendment with the autonomy of social partners and their role, as enshrined in Articles 138 and 139 of the Treaty.
Finally, the Commission cannot accept the amendments to Article 8 that are aimed at prohibiting the use of gender as a factor when calculating insurance premiums and benefits for employee insurance schemes. These amendments also go beyond what is involved in drafting legislative proposals such as the directive under debate. That is not to say that this issue should not be a subject of political debate in the future. Even though opinions are divided on the matter, and the position currently held by the Council is quite clear, I am absolutely convinced that this is an important issue that requires our attention.
Furthermore, the Commission does not of course believe that applying different schemes for second- and third-pillar pensions would give rise to ambiguity in the present context, as was also suggested during the debate. This is an entirely separate issue, and one that transcends purely technical considerations.
In conclusion, I would note that the Commission can accept a number of amendments in full on the basis of these considerations, and, if I may, I will run through the amendments in question. The Commission can accept in full Amendments 1, 2, 4, 6, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26, 27, 28, 31, 32, 33, 34, 35, 37, 38, 39, 40, 41, 42, 43, 45, 47, 48, 49, 50, 51, 52, 54, 55, 56, 57, 58, 59, 60, 61, 62, 64, 65, 66, 68, 69, 70, 74, 75, 77, 78, 79, 80, 82, 83, 85, 87, 88, 89, 90, 91, 92, 93, 96, 101, 106, 107, 108 and 109. The Commission can accept in part Amendments 5, 24, 71, 72, 73, 76, 84, 98, 102, 103, 104 and 105. The Commission cannot, however, accept Amendments 3, 12, 13, 29, 30, 36, 44, 46, 53, 63, 67, 81, 86, 94, 95, 97, 99 or 100. I have already set out the rationale behind the Commission’s position.
Mr President, Commissioner, this leads me to put a question to you. In the proposal from the Committee on Women’s Rights and Gender Equality, there are two essential elements – parental leave and occupational pensions – that actually constituted the core of the proposal, and you have rejected them. Your response to occupational pensions was along the lines of ‘yes, that is a very important issue, and we will take it up at some point’. It is my belief, Commissioner Špidla, that you promised us that at the time when we were working on the directive ...
I ask you, though, Mr President, to let me put the question. You described this as an important issue, and as one that would at some point be taken up. What I want to know is: when you will do that, and in what form will it be taken up? What about your actual timetable? I really would ask you to make a statement on the occupational pensions issue – as you have promised to do –, because it is in fact in breach of the Treaty, ...
I apologise, but that did not relate to the matter at hand. It concerned a completely different matter, but I will allow the question, and I would ask the Commissioner to take the floor.
.   As I see it, it has emerged quite clearly from the debate that the aim behind this proposal for a directive is to make technical improvements to the EU legislation currently in force, and not to introduce extensive and far-reaching changes. It is for this reason that the Commission cannot accept the two key amendments to which Mrs Breyer referred, since that would clearly be at odds with the thinking behind the drafting of this directive. The two issues she mentioned are of such enormous importance that I will be dealing with them in the course of my work, although at this moment in time I cannot give the House any exact dates. What I can say, however, is that these are issues that we will debate in the very near future, and indeed I am quite sure that an opportunity to do so will present itself during next week’s debate on the Green Paper on demographic change. How we reach our conclusion is still an open question, however, and it would be inappropriate to go into any more detail on the matter.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report (A6-0211/2005) by Mrs Wallis, on behalf of the Committee on Legal Affairs, on the proposal for a regulation of the European Parliament and of the Council on the law applicable to non-contractual obligations (‘Rome II’) (COM(2003)0427 C5-0338/2003 2003/0168(COD)).
. Mr President, ladies and gentlemen, as you will know, the Commission has proposed a measure for the payment of damages, which aims to pursue three objectives.
The first objective is that of predetermining the solutions and therefore of guaranteeing legal certainty to the citizens and to the economic operators that are victims of torts.
The second objective is that of facilitating the resolution of disputes before the courts and encouraging mutual recognition of the decisions made by the judges.
The third objective is, obviously, that of facilitating as far as possible the resolution of such disputes.
In order to achieve these objectives we have proposed a general rule, that is to say, the rule of application of the place where the damage was caused, or rather the place of direct damage. We decided to adopt such an approach, because it is the most widespread solution in the Member States’ legal systems and, in our opinion, the solution that provides the best balance between the parties.
The Commission proposal also included a number of special rules, such as liability for defective products or environmental damage. I believe that the general rule does not always allow an appropriate balance to be achieved in these particular issues, for which special provisions are needed.
The measure provides for a certain degree of flexibility for judges, in order to allow them to take account of exceptional circumstances. Such flexibility, however, has to be limited, in order to avoid compromising the general objective, or rather legal certainty. In that regard, it is clear that allowing judges to exercise full discretion would make it difficult to predetermine the legal certainty that is one of the main objectives of this initiative, since economic operators and citizens wish to know in advance which law will apply to their situation.
In the light of what has been said, I should like to congratulate the rapporteur on her high-quality report, the outcome of extremely in-depth consultations, and I should like to thank her for her determination to proceed swiftly, in order for the report to be approved before the summer.
In my opinion, the only problematic aspect is an excessive margin of flexibility granted to judges in the amendments tabled by the rapporteur, allowing them to take account of special circumstances on a case-by-case basis. This excessive amount of discretion risks compromising strict legal certainty.
We have difficulty, moreover, in accepting the amendments abolishing the special rules. I referred to product liability, which provides for the full protection of the consumer, or to environmental liability. In my opinion, scrapping those special rules would be dangerous.
On the other hand, I fully agree with the solution reached by the rapporteur on sensitive issues, such as press defamation and the link between international private law and the internal market. They are two extremely delicate sectors and I believe that the compromise reached is satisfactory.
Finally, with reference to traffic accidents, I should like to congratulate Mrs Wallis once again on having thoroughly studied this issue, which is of great practical importance for citizens. As the Commission, we agree with the intention to pursue an extremely in-depth analysis, for example in the framework of implementing Rome II.
. Mr President, I think this proposal is ground-breaking for Europe, ground-breaking for Parliament. We have had no previous coherent set of rules dealing with applicable law over such a vast arena of civil and commercial claims. We now have a potential roadmap for litigation and access to justice in the internal market, building on the structures of Brussels I in relation to the jurisdiction of our courts.
For Parliament, this is the first time we have acted as a co-legislator in such an area of private international law. I am proud that via our committee we have raised the policy debate in a number of areas where we might not have been expected to tread. Let me touch on some of those debates.
We have thought long and hard about the kind of general rule required, looking for the approach that can best deliver justice in our courts. It seems to be one, if I can put it this way, that gives a little subsidiarity to our judges. We start from the Commission’s clear rule but then give some room for manoeuvre, to deliver justice in the many and various situations that would doubtless arise in litigation. Here there is a clear message about the difficulty of characterising torts inherent in the method used by the Commission. Our approach avoids this difficulty, unless we can find good definitions. I would accept my Socialist colleague’s amendment on product liability on this basis. I think it is a good definition and rule and would add to the debate.
On road traffic accidents and personal injuries in general, we have sent a clear message about the injustice of applying the damages regime of the country of the accident. If I may illustrate this, I have a constituent who had an accident in Spain. He has been offered GBP 4000 according to Spanish law. It would be GBP 43 000 according to English law and it is in England that he has to live out his life. This problem has to be addressed, if not here, then by further Commission study and proposal.
On the use of foreign law, the success of Rome II will depend on good judicial cooperation, proper use and respect for one another’s laws. The record to date is patchy. Courts often avoid the application of foreign law. The court and parties should – or must – consider this issue, otherwise we are all wasting our time here. That is a matter that has to be closely monitored if we are to deliver a true area of civil and commercial justice.
On defamation, where Parliament was expected to be active, I was grateful for the opinion of my colleagues in the Committee on Civil Liberties, Justice and Home Affairs. I personally share their view but have always felt that we would have to go further to respect the media’s concerns about freedom of expression.
We now have a compromise which has wide support across the political groups and, more importantly, across publishing and the journalistic world. It is unclear whether it will work technically, but it gives the direction for new discussion in the Commission and the Council. It indicates what is acceptable in achieving a balance between freedom of expression and the rights of the victims of defamation.
Finally to our old friend: the country-of-origin principle. I shall say it again: it is not a choice of law rule; it will not give you the answer to the question as to which law should be applied to a dispute between two civil parties. If it gives you an answer, it will probably not be the one that the supporters of the principle want. It is an important principle of Community law in the field of public or state regulatory law and should be given full weight as such. I believe we have done that in the solution we have put forward in the committee’s report. I hope that will survive intact after amendments from either side.
I thank everyone in the Legal Affairs Committee and the LIBE Committee who have supported our work on this report and express my considerable gratitude to our secretariat on legal affairs who have helped us by carrying out extensive research and making efforts towards producing a report that I believe we can be proud of as a committee.
Mr President, I should like to join the Commissioner in expressing my sincere thanks to Mrs Wallis for her extremely perceptive report, and for having brought about compromises on many difficult issues.
Although this is a complex and technical regulation, it represents a very important stage in the establishment of a coherent European civil law system. The lack of such a system would make it a great deal more difficult for the common market to function, and even though the latter is sometimes criticised, it forms the basis of European integration. It is for this reason that all the comments submitted by both the Committee on Civil Liberties, Justice and Home Affairs and, above all, the Committee on Legal Affairs, are absolutely key.
Given the short timeframe, and above all in view of its competences, the Committee on Civil Liberties, Justice and Home Affairs concentrated primarily on Article 6 of the regulation, which indicates the law applicable in situations where a person’s honour and reputation are violated, or where a person or company is defamed by media publications. It also outlines the application of this law in the event of possible legal disputes. In the opinion of the Committee on Civil Liberties, Justice and Home Affairs, for which I acted as draftsman, the European Union must guarantee its citizens a high level of legal security. In the event that a publication violates a person’s honour and reputation, it is therefore key that this person’s subjective rights should be protected above all else, and that this should take place in the country where the offence has been committed.
Our basis for these considerations was the fact that there is no current threat to media freedom in Europe, since the latter is protected both by the constitutions of the Member States and by European courts. Furthermore, a compromise reached in the Committee on Legal Affairs meant that an amendment has been tabled that takes into account the position of the Committee on Civil Liberties, Justice and Home Affairs on the one hand, and, on the other hand, establishes such a precise legal framework that European publishers should be able to rest content. I support these amendments, since this solution, especially in the context of the Brussels 1 Regulation, grants legal protection to publishers, as well as providing a guarantee that the rights of victims will be enforced.
.  Mr President, I, too, would like to thank the rapporteur for the way she has handled this difficult material, which eventually boiled down to only a few aspects, but these were fought over with particular vigour. Rather than specifically addressing these, I would like to consider, in the light of what has been said over the last few weeks, two ways in which this legislation brings us forward both in practical terms and in principle.
One of them has already had light shed on it in this debate: the familiar case of the road traffic accident, which needs to be properly taken forward and resolved. It is, I believe, in this instance, that one is most likely, and most frequently, to see the citizens, in the most literal sense of the word, ‘collide with’ Europe, and afterwards ask themselves where their rights begin and end.
The second, that of the law relating to the press, is about fundamental principles. Over recent weeks, we have seen the fourth estate, which keeps a close watch on how the first three work together, and which is, in some sense, the public’s primary lobby, itself becoming a lobby. The case of Princess Caroline of Monaco might lead one to believe that this is of relevance only to people who are rich, beautiful, famous, important or noble, but it can, by its very nature, also affect ordinary people, in ways we have not seen since the lost honour of Katharina Blum. A new Europe-wide understanding of fundamental rights is dawning, and, as we have to accept the possibility of it putting free expression of opinion and rights relating to the personality on a collision course, it is a good thing that we are now endeavouring to draw a dividing line that will work in practice, while also incorporating a review clause in the regulation.
Just one final point, quite unspectacular, but important: Mrs Wallis proposed a new option to take account of the way in which the law develops ...
. I too would like to congratulate the rapporteur, and I would like to draw attention to only one or two items. It is my opinion that coherent, unified European regulations in private international law relating to civil and commercial non-contractual obligations are a significant step for the continued development of the area of freedom, security and justice in terms of cooperation in the field of justice and home affairs. We can see that economic mobility and citizens’ mobility have increased with internal market integration, and consequently issues relating to compensation obligations in this area have become an everyday occurrence, and may in fact include a number of international components. Consolidating the legal provisions applicable in such cases at European level is a matter of urgency for a variety of reasons, and I think that this regulation answers this need.
This is a matter of utmost importance from the point of view of businesses, as uniform legislation guarantees them legal certainty, predictability and consistency. It is advantageous for citizens, consumers, and potential injured parties and victims too, as it lays down provisions that serve to protect them, and makes relevant legislation more transparent. All of this will help to bring the European Union closer to its citizens through the legislative process too. A particular merit of the draft provisions is that they take into account, and at the same time facilitate, the work of the European Court in interpreting the law. I would like to draw particular attention to the broad spectrum covered by the provisions of the draft regulation, ranging from damages sustained by consumers and product liability, to traffic accidents and environmental damage, and defamation. Consolidation of European law on liability for international environmental disasters is an aspect that I, as a Hungarian Member of the European Parliament, consider particularly important. Let me remind you of the cyanide contamination of the river Tisza by Romania a few years ago, and of the Rosia Montana (Verespatak) project. I repeat: this regulation is a major step forward in terms of legal certainty, predictability and transparency.
. Mr President, ladies and gentlemen, I should like to thank the Commission and Mrs Wallis for the excellent work carried out, which has produced a useful legislative text.
We are, however, very perplexed by one of the points in the text, about which we hope to succeed in persuading Mrs Wallis to change her mind. The point relates to Article 7 on specific legislation on violations of the environment. We do not consider that that specific rule should be abolished and we indeed believe that, in the overall economy of Mrs Wallis’s report, abolishing it would deprive the Commission’s proposal of an important element.
As far as violations of the environment are concerned, I believe that at European level, as well as in many Member States, the law is very weak and there is no legal certainty, and therefore depriving victims of this option offers no advantage whatsoever.
My group has decided to abstain in the event that this aspect of Mrs Wallis’s report is adopted. We hope, however, to succeed in persuading Mrs Wallis to abandon this amendment before tomorrow.
. Mr President, ladies and gentlemen, I will be very brief. I should like to once again thank the rapporteur and all of the Members who have spoken.
I should just like to mention a point that has already been discussed. Firstly, as I said before, the Commission also believes that the special sectors, such as the protection of the environment, deserve to be treated differently, and therefore I take the liberty of drawing the rapporteur’s attention to that matter.
As regards press defamation, I confirm my appreciation of the compromise that the rapporteur proposed to the Commission and which the Commission accepted.
As regards the amendments tabled after the vote by the Committee on Legal Affairs, I believe that they run the risk of in fact reproducing a mere variant of the country of origin principle, that is, a variant of a principle which, in my opinion, we cannot lay down and decree in this House.
To conclude, in confirming my appreciation of the first compromise reached and voted on by the Committee on Legal Affairs, I must, however, admit to having some doubts about the second proposed change, that is, Amendments 56 and 57.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
– With regard to the report by Mrs Wallis (A6-0211/2005) on the law applicable to non-contractual obligations (Rome II) I should like to say, if I may, that, in order to ensure freedom of expression, together with a legal framework for protecting privacy and legal certainty for journalists and the media in the European Union, I voted:
a) in favour of Amendments 57 to Article 6 and 56 to Recital 12, and
b) against Amendment 10 to Recital 12(a) and Amendment 54 to Recital 26(a), both from paragraph 3.
The next item is the Commission statement on ‘no-fly lists’/passenger name records.
. Mr President, as you know, with regard to the well-known incident with a KLM flight, the United States authorities indicated that the flight was prevented from entering US airspace after two passengers were identified from advance passenger information – API data. API data is essentially passport and ticket information collected at check-in to speed up immigration controls at the destination. The transfer of API data by airlines prior to arrival at the point of destination constitutes normal airline practice. According to the information available to the Commission, air carriers only send API information to border control authorities. That information is not retrieved by the US authorities from computer reservation systems. The Commission also wishes to clarify once again that the passengers concerned could not be identified on the basis of passenger name record – PNR – data. That instrument does not cover flights overflying the United States, but only flights from and to the United States. As such, it is not relevant with regard to cases such as the KLM incident.
In the Commission’s view, the use of API data by the United States authorities does not seem to constitute a circumvention of the PNR agreement. The Commission will be particularly attentive to any circumvention of the agreement and will raise this issue in the framework of the joint review. The Commission wishes to underline that there is no current requirement for air carriers to provide the US with API data on passengers for over-flights. The no-fly list is drawn up by the US authorities and contains the names of people they do not wish to fly into the US on the basis of US intelligence and risk-threat assessment criteria. It is produced by the United States and that country alone is responsible for it. The European Union has a rigorous policy on aviation security, but that does not include a no-fly list.
In the Commission’s view, a no-fly list does not mean that the people included are necessarily suspected of any wrongdoing. The United States simply decided that it does not want them to enter the country for various reasons, based on a number of rather general criteria.
It is, of course, very annoying for somebody to be denied access to the United States because his or her name is on the no-fly list. In this regard, the Commission will seek clarification of the US no-fly list in its talks with the United States. For example, the early and effective forwarding to airlines of an up-to-date no-fly list is an essential aspect. The Commission is, therefore, seeking to better clarify these criteria with the American authorities, in order to prevent future cases of false positives.
Since the start of the US-EU talks in March 2003, the Commission has been able to secure from the United States the undertaking that the American Congress would require the appointment of a chief privacy officer within the Department of Homeland Security who has to report annually to Congress and whose findings are binding on the department. The chief privacy officer has agreed to receive and handle in an expedited manner cases lodged by data protection authorities in the European Union on behalf of citizens who consider that their complaints have not been satisfactorily addressed by the Department of Homeland Security. So the EU citizen has stronger assurance of fair treatment.
As regards the joint review of the United States Undertakings, the latter provide for a joint review of their implementation, to be conducted by the United States authorities and the Commission, the latter assisted by representatives of European law enforcement authorities and data protection supervisors. The joint review will take place after the summer break, presumably in September. The review aims to provide a clear picture of the way the Undertakings function. It is the Commission’s intention to inform this Parliament of the outcome of this joint review and any important developments.
Finally, national data protection authorities will be part of the Commission-led team conducting the joint review. This should allow the national data protection authorities, the so-called Article 29 Working Party, to assess fully the implementation of the Undertakings. I am pleased to tell you that despite differences in view of the United States PNR package, there is excellent cooperation on the implementation of this package between the Article 29 Working Party and the Commission, and this cooperation will continue.
.  Mr President, let me say, on behalf of my group, that the Commissioner’s elucidations of this question were very persuasive.
Let it be said that our desire for a joint evaluation of the agreements relating to PNR data is something to be welcomed. We find ourselves in the difficult position of having to hold in a balance the interest not only of every single one of the EU’s Member States but also of the USA in being protected against terrorist acts, as against the need to protect individual citizens’ personal data. The process is a difficult one.
I hope that the Americans will actually deliver on the promises they have made to us that the data we supply to them will be collected and evaluated only for the purposes of protection against terrorism, that they will destroy them when they are no longer required, as they have promised to do, and that we will keep each other informed about problems relating to internal security. I think there is a good chance of the agreement between the European Union and the USA producing a result that will not only comply with our provisions on data protection but also give us all less cause to fear terrorist attacks.
Let us also, though, look to the future; one thing I regard as important, and of which we must keep on reminding the Americans, is that we have no liking for unilateral security rules, for we want to protect our citizens just as much as the Americans want to protect their own. For that reason, Commissioner, I believe that the right approach is for us, jointly with the Americans, to assess the risks to our passengers and share the results that emerge from that, thereby, and together, making the public safer.
– Mr President, Commissioner, we are grateful to you, Commissioner, for this clarification. However, there is no escaping the conclusion that the US is trying to impose an increasing number of security constraints on Europe, and we are still not reassured. That is why we oppose the agreement on the transfer of passenger data by airlines to the US authorities.
The fight against terrorism must preserve a balance between security and individual freedom. The agreements concerned are disproportionate in relation to their aims. We cannot automatically treat citizens as if they were all terrorists. This is why an agreement with the US will only be acceptable if we put an end to the systematic transfer of personal data on all passengers.
As you have pointed out, Commissioner, a KLM aircraft en route to Mexico was recently turned back at the request of the US. That incident once again showed that the rights of European citizens are being flouted. How could the US authorities have obtained data on the passengers on that flight when it was not even en route to America? Were data on the passengers transferred and, if so, by what right? What specific measures can the Commission take to put a stop, once and for all, to these practices which are a breach of Community law, in particular the Directive on Data Protection? You told us that you had received an undertaking. How can we check that it is complied with? Can the Commission assure us that the US authorities do not have unlimited access to the airlines’ reservation systems?
It is vital that, in response to that repressive view of the fight against terrorism, Europe can hold up its own vision. We acknowledge that to combat terrorism and organised crime effectively requires stronger crossborder cooperation, but the European Union’s anti-terrorist policy must be developed with absolute respect for the rights of citizens, particularly their right to move freely and their right to have their privacy protected.
. Mr President, Commissioner, this is not the first time that we meet in this House late at night to discuss issues of passenger data.
Commissioner, you mentioned the case of KLM and you reassured us that the way in which the US obtained the data was perfectly legitimate. However, like Mrs Roure, I, quite frankly, am not reassured because we never got a clear answer. In this case, the US acquired the ‘APIS’ data, which they apparently got from Mexico. Where did Mexico get the data? Was it allowed to transfer the data to the United States? Does such an agreement also apply to flights through US airspace? We would like a precise answer, not general reassurances. We were in the United States last week, discussing this issue. I have the feeling that the United States might be accessing the databases directly on the basis of the PNR Agreement.
Secondly, I would like to know about the US administration’s no-fly lists. You say that the people on those lists are not necessarily dangerous, but I still find it remarkable that the US administration considers them to be dangerous enough to deny them access to US airspace and send them back to the European Union without notifying the EU authorities; it only notifies the airlines. They are apparently considered to be dangerous in the United States but not in Europe.
As regards the annual joint review, you said that you will review issues of protection of privacy. I hope that you will also include the effectiveness of the measures in that review. The word ‘security’ has been mentioned here a number of times, but I would like to know how many crooks have been caught, how many attacks have been prevented and how many mistakes – false positives – there have been.
The joint review was supposed to take place in May. It has now been postponed until September. I understand that is because the US was unable or unwilling to provide us with the data requested. Could the Commissioner shed some light on that?
– Mr President, I shall speak in Greek. Either I shall speak very, very quickly and no one will translate, or I shall speak very quickly or I shall speak more slowly. I ask for your forbearance.
How many 'no-fly' passenger lists are there today in America and how is erroneous reconnaissance avoided? How many names are added to these lists and how? With what objectives and how is the temptation to use them for other purposes avoided? How safe are the names and details from unauthorised use and access? How effective, ultimately, are the lists in identifying terrorists, when we know that the names of possible terrorists are not put on the lists, so that the airlines do not know and so that it does not leak out that they are being watched? Finally, how can people inspect and correct their details?
These are not my questions. The US Congress itself has put them to the US administration. They may be difficult questions for American citizens, but they are doubly difficult when European citizens are involved. The Commission needs to cooperate with the United States here and try to jointly formulate policies relating to us.
Commissioner, in March 2005, the Congressional Research Service issued a report on precisely this subject. It states that the ΡΝR details of European passengers will be used on the Secure Flight Programme, which relates solely to domestic and not to international flights, contrary to what you said. If you wish, I can give you the page and the details.
To close, there are three major dangers now: the citizens are not controlling the authorities; it is the authorities that are controlling and monitoring the citizens.
. Mr President, ladies and gentlemen, I too will be extremely quick, but I believe that some consideration should be given to specific points.
During the talks with the United States, the Commission intends to call for clarity, in order to prevent the adoption of unilateral measures that may affect the interests of European citizens, and to demand that such measures are agreed on with the European institutions.
I refer in particular to the so-called no-fly list. We believe that it is an important first step, since the no-fly list is currently the sole responsibility of the United States only in relation to flights over US territory.
As regards flights from or to Europe, we will ask the airlines to give us advance notice, so as to avoid the mistake made in the past of listing people with the same name on the no-fly list, prompting the grounding of an aircraft simply because of confused identity. With advance notice from the airlines on the data included in the no-fly list, those mistakes could be avoided.
As regards the issue of secure flights mentioned by Mr Lambrinidis, we have already conducted an in-depth discussion with the US authorities on aviation security.
It is with a great deal of satisfaction that I can tell you that the US authorities have recently given their consent for US airlines to exclude citizens of European birth from the planning of secure flights. In other words, they undertake not to include data on European citizens in the trials concerning internal flights with the United States. It is a guarantee that we have been given, on which we nonetheless intend to continue our talks.
We were unable to hold this meeting earlier for reasons of a technical nature. A video conference was, however, held a few weeks ago, and the dialogue will continue during the September meeting that I announced previously. For my part, I will be absolutely clear in demanding full respect for the protection of EU citizens’ personal data. I have already clearly stated this to Secretary Chertoff, on the occasion of our meeting held in Sheffield a few days ago, and I will continue to do so.
The debate is closed.
The next item is the Commission statement on the political situation and the independence of the media in Belarus.
. Mr President, I wish to begin by thanking those of you who asked for an exchange of views with us on Belarus. It is the third exchange of views on Belarus since I became a Commissioner. It is very important, because I share your concerns. I firmly believe that strengthening democracy and supporting independent information sources in Belarus are of the utmost importance, especially in view of the forthcoming presidential elections.
The European Commission has a strong interest in Belarus being a democratic and stable neighbour and hopefully, in the future, being able to benefit fully from the European Neighbourhood Policy.
Recent developments in Belarus, however, have moved the country’s political system further away from a European democratic system and norms and values, preventing the country from taking its rightful place in the family of European nations. After the parliamentary elections and the referendum in Belarus last year, which fell significantly short of international standards for democratic elections, in November 2004 the Council of the European Union confirmed the restrictions on ministerial-level contacts with the Belarusian authorities. At the same time, the European Union sent a very clear message to the population to tell them that we had not forgotten them and that we wanted to enhance contacts with civil society.
The European Union has consistently condemned the arrests and politically motivated trials of potential opponents to President Lukashenko. We have called for respect for the rule of law and the immediate release of these people. We see these actions by the regime as attempts to eliminate opposition leaders, especially in the run-up to the presidential elections in 2006. The growing repression of political parties, non-governmental organisations and independent media outlets is of serious concern to us.
We are also closely monitoring the human rights situation in Belarus. As a clear signal that the European Union cannot accept violations of human rights and fundamental freedoms, last year we imposed a visa ban on certain high-ranking Belarusian officials on the basis of Council of Europe findings. There was the Pourgourides report on politically motivated disappearances. We then extended this visa ban to cover the officials considered responsible for rigged elections and also the rigged referendum, as well as those responsible for the repression of peaceful demonstrations.
Our grave concerns about the observance of trade union rights in Belarus have led to an investigation into alleged violations of freedom of association and also the right to collective bargaining, as defined in the ILO Conventions, especially within the framework of the GSP, the Generalised System of Preferences. The investigation might ultimately result in the withdrawal of Belarus’s access to the benefits of the GSP.
Against the background of the worsening political situation in Belarus, the European Union remains very committed to assisting civil society and the people of Belarus. Here it must be said that the Commission is a major donor to Belarus and in the past few months we have also streamlined our assistance to the country. A workshop was organised in Vilnius specifically to coordinate our assistance. This was very important, as it gave us the chance to intensify our coordination, not just amongst the Member States but also with countries like the United States of America and Canada.
We have two objectives. One is to assist and support human rights, democratisation, civil society and democratic forces in the strict sense of the word. We pay special attention to support for the media, non-governmental organisations, the strengthening of democratic institutions and the rule of law. This is being done through the EIDHR – the European Initiative for Democracy and Human Rights – and the decentralised cooperation instrument. Two calls for tender were launched there in March and the project selection has already been completed. Contracting will probably take place over the summer, so that the activities can start before the end of the year. There are 10 to 12 projects relating to education and advocacy NGOs giving legal advice to people who have human rights problems. I hope that the results will be excellent.
The second objective is to support the broader needs of the population in related areas. By broader needs, I mean the TACIS programme that focuses on support for the population itself in different sectors, including good governance, sustainable development, the social sector, education, health, the environment and economic development, and also alleviation of the problems caused by the Chernobyl catastrophe, which figures prominently on our assistance programme.
The idea of supporting independent radio broadcasting to Belarus has been suggested as an effective and useful response to the lack of alternative and independent information in Belarus. We have studied the possibilities carefully and will see how that can be managed. Under our current financial regulations it is not easy to find the right solution immediately. However, I can tell you that, as regards the difficulties journalists are facing in Belarus, we have a key programme for training journalists and we have already been able to do a lot. We have provided support for the Belarusian Association of Journalists, for which it is very grateful. For instance, we gave it our backing as the winner of the Sakharov Prize for Freedom of Thought in 2004.
Mr President, Commissioner, this is in fact Parliament’s fourth resolution on Belarus. It is, however, the first to result from a deep sense of disillusionment with the Commission’s attitude. From Parliament’s point of view, the Council is an ally, and the Commission is the enemy, at least as far as a review of current policy on Belarus is concerned. The Council understands what is needed, whereas the Commission has no understanding whatsoever of how the existing instruments should be modified in order to support civil society and the process of democratic transformation in Belarus.
The message sent out by Javier Solana during his meeting with Condoleezza Rice in Vilnius on the democratic opposition in Belarus is important in political terms. At the same time, however, the Commission has fallen into a peculiar kind of vicious circle. It believes that change can be brought about in Belarus using existing political mechanisms and instruments. This is not the case. Change cannot be brought about in this way because these instruments are designed for democratic countries, or countries where the process of democratic transformation has already begun. It would be impossible to promote the start of democratic transformations in any country in the world by means of the instruments to which the Commissioner refers. If we were to try to do so, we would risk sacrificing the European Union’s political credibility, as well as running the risk that political declarations would in future no longer be followed by actions.
While all this is going on, presidential elections will take place in Belarus shortly, or in other words next year. We need to help the Belarussians make their choice. It is therefore enormously important that they are provided with reliable and independent information, mainly via radio stations. I would note that projects have been launched in Poland and Lithuania to establish independent radio stations. These projects were initially in competition with each other, but are now working together. It is for this reason that the resolution refers to a network of radio stations for Belarus.
The national governments have already lent their backing to these projects. They should also have the backing of the European Union, however, and current attitudes must change. The Commission has been considering the possibility of such backing for eight months already, and this cannot go on. This motion for a resolution is concerned with precisely this problem.
Mr President, what we are doing today amounts to nothing less than describing what could be termed the stagnation of a crisis. News of this crisis has reached us, and we have all seen the pictures of demonstrations, victims and people who have been beaten up. These people later go to prison, and we send protests and wait for the next pictures to appear on television. What all this means is that we are in fact incapable of doing much at all. We cannot do much, and we should at least have the honesty to admit that to ourselves.
Today’s debate on the media deals with only one small aspect of the harsh reality that prevails in all areas of life in Belarus. On behalf of my group, I should like to call most emphatically on the Commission to take the compromise resolution which has been drafted, and which will be tabled tomorrow, as an inspiration for its actions.
There is one additional point we should not forget. Despite the fact that it is so late, and that we have such a small audience, we should be honest with ourselves and admit that the European Union, by which I mean all of us in this Chamber and the Member States, will be powerless and helpless until we hold talks with Russia on the issue of Belarus.
We hold talks with Russia on various matters, the most popular of which are gas and various profitable interests, but we have not asked Russia for its real opinion on the situation in Belarus. It is very convenient for Russia and for President Putin for there to be a country that they can look down on in that part of Europe, and for there to be a regime that can be seen as the black sheep of Europe. Lukashenko and his exploits are tolerated and subsidised by means of cheap gas and oil, and the European Union agrees to it. We should at least admit to ourselves that the Lukashenko regime is convenient for Russia, and that we agree to this.
Khodorkovsky’s imprisonment pales into insignificance in the face of what is happening in Belarus. We tear our hair out and protest about Khodorkovsky, but precious little is said about Lukashenko’s anonymous victims. Unless we take concrete steps to strengthen civil society, these people will lose their most important asset, which is hope. That really would be the end.
Mr President, Commissioner, you gave a very lively description of the current situation in Belarus. Things are heading in the wrong direction there, and it is of course all the more depressing because, particularly in other countries of the former Soviet Union, there is a mood of renewal which we do not see at all in Belarus.
You mention a long list of programmes that are under way. I believe, however, that Mr Klich was quite correct in saying that many of the EU programmes are intended for neighbouring countries with some form of democratic structure. It is different when we are dealing with a dictatorship, as in the case of Belarus. Other instruments are needed for that country. As is well known, Tacis has many resources for solving environmental problems and resolving issues of border surveillance. How do we know, however, whether President Lukashenko’s management of these resources is in the EU’s interests?
I therefore think that the proposal contained in the resolution on which we are to vote tomorrow is perfectly correct. It is a document that the Group of the Alliance of Liberals and Democrats for Europe can support fully and unreservedly. It is important for us to support the right to free opinion-forming in Belarus, and we have an obligation, pure and simple, to get down to some of these projects which, from a financial point of view, will be extremely modest but which will mean an incredible amount for the morale of those in Belarus who are fighting for democracy. They need to hear and understand that there are people who are aware of their situation, who are behind them and who will support them wholeheartedly. In fighting, they are putting themselves on the line and are in great danger of their own lives. We must support them from outside. We have a responsibility, and I think you should explain to us how, in practical terms, you will go about matters.
Mr President, in recent weeks the Lukashenko regime has made yet another addition to its list of dubious practices. It has started playing the nationalist card against the Polish community in Belarus, even though the latter has lived in the country since time immemorial.
The Union of Poles in Belarus has been persecuted ever since a new democratic leadership was elected, despite the fact that the organisation stays well out of domestic politics in Belarus. The Polish-language newspaper was closed down, and the state-run media use official propaganda to portray Poles as agents of foreign powers, financed by NATO and the CIA, who are virtually preparing a bloody revolt against the Belarussian state.
EU policy must provide a response to such goings-on. In my opinion, it would be worth thinking about an increased level of solidarity between countries at intergovernmental level, as well as solidarity in terms of EU and transatlantic policies. As far as the Commission is concerned, policies must be targeted at implementing very specific projects, such as support for independent media.
Commissioner, there is one issue I should like to highlight in particular at this point. There can be no question that this House will have no understanding for any passivity and sluggishness by the Commission during this parliamentary term. If you continue to act as you have done in the past, you will do nothing but create further areas of conflict between Parliament and the Commission. You leave us no other choice, Commissioner.
Mr President, ladies and gentlemen, Commissioner, Lukashenko, the dictator of Belarus, is successfully creating a totalitarian regime, learning from the classics of Soviet totalitarian communism and praising them; this time he is not using the dictatorship of the proletariat and communist ideology as a mask but is methodically destroying the civil and political liberties of the people of Belarus, and destroying the right to freedom of speech and truthful information. The people of Belarus receive minutely detailed reports of the dictator’s heroic deeds from the enslaved media. Songs of joy come from the radio and a propaganda machine worthy of Goebbels is crippling the confidence of society. The need for democratic freedoms is being destroyed, hopelessness is degrading people’s dreams and belief in their own strengths. How can this process of mankurtism be halted? How can we preserve those shoots of civil society that still remain intact? How can we create anew an internal demand for honest and truthful information?
We can do this if the European Union fulfils its own rights and obligations. By fulfilling the right and obligation to create a free information space with budgetary funds that have already been voted this year. I call on the European Commission to stop playing at its exaggerated diplomacy and to carry out its obligations. The launch of independent radio broadcasts currently depends purely on the goodwill of the European Commission. Financial, technical and organisational issues can be resolved during the course of this year. Professional journalists are standing by at this moment to create objective content. This work would be an even greater honour to them than the Sakharov prize presented by the European Parliament last year. I call on you to support this resolution. Support it and carry it out, so that Belarus does not become a totalitarian state.
Mr President, the Commissioner does not need any of us to tell her what is going on in Belarus. At the same time, I believe that you are on our side, Commissioner. However, please let us get things going. That is the plea that we are all jointly making.
Rules are a means to an end, not an end in themselves. We cannot tell the people in Belarus that we cannot help them at the moment because we have to comply with difficult rules. Let us change the rules.
One of the major players in making the rules and ensuring their observance is Parliament. Let us see what we can do. We would all like to establish concrete commitments with regard to the radio station project, direct assistance for the families of victims of the regime – they are in dire straits – and thirdly and most importantly, a concrete, realistic timetable. I understand what you mean when you refer to a timetable which will begin, hopefully, after the summer and continue for the foreseeable future, but we should have a concrete timetable of specific events over the next 12 months.
The European Humanities University which was closed in Minsk a year ago was recently reborn in Vilnius. Historically, the universities of Europe were the forerunners of the European Union. The true roots of the European Union are in the universities, while the universities are founded on freedom of thought. This is why we welcome the revival of the European Humanities University in the resolution that we are presenting to the Parliament on behalf of the Union for Europe of the Nations. We also derive joy from the efforts of the Republic of Lithuania, which are aimed at spreading democracy, freedom of thought and human rights through education, by preparing a trained generation for a new country, one which is a neighbour of the European Union, but still in the grip of a dictatorship. Therefore, we address the European Commission, the Member States of the European Union and urge you to follow the example of donors in Europe and the United States of America and to support this university in every possible way. We are sure that this is how we will really broaden the realm of freedom, in which a nation's freedom, solidarity and cooperation serves a person's dignity our own dignity.
Mr President, I have a long-standing interest in Belarus and I have never advocated completely cutting off contact with the Belarus authorities in areas of mutual concern such as people trafficking and trade matters. It is also true that current EU policies have not paid any dividends. The regime of President Lukashenko has retreated into a siege mentality, in which increasing paranoia about the intentions of the EU, the USA, and even Russia at times has resulted in mounting repression and authoritarian responses.
Democracy has been effectively terminated, with sham elections and an end to limits on the president’s term of office, although CIS observers would claim otherwise. Human rights are trampled on, with unexplained disappearances of opposition figures. The judiciary is far from independent and does not question the campaign of Deputy Attorney General Paval Radzivonaw as the principal architect of the crackdown on newspapers such as and . The criminal conviction of opposition figures such as Mikhail Marinich is further evidence of this. Press freedom is virtually non-existent now, with newspapers being suspended and journalists, including foreign correspondents, harassed or fined. Theoretically, Belarusians can even be sent to labour camps for daring to criticise the president. One journalist, Veronika Cherkasova, was mysteriously murdered last year.
In terms of media freedom, Belarus is now on a par with some of the world’s pariah regimes, such as Cuba, Burma, North Korea and Iran. The EU and the USA stand together in condemning this brutal regime and imposing smart sanctions on officials of the regime.
I strongly support independent radio broadcasting into Belarus from the EU and also financial assistance for Belarus journalists and for civil society. I hope that that ghastly regime’s days are numbered and that it will soon be off the map of Europe.
. Mr President, I think in fact we have no difference. It is a regime where freedom is being trodden on, so we have to do something, which I have explained three times already. It was the Commission that agreed to go to Lithuania with a few Member States to work together and find the right strategies.
The right strategies are there, the problem is our financial regulations. These financial regulations were introduced because Parliament asked for them in the past. Why? Because there have been irregularities, but we are now very constrained. It is very difficult for me to go against the financial rules, which is why it takes a lot of time. I cannot just go and give money to any NGOs. This has to be done according to the rules, and the rules are very difficult and strict. If we want to change the rules – and I would not mind starting to simplify them – then frankly I need Parliament’s support, otherwise I cannot do anything. I do not wish to be accused of irregularities, as colleagues have been in the past. I am always flexible and open. I will look into the matter, but it takes a long time. It can take months to get things in place, but we will go in the right direction.
I do not think it is correct to say that the Council has different ideas. The Council came after us. We started to work with a few Member States and with many NGOs, but the Council is not responsible for implementation. Implementation has to be done by us, according to the Financial Perspective and rules and according to our constraints. This is the real crux of the problem. You should know this; therefore I clearly and openly say so.
It is also untrue to say that we are not communicating with Russia on this issue. Of course we are. The reality, however, is that Russia has not changed anything up to the present time and it seems to be difficult for it to do so. But I completely agree – and we agreed at the seminar – that we should make moves towards the media and make direct contact with the society there; we should train journalists.
We should also work via Ukraine. We have been working with our Polish and Lithuanian friends, and we will also work a lot with Ukrainians, as they have better access than us. It is true that Lukashenko is now imposing stricter measures because he is fearful that movements could start similar to those in Ukraine, Georgia and Kyrgyzstan.
This is the reality of the situation but I cannot give you any more information at this stage. We are working on the implementation but unfortunately it takes more time than I would wish. In my former role as Austrian Foreign Minister, I gave an instruction and the instruction was followed and perhaps within the next few months it was implemented. In the Commission, it is more complex. We have to be very careful to ensure against any irregularities. But I am ready, if you are, to look into this situation.
I have received six motions for resolutions(1) tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the oral question (B6-0329/2005) to the Commission by Mr Barón Crespo, on behalf of the Committee on International Trade, on rules of origin in preferential trade arrangements (COM(2005)0100 final).
. Mr President, Commissioner, ladies and gentlemen, in my capacity as chairman of the Committee on International Trade, I would like to begin by welcoming Commissioner Kovács and tell him that we would be delighted to receive him in the Committee on International Trade to hold a first debate on the issues we are dealing with together. I am saying this to him directly in this very intimate atmosphere so late at night.
I would like to express my satisfaction and that of my Committee with the approval of the GSP Regulation in April, although it is regrettable that it was not adopted on the scheduled date so that it could benefit the countries affected by the tsunami. And, with regard to rules of origin, although it is true that Parliament does not have powers of codecision or consultation in relation to the Regulation implementing the Customs Code, pursuant to the Council Decision of 1999, laying down the procedures for the exercise of implementing powers conferred on the Commission, we have the right to be informed regularly about the procedures carried out by means of comitology.
This would mean that, as in the case of the Trade Directorate-General, from which we regularly receive documents from Committee 133, the Directorate-General for Taxation and Customs Union will send our committees the drafts of implementation measures, as well as the results of votes and the minutes of meetings.
This is in accordance with our competences laid down in the Rules of Procedure, which do not relate strictly to commercial issues, but also to economic and commercial relations with third countries. We are therefore keen and prepared, Commissioner, to consult our respective agendas with a view to establishing sensible relations with you involving dialogue, debate and control.
With regard to the proposed reform, we believe that the range of issues raised from the point of view of simplification, flexibility and control are important; I shall comment on them very briefly.
With regard to simplification, we believe the elimination of a long list of conditions imposed upon exporters and the extension of the certificate of origin solely on the basis of the added value criterion to be positive. With regard to this point, we would like to receive the impact studies or simulations that have been carried out demonstrating the economic repercussions of the establishment of added value thresholds on commercial exchanges and beneficiary countries as soon as possible.
With regard to increasing flexibility, we believe that to allow regional cumulation amongst countries of the same region will promote economic integration amongst them, which is consistent with our fundamental philosophy and also may have beneficial effects.
Finally, with regard to control, we must produce a proposal to establish new control mechanisms in order to ensure that there is no accumulation of excessive bureaucratic and administrative procedures which may discourage the use of the mechanisms for using preferences.
At a time when a very lively debate is taking place on the achievement of the Millennium Objectives and the fight against poverty, both in this Parliament and in the UN, the OSCE and the G-8, we believe that this is the most appropriate time for a reform of rules of origin which opens up our markets and benefits the countries that need it most. That is the objective of this question and we would like to know the Commission’s views at this point.
. Mr President, the communication of 16 March 2005 defines general orientations for the future of the rules of origin in preferential arrangements. It is a three-pronged approach, which should be seen as a package: firstly, simplification and appropriate relaxation of the substance of the rules; secondly, improved procedures for their implementation and enforcement; thirdly, a secure environment for legitimate trade, in particular through a targeted monitoring of the functioning of the arrangements. While the orientations should be applied progressively to all arrangements, their priority focus is firstly on the arrangements devoted to the development of each GSP.
The Commission considers that formal simplification could be achieved by placing the current numerous and complex rules for determining the origin of products that are not wholly obtained in a country by a single, across-the-board method based on value criteria. That method also offers the flexibility, through the setting of the value threshold, to adjust the origin requirements according to the desired results in terms of market access and development for beneficiary countries. It would apply both for determining what sufficient processing is when materials not originating in a country or in a cumulation zone are used, and for allocating origin, but in the context of cumulation, using different value thresholds.
Let me take the opportunity to address your second question. The need for relaxation has, taking into account my preliminary remarks, to be considered against its desired effect, not only in terms of growth of exports under the GSP, but mainly on the actual development of the beneficiary countries. In that context the criteria to be taken into account in order to define the value thresholds lie in the impact of the new rules on development.
The use of a value-added method is therefore a starting point. The Commission is launching studies to measure its impact on certain products that are key commodities for developing countries, such as textiles, agriculture and fisheries –until now the determination of their origin has not been based on value – and which are sensitive for the Community in tariff and market terms. The study will help in defining the criteria and in verifying whether a value-added method with the appropriate thresholds for both sufficient processing and cumulation is actually in line with the principles of simplification and development-friendliness. Should this study demonstrate that the value-added approach would not deliver the expected results for certain sectors, the Commission will adopt another approach to better achieve these objectives.
Referring to your first question, the Commission is ready to explain in more detail to representatives of Parliament. However, the terms of reference of the study are how the products and countries will be selected for the simulations and the steps to be followed in evaluating its results.
With regard to the definition of thresholds, that will be part of the process of drawing up and adopting the Commission regulation to amend GSP rules of origin. Parliament will be involved, in accordance with the comitology procedure. However, once the Commission is in a position to formally start the examination of the draft regulation within the Customs Code Committee, the draft will be made available to Parliament.
With regard to your third question, the Commission has carefully considered the idea of allowing global cumulation between all GSP beneficiary countries. That goes far beyond the cross-regional cumulation. Cumulation of origin, to have a real impact, should be an additional opportunity to source materials from countries that are real economic partners, with lower constraints than from other countries.
Expanding sourcing possibilities to all developing countries would result in denying the very concept of cumulation, assuming that most of the supplies used by developing countries to manufacture products to be exported to the EU under the GSP come from other developing countries. Such a global cumulation would, in fact, replace the normal origin requirements. The main beneficiaries of such a situation would again be the biggest exporting countries and not the poorest and more vulnerable ones, whose interests would be better served by appropriate value thresholds.
To make an impact, cumulation and its facilitation must remain targeted in groups of countries with mutual and balanced economic interests. As highlighted by the communication, that does not exclude extending existing cumulation zones or merging existing groups such as ASEAN and SAARC. However, that must correspond to needs expressed by the groups of countries themselves and it must be supported by the necessary instruments for administrative cooperation in origin matters.
The Commission remains at the disposal of Parliament to keep it informed of the further development of this important file. I should like to say to the Chairman of the Committee on International Trade: I am at your disposal and the disposal of your committee whenever you invite me to participate in your proceedings.
.  Mr President, when we talked about the system of trade benefits for developing countries back in March, we asked the Commission to review the rules of origin, mainly to promote better use of the scheme, and so we are pleased that it is in the process of doing just that. It kicked off in March and we can expect the final proposals this coming autumn. I have three questions to ask in this respect.
The first concerns cumulation. The Commission has already indicated that it would like to enhance regional cumulation, which I consider extremely important, and that it would like to further develop cross-regional, or possibly, global cumulation. Can the Commission say any more about that at this stage?
The second question concerns the use of the Generalised System of Preferences. The biggest benefits are mainly enjoyed by only a handful of countries, including China. The challenge we face is to incorporate the adjustments in such a way as to ensure that the countries that need this system the most will, and can, actually avail themselves of it. How does the Commission think it will achieve this? Does the Commission consider a lower regional cumulation threshold for the LDCs?
I should like to finish off by saying a few words about the possibility of potential misuse and fraud, which is a real problem. It is hoped that readjustments can be made by simplifying the criteria of origin and simplifying administrative procedures, as well as by making the conditions for regional cumulation more flexible. A risk analysis had been provided for in this respect. I would like the Commission to tell us whether this analysis has now been carried out, and whether the Commissioner is able to comment on it.
. Mr President, Commissioner, ladies and gentlemen, as rapporteur for the report on the generalised system of preferences and shadow rapporteur for the reform of rules of origin, I would like to stress the importance of the preferences recognised by the Union being applied effectively and truly benefiting their recipients. Parliament’s main interest is to ensure that this purpose is achieved and therefore, while I share the objectives of your communication, I would like to raise certain issues.
With regard to simplification, I would like to stress firstly that special treatment is necessary for the least-developed countries and lower thresholds and the possibility of minimal rules in their favour must be recognised. At the same time, the establishment of added value thresholds as the only criterion requires that certain collateral problems be tackled, because this requirement may be very costly for companies in the least-developed countries, which would need sophisticated accounting and auditing systems. If we relate this criterion to the net cost of production in the different countries in relation to exchange rates, salaries and prices of raw materials, the system may become more complex and may lead to exclusion in the least-developed countries with cheap labour.
With regard to making rules of origin more flexible, I would like to stress the need for countries that are subject to the same preferential treatment, although they belong to different geographical or commercial regions, to be able to cumulate amongst themselves. We believe that this would be a consistent rule and that, at the same time, it would be necessary to recognise the possibility of bilateral cumulation with the European Union, so that products finished in a beneficiary country that contain materials originating from the Community may also benefit from preferences.
With regard to the control measures, I would insist on the need for us to receive impact studies and simulations, I would ask you to listen to the views of civil society and ensure the monitoring of the system, keeping Parliament duly informed.
. Mr President, I have taken note of the great interest expressed by Parliament in the substantial review of the rules of origin launched by the Commission. We clearly share the same objectives.
While GSP rules of origin come first, the orientations of the Commission communication will also inspire the definition of the revision of the rules of origin in other arrangements, in particular in the negotiations of the EU economic partnership agreements with the ACP States.
I would again insist on the fact that, while the formal involvement of your institution is based on the legal framework for the definition of rules of origin in the various preferential arrangements, I consider it extremely important that your committee be kept fully informed and have the opportunity to express its views on the charges to be introduced for the benefit of better market access and development.
For products to be considered as sufficiently processed in a country on account of regional accumulation, it is none the less necessary to determine in which country of the region the product originates. It is essential because there can be developing countries in the same region which benefit from different preferential arrangements on the GSP, and diversion of those preferences should be avoided. For that purpose, an accumulation threshold will be fixed in order to decide whether the products originate in the country of final manufacture. This threshold should be lower than the threshold imposed on non-originating inputs in order to favour sourcing in the accumulation zone and, at the same time, high enough to avoid any diversion of preferences. The threshold will be more easily reached by the developing countries.
Reform of the rules of origin is of great importance for improving trade opportunities for the world’s poorest and most vulnerable countries. We must ensure that we deliver our promises. As far as some other details of the questions are concerned, we will give a written answer.
The debate is closed.